


Exhibit 10.1

 

 

CREDIT AGREEMENT

 

Dated as of May 13, 2009

 

among

 

SEALY MATTRESS COMPANY,
as Borrower

 

SEALY MATTRESS CORPORATION,
as Holdings and a Guarantor

 

SEALY CORPORATION,
as Parent

 

The Several Lenders
from Time to Time Parties Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

 

J.P. MORGAN SECURITIES INC.,
as Joint Lead Arranger and Joint Bookrunner

 

GE CAPITAL MARKETS, INC.,
as Joint Lead Arranger and Joint Bookrunner

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Collateral Agent,

 

CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arranger and Joint Bookrunner

 

and

 

MIZUHO CORPORATE BANK, LTD.,
as Syndication Agent

 

 

--------------------------------------------------------------------------------


 

TABLE CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

 

1.1.

Defined Terms

1

1.2.

Exchange Rates

36

 

 

 

SECTION 2.

AMOUNT AND TERMS OF CREDIT

 

2.1.

Commitments

36

2.2.

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

38

2.3.

Notice of Borrowing

39

2.4.

Disbursement of Funds

39

2.5.

Repayment of Loans; Evidence of Debt

40

2.6.

Conversions and Continuations

41

2.7.

Pro rata Borrowings

42

2.8.

Interest

42

2.9.

Interest Periods

43

2.10.

Increased Costs, Illegality, etc.

44

2.11.

Compensation

46

2.12.

Change of Lending Office

46

2.13.

Notice of Certain Costs

46

2.14.

Defaulting Lenders

46

2.15.

Incremental Facilities

49

 

 

 

SECTION 3.

LETTERS OF CREDIT

 

3.1.

Letters of Credit

50

3.2.

Letter of Credit Requests

51

3.3.

Letter of Credit Participations

51

3.4.

Agreement to Repay Letter of Credit Drawings

53

3.5.

Increased Costs

54

3.6.

Successor Letter of Credit Issuer

55

3.7.

Existing Letters of Credit

55

 

 

 

SECTION 4.

FEES; COMMITMENTS

 

4.1.

Fees

55

4.2.

Voluntary Reduction of Commitments

56

4.3.

Mandatory Termination of Commitments

56

 

 

 

SECTION 5.

PAYMENTS

 

5.1.

Voluntary Prepayments

56

5.2.

Mandatory Prepayments

57

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

5.3.

Payments Generally

58

5.4.

Net Payments

60

5.5.

Computations of Interest and Fees

63

5.6.

Limit on Rate of Interest

63

 

 

 

SECTION 6.

CONDITIONS PRECEDENT TO INITIAL BORROWING

 

6.1.

Credit Documents

64

6.2.

Collateral

64

6.3.

Legal Opinions

64

6.4.

No Default

64

6.5.

Concurrent Financings

64

6.6.

Existing Credit Agreement

64

6.7.

Effective Date Certificates

64

6.8.

Corporate Proceedings of Each Credit Party

64

6.9.

Corporate Documents

65

6.10.

Fees

65

6.11.

Representations and Warranties

65

6.12.

Borrowing Base Certificate

65

6.13.

Closing Availability

65

6.14.

Solvency

65

6.15.

Pledged Stock; Stock Powers; Pledged Notes

65

6.16.

Lien Searches

65

6.17.

Insurance

65

6.18.

Perfection Certificate

66

 

 

 

SECTION 7.

CONDITIONS PRECEDENT TO ALL CREDIT EVENTS

 

7.1.

No Default; Representations and Warranties

66

7.2.

Notice of Borrowing; Letter of Credit Request

66

7.3.

Availability

66

 

 

 

SECTION 8.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

8.1.

Corporate Status

66

8.2.

Corporate Power and Authority

67

8.3.

No Violation

67

8.4.

Litigation

67

8.5.

Margin Regulations

67

8.6.

Governmental Approvals

67

8.7.

Investment Company Act

68

8.8.

True and Complete Disclosure

68

8.9.

Financial Condition; Financial Statements

68

8.10.

Tax Returns and Payments

68

8.11.

Compliance with ERISA

68

8.12.

Subsidiaries

69

8.13.

Labor Matters

69

8.14.

Patents, etc.

69

8.15.

Environmental Laws

70

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

8.16.

Properties

70

8.17.

Solvency

70

 

 

 

SECTION 9.

AFFIRMATIVE COVENANTS

 

9.1.

Information Covenants

70

9.2.

Books, Records and Inspections

73

9.3.

Maintenance of Insurance

74

9.4.

Payment of Taxes

74

9.5.

Consolidated Corporate Franchises

74

9.6.

Compliance with Statutes, Obligations, etc.

74

9.7.

ERISA

75

9.8.

Good Repair

75

9.9.

Transactions with Affiliates

75

9.10.

End of Fiscal Years; Fiscal Quarters

76

9.11.

Additional Subsidiary Guarantors and Grantors

76

9.12.

Pledges of Additional Stock and Evidence of Indebtedness

76

9.13.

Use of Proceeds

77

9.14.

Changes in Business

77

9.15.

Further Assurances

77

9.16.

Appraisals

78

9.17.

Field Examinations

78

9.18.

Asset Sales; Casualty and Condemnation

78

9.19.

Post-Closing Covenant

79

 

 

 

SECTION 10.

NEGATIVE COVENANTS

 

10.1.

Limitation on Indebtedness

81

10.2.

Limitation on Liens

83

10.3.

Limitation on Fundamental Changes

84

10.4.

Limitation on Sale of Assets

87

10.5.

Limitation on Investments

88

10.6.

Limitation on Restricted Payments

89

10.7.

Limitations on Debt Payments and Certain Amendments

90

10.8.

Limitations on Sale Leasebacks

91

10.9.

Fixed Charge Coverage Ratio

91

 

 

 

SECTION 11.

EVENTS OF DEFAULT

 

11.1.

Payments

92

11.2.

Representations, etc.

92

11.3.

Covenants

92

11.4.

Default Under Other Agreements

92

11.5.

Bankruptcy, etc.

93

11.6.

ERISA

93

11.7.

Guarantee

94

11.8.

Pledge Agreement

94

11.9.

Security Agreement

94

11.10.

Mortgages

94

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

11.11.

Subordination

94

11.12.

Judgments

94

11.13.

Change of Control

94

 

 

 

SECTION 12.

THE AGENTS

 

12.1.

Appointment

95

12.2.

Delegation of Duties

95

12.3.

Exculpatory Provisions

95

12.4.

Reliance by Administrative Agent and Security Agents

96

12.5.

Notice of Default

96

12.6.

Non-Reliance on Administrative Agent, Security Agents and Other Lenders

96

12.7.

Indemnification

97

12.8.

Administrative Agent and Security Agents in Their Individual Capacities

97

12.9.

Successor Agent

97

12.10.

Withholding Tax

98

12.11.

Reports

98

12.12.

Security Agents

99

 

 

 

SECTION 13.

[RESERVED]

 

 

 

 

SECTION 14.

MISCELLANEOUS

 

14.1.

Amendments and Waivers

99

14.2.

Notices

100

14.3.

No Waiver; Cumulative Remedies

102

14.4.

Survival of Representations and Warranties

102

14.5.

Payment of Expenses and Taxes

102

14.6.

Successors and Assigns; Participations and Assignments

103

14.7.

Replacements of Lenders under Certain Circumstances

107

14.8.

Adjustments; Set-off

108

14.9.

Counterparts

108

14.10.

Severability

108

14.11.

Integration

108

14.12.

GOVERNING LAW

109

14.13.

Submission to Jurisdiction; Waivers

109

14.14.

Acknowledgments

109

14.15.

WAIVERS OF JURY TRIAL

110

14.16.

Confidentiality

110

14.17.

USA PATRIOT Act

110

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1.1(a)

Mortgaged Properties

 

Schedule 1.1(b)

Commitments of Lenders

 

Schedule 1.1(c)

Immaterial Subsidiaries

 

Schedule 1.1(d)

Existing Letters of Credit

 

Schedule 8.12

Subsidiaries

 

Schedule 10.1

Effective Date Indebtedness

 

Schedule 10.2

Effective Date Liens

 

Schedule 10.3

Effective Date Parent Assets

 

Schedule 10.5

Effective Date Investments

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of May 13, 2009, among SEALY MATTRESS COMPANY, an Ohio
corporation (the “Borrower”), SEALY MATTRESS CORPORATION, a Delaware corporation
(“Holdings”), SEALY CORPORATION, a Delaware corporation (“Parent”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), GENERAL ELECTRIC CAPITAL CORPORATION, as
Co-Collateral Agent, and JPMORGAN CHASE BANK, N.A. (as Administrative Agent and
Collateral Agent (such term and each other capitalized term used but not defined
in this introductory statement having the meaning provided in Section 1)).

 

The parties hereto hereby agree as follows:

 

SECTION 1.           Definitions

 

1.1.          Defined Terms.

 


(A)           AS USED HEREIN, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS
SPECIFIED IN THIS SECTION 1.1 UNLESS THE CONTEXT OTHERWISE REQUIRES (IT BEING
UNDERSTOOD THAT DEFINED TERMS IN THIS AGREEMENT SHALL INCLUDE IN THE SINGULAR
NUMBER THE PLURAL AND IN THE PLURAL THE SINGULAR):


 

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurodollar Rate for a three month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%; provided that, for the avoidance of doubt, the Eurodollar Rate for any day
shall be calculated on a daily basis in a manner consistent with the definition
of “Eurodollar Rate”.  Any change in the ABR due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate, respectively.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans and
Protective Advances.

 

“ABR Margin” shall mean 3.00% per annum.

 

“Account” shall mean, individually and collectively, any “Account” referred to
in the Security Agreement.

 

“Account Debtor” shall mean any Person obligated on an Account.

 

“Account Reserves” shall mean any and all reserves which the Security Agents
deem necessary, in their Permitted Discretion, to maintain (including, without
limitation, Dilution Reserves, reserves for rebates, discounts, warranty claims
and inventory returns and reserves for Permitted Liens on Eligible Accounts
ranking prior to the Lien of the Administrative Agent for the benefit of the
Secured Parties) with respect to the Eligible Accounts.  The Security Agents
may, from time to time, in their Permitted Discretion, adjust Account Reserves
used in

 

--------------------------------------------------------------------------------


 

computing the Borrowing Base upon not less than one Business Day’s prior written
notice to the Borrower.

 

“Adjusted Eligible Accounts” shall mean the excess, if any, of (i) Eligible
Accounts over (ii) Account Reserves.

 

“Adjusted Eligible Inventory” shall mean the excess, if any, of (i) Eligible
Inventory over (ii) Inventory Reserves.

 

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Credit Documents.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 270 Park Avenue, New York, New York 10017, or such other office
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such corporation, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agents” shall mean each Joint Lead Arranger, the Administrative Agent, the
Security Agents and the Syndication Agent.

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“Applicable Percentage” shall mean, with respect to any Lender, (a) with respect
to Revolving Credit Loans, Letters of Credit Outstanding or Swingline Loans, a
percentage equal to a fraction the numerator of which is such Lender’s
Commitment and the denominator of which is the Total Commitment (if the Total
Commitment has terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Total Credit Exposure at that
time); provided that in the case of Section 2.14 when a Defaulting Lender shall
exist, any such Defaulting Lender’s Commitment shall be disregarded in the
calculation and (b) with respect to Protective Advances or with respect to the
Total Credit Exposure, a percentage based upon its share of the Total Credit
Exposure and the unused Commitments; provided that in the case of Section 2.14
when a Defaulting Lender shall exist, any such Defaulting Lender’s Commitment
shall be disregarded in the calculation.

 

“Approved Fund” shall have the meaning provided in Section 14.6.

 

“Assignment and Acceptance” shall mean a customary assignment and acceptance
substantially in form reasonably satisfactory to the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, the Treasurer or any other senior officer of the
Borrower designated as such in writing to the Administrative Agent and
Collateral Agent by the Borrower.

 

“Availability” shall mean, at any time, an amount equal to (a) the lesser of
(i) the Total Commitment and (ii) the Borrowing Base minus (b) the Total Credit
Exposure.

 

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the Total Commitment over (b) the sum of (i) the aggregate
principal amount of all Revolving Credit Loans then outstanding and (ii) the
aggregate Letters of Credit Outstanding at such time.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of a Protective Advance
from the Administrative Agent on a given date, and (c) the incurrence of one
Type of Revolving Credit Loan on a given date (or resulting from conversions on
a given date) having, in the case of Eurodollar Loans, the same Interest Period
(provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of Eurodollar Loans).

 

“Borrowing Base” shall mean, at any time, the sum of (a) the product of 85%
multiplied by the Adjusted Eligible Accounts at such time, plus (b) the lesser
of (i) the product of 65% multiplied by the Adjusted Eligible Inventory, valued
at the lower of cost or market value, determined on a first-in-first-out basis,
at such time and (ii) the product of 85% multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered by the Security Agents multiplied by Adjusted Eligible Inventory, valued
at the lower of cost or market value, determined on a first-in-first-out basis,
at such time, minus (c) Reserves.

 

“Borrowing Base Certificate” shall mean a certificate, duly completed and signed
by an Authorized Officer of the Borrower, in a form on the Effective Date which
is satisfactory to each Initial Lender and following the Effective Date in such
form or another form which is reasonably acceptable to the Security Agents in
their sole discretion.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close,
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Canadian Dollars” and shall mean the lawful money of Canada.

 

3

--------------------------------------------------------------------------------


 

“Canadian Letter of Credit Sublimit” shall mean $5,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest or amounts expended or
expensed under leases that are not Capital Leases) by Parent, Holdings, the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Parent, provided that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, (b) the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time or (c) the purchase of plant, property or equipment made within one
year of the sale of any asset (other than sales of inventory in the ordinary
course of business) to the extent purchased with the proceeds of such sale.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

“Cash Dominion Period” shall mean (i) each period commencing on any date that
Availability shall have either (A) been less than the greater of (x) 15.0% of
the Total Commitment and (y) $15.0 million for five consecutive Business Days or
(B) been less than the lower of (x) 10.0% of the Borrowing Base and (y) 10.0% of
the Total Commitment on any Business Day and ending on the date that
Availability shall have been at least equal to the greater of (x) 15.0% of the
Total Commitment and (y) $15.0 million for 30 consecutive calendar days,
(ii) each period during which an Event of Default under Section 11.1 or 11.5
shall have occurred and is continuing or (iii) each period commencing on the
later of (A) the occurrence of an Event of Default under (x) Section 11.3(a),
11.4, 11.7, 11.8, 11.9, 11.10 or 11.11 or (y) Section 11.3(b) (but in the case
of Section 11.3(b), solely to the extent resulting from a breach of
Section 9.1(a), 9.1(b), 9.2, 9.16 or 9.17) or (z) Section 11.2 (but solely to
the extent that such representation or warranty relates to financial statements
referred to in Section 9.1(a) or 9.1(b) or a Borrowing Base Certificate
delivered pursuant to Section 9.1(e) and an inaccuracy therein resulting in such
Event of Default (I) resulted in a Borrowing that would not have been otherwise
permitted by this Agreement, (II) resulted in the violation of a covenant set
forth in Section 10 or (III) was the basis for avoiding an earlier Cash Dominion
Period) and (B) the date on which the Administrative Agent, the Security Agents
or the Required Lenders have provided written notice to the Borrower of an

 

4

--------------------------------------------------------------------------------

 

election to commence a Cash Dominion Period as a result of such Event of
Default, and ending on the date on which such Event of Default has been cured or
waived.

 

“Cash Management Agreement” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer, controlled disbursement
services, foreign exchange facilities, merchant services (other than those
constituting a line of credit) and other cash management arrangements.

 

“Cash Management Bank” shall mean any Person that at the time it enters into a
Cash Management Agreement is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.

 

“Change of Control” shall mean the occurrence of any of the following:

 

(1)           the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than the Permitted Holders, in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Voting Stock of Parent or any of its direct or
indirect parent corporations;

 

(2)           Holdings shall cease to own directly and of record 100% of the
equity interests of the Borrower; or

 

(3)           Parent shall cease to own directly and of record 100% of the
equity interests of Holdings.

 

“Co-Collateral Agent” shall mean General Electric Capital Corporation, as the
co-collateral agent for the Lenders under this Agreement and the other Credit
Documents.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall have the meaning assigned to such term in the Pledge
Agreement, the Security Agreement or any Mortgage, as applicable, and shall
include any equivalent term in any such document.

 

“Collateral Access Agreement” shall have the meaning assigned to such term in
the Security Agreement.

 

 “Collateral Agent” shall mean JPMorgan Chase Bank, N.A., as the Administrative
Agent, (i) in its capacity as “secured party” named in all Uniform Commercial
Code financing

 

5

--------------------------------------------------------------------------------


 

statements (or similar filings under other personal property security
legislation) filed pursuant to the Credit Documents and (ii) as “collateral
agent” for the Secured Parties under the Security Documents, together with its
successors in any such capacity (it being understood that JPMorgan Chase Bank,
N.A. shall serve in such capacity as “secured party” subject to direction by the
Security Agents).

 

“Collection Account” shall have the meaning assigned to such term in the
Security Agreement.

 

“Commitment” shall mean (a) with respect to each Initial Lender, the amount set
forth opposite such Initial Lender’s name on Schedule 1.1(b) as such Initial
Lender’s “Commitment” and (b) in the case of any Lender that becomes a Lender
after the Signing Date, the amount specified as such Lender’s “Commitment” in
the Assignment and Acceptance pursuant to which such Lender assumed a portion of
the Total Commitment, in each case of the same may be changed from time to time
pursuant to terms hereof.  The aggregate amount of the Commitments as of the
Signing Date is $100,000,000.

 

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, the rate per annum set forth below opposite the Status in effect on
such day:

 

Status

 

Commitment
Fee Rate

 

 

 

 

 

Level I Status

 

1.00

%

Level II Status

 

0.75

%

 

Notwithstanding the foregoing, the term “Commitment Fee Rate” shall mean 1.00%,
during the period from and including the Effective Date to but excluding
November 30, 2009.

 

“Commitment Utilization Percentage” shall mean, on any date, the percentage
equivalent to a fraction (a) the numerator of which is the Total Credit Exposure
and (b) the denominator of which is the Total Commitment.

 

“Confidential Information” shall have the meaning provided in Section 14.16.

 

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of Parent, Holdings, the Borrower and the Restricted
Subsidiaries, excluding extraordinary losses and extraordinary gains, for such
period, determined in accordance with GAAP, provided that any “income (loss)
before the deduction of income taxes” from disposed or discontinued operations
shall be excluded.

 

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of (a) Consolidated Earnings and to the extent
already deducted in arriving at Consolidated Earnings for such period:
(b) Consolidated Interest Expense, (c) depreciation expense, (d) amortization
expense, including amortization of deferred financing fees, (e) unusual or
non-recurring charges and restructuring charges or reserves (including
severance, relocation costs and one-time compensation charges and other costs
related to closure of facilities) in an amount not to exceed $15,000,000 in any
Test Period, (f) non-cash charges (other than accruals

 

6

--------------------------------------------------------------------------------


 

of liabilities in the ordinary course of business) (provided that if any such
non cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period), (g) losses
on asset sales (other than sales of inventory in the ordinary course of
business), (h)  Transaction Expenses, (i) any expenses or charges incurred in
connection with any issuance of debt, equity securities or any refinancing
transaction and (j) any fees and expenses related to Permitted Acquisitions,
(k) any deduction for minority interest expense (except to the extent of
dividends to minority stockholders during such period), (l) the amount of
consulting and advisory fees and related expenses paid to KKR Capstone, KKR or
any of their respective Affiliates and directors and officers’ insurance
premiums paid for the account of any of the foregoing in an amount not to exceed
$4,000,000 in any Test Period, less, without duplication, the sum of the
following amounts for such period to the extent they increased Consolidated
Earnings in such period of (m) non-recurring gains, (n) non-cash gains
(excluding (i) accruals of revenue in the ordinary course of business and
(ii) any such non-cash gain to the extent it represents the reversal of an
accrual or reserve for potential cash items that reduced Consolidated EBITDA in
any prior period) and (o) gains on asset sales (other than sales of inventory in
the ordinary course of business), all as determined on a consolidated basis for
Parent, Holdings, the Borrower and the Restricted Subsidiaries in accordance
with GAAP, provided that (i) there shall be excluded from Consolidated Earnings
for any period the income from continuing operations before income taxes and
extraordinary items of all Unrestricted Subsidiaries for such period to the
extent otherwise included in Consolidated Earnings, except to the extent
actually received in cash by Holdings, the Borrower or its Restricted
Subsidiaries during such period through dividends or other distributions,
(ii) there shall be excluded in determining Consolidated EBITDA non-operating
currency transaction gains and losses and (iii) to the extent included in
Consolidated Earnings, there shall be excluded in determining Consolidated
EBITDA for any period any non-cash adjustments resulting from the application of
Statement of Financial Accounting Standards No. 133 and its related
pronouncements and interpretations.

 

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including that attributable to Capital Leases in accordance with GAAP),
net of cash interest income, of Parent, Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Parent, Holdings, the Borrower and the Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedge Agreements (other than (x) currency swap agreements, currency future
or option contracts and other similar agreements and (y) any non-cash interest
expense attributable to the movement in the mark to market valuation of
obligations under Hedge Agreements or other derivative instruments pursuant to
Statement of Financial Accounting Standards No. 133), but excluding, however,
(a) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses, (b) expensing of financing fees and (c) any other amounts of
non-cash interest, all as calculated on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from Consolidated Interest Expense
for any period the cash interest expense (or income) of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Interest Expense.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Senior Secured Debt” shall mean, as of any date of determination,
the sum of all Indebtedness of Parent, Holdings, the Borrower and the Restricted
Subsidiaries for borrowed money outstanding on such date under this Agreement,
the Initial Secured Notes and any Permitted Additional Secured Notes.

 

“Consolidated Senior Secured Debt to Consolidated EBITDA Ratio” shall mean, as
of any date of determination, the ratio of (a) Consolidated Senior Secured Debt
as of the last day of the relevant Test Period to (b) Consolidated EBITDA for
such Test Period, provided that the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio shall be calculated on a Pro Forma Basis.

 

“Credit Documents” shall mean this Agreement, the Intercreditor Agreement, the
Security Documents, each Letter of Credit and any promissory notes issued by the
Borrower hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance, extension or amendment (to the extent
such amendment increases the amount thereof) or renewal of a Letter of Credit.

 

“Credit Exposure” shall mean with respect to any Lender the sum of the following
on such date:  (i) the outstanding amount of Revolving Credit Loans of such
Lender plus (ii) the Letter of Credit Exposure of such Lender plus (iii) the
Swingline Exposure of such Lender plus (iv) an amount equal to such Lender’s
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

 

“Credit Party” shall mean each of the Borrower and the Guarantors.

 

“Default” shall mean an Event of Default or any event, act or condition that
with notice or lapse of time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent in good faith, that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit, Swingline Loans or Protective
Advances within three Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower, the Administrative Agent, the Letter of
Credit Issuer, the Swingline Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally (as
reasonably determined by the Administrative Agent) under which it has committed
to extend credit, (c) failed, within three Business Days after written request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Revolving Credit
Loans and participations in then outstanding Letters of Credit, Swingline Loans
and Protective Advances, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in

 

8

--------------------------------------------------------------------------------


 

furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

 

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable.

 

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales for the 12
most recently ended fiscal months.

 

“Dilution Reserve” shall mean, at any date, the product of (a) the excess (if
positive) of (i) the applicable Dilution Ratio minus (ii) 5.0% multiplied by
(b) the Eligible Accounts of the applicable Credit Parties, as the context may
require, on such date.

 

“Document” shall have the meaning assigned to such term in the Security
Agreement.

 

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with regard to any
Letter of Credit denominated in Canadian Dollars, the amount of Dollars which is
equivalent to the amount so expressed in Canadian Dollars at the applicable
quoted spot rate on the appropriate page of the Reuter’s Screen as determined by
the Administrative Agent at the relevant time.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“Effective Date” shall mean the date upon which the conditions set forth in
Section 6 are satisfied.

 

“Eligible Accounts” shall mean, at any time, the Accounts of any Credit Party
(other than Holdings) which in accordance with the terms hereof are eligible as
the basis for the extension of Revolving Loans and Swingline Loans and the
issuance of Letters of Credit hereunder.  Eligible Accounts shall not include
any Account:

 

(a)           which is not subject to a first priority perfected security
interest in favor of the Administrative Agent (for the benefit of the Secured
Parties);

 

9

--------------------------------------------------------------------------------


 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties, (ii) a Permitted Lien
and (iii) Liens permitted hereunder pursuant to clause (h) of Section 10.2(A);

 

(c)           (i) which is unpaid more than 90 days after the date of the
original invoice therefor (except that up to $2,500,000 of Accounts which are
unpaid more than 120 days after the date of the original invoice but otherwise
meet the requirements of this definition may be included) or more than 60 days
after the original due date, or (ii) which has been written off the books of the
Credit Parties or otherwise designated as uncollectible;

 

(d)           which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible;

 

(e)           which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to the
Credit Parties exceeds 10.0% (or, in the case of an Account Debtor
(i) identified in writing to the Security Agents prior to the Signing Date (and
acknowledged in writing by the Security Agents), 15%, (ii) with an Investment
Grade Rating but not a High Investment Grade Rating, 20.0% or (ii) with a High
Investment Grade Rating, 30.0%) of the aggregate amount of Eligible Accounts of
the Credit Parties but only to the extent of such excess over the applicable
threshold;

 

(f)            with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true in any material respect;

 

(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Security Agents which has
been sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon a Credit Party’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;

 

(h)           for which (i) the goods giving rise to such Account have not been
shipped to the Account Debtor or (ii) the services giving rise to such Account
have not been performed by the applicable Credit Party or if such Account was
invoiced more than once, unless, (A) in the case of clause (h)(i) preceding, the
Account Debtor on such Account has instructed the applicable Credit Party in
writing to deliver such goods to a designated area at or near the applicable
Credit Party’s facility or otherwise store such goods for the account of such
Account Debtor and has agreed, pursuant to the terms of the quotation or
purchase order for such Account or by separate agreement, that such delivery or
storage constitutes delivery of such goods by the Borrower, in any such case in
form and substance reasonably satisfactory to the Security Agents;

 

(i)            which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its

 

10

--------------------------------------------------------------------------------


 

assets, (ii) had possession of all or a material part of its property taken by
any receiver, custodian, trustee or liquidator, (iii) filed, or had filed
against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up or
voluntary or involuntary case under any state or federal bankruptcy laws unless
the Security Agents shall have determined in their sole discretion to include
such Accounts, (iv) admitted in writing its inability to pay its debts as they
become due, (v) become insolvent or (vi) ceased operation of its business;

 

(j)            which is owed by any Account Debtor which has sold all or a
substantially all of its assets;

 

(k)           which is owed by an Account Debtor which (i) does not maintain an
office in the U.S. or Canada (other than Quebec) or (ii) is not organized under
applicable law of the U.S., any state of the U.S. or the District of Columbia,
Canada, or any province or other political subdivision of Canada (other than
Quebec) unless, in either case, such Account is backed by a letter of credit
reasonably acceptable to the Security Agents which is in the possession of, has
been assigned to and is directly drawable by the Collateral Agent;

 

(l)            which is owed in any currency other than U.S. dollars;

 

(m)          which is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
U.S. unless such Account is backed by a letter of credit reasonably acceptable
to the Security Agents which is in the possession of and directly drawable by
the Collateral Agent or (ii) the government of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Collateral Agent in such Account have been complied with to the Security Agents’
reasonable satisfaction;

 

(n)           which is owed by (i) any employee, officer, director, agent or
direct stockholder of any Credit Party or (ii) any other Affiliate of any Credit
Party with respect to which such Credit Party does not deal on an arms-length
basis;

 

(o)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which such Credit Party is indebted, but only to the extent of
such indebtedness or is subject to any security, deposit, progress payment,
advance payment or deposit, retainage or other similar advance made by or for
the benefit of an Account Debtor, in each case to the extent thereof;

 

(p)           which is subject to any counterclaim, deduction, defense, setoff
or dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;

 

(q)           which is evidenced by any promissory note, chattel paper, or
instrument;

 

(r)            which is owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to

 

11

--------------------------------------------------------------------------------


 

permit the Borrower to seek judicial enforcement in such jurisdiction of payment
of such Account, unless the Borrower has filed such report or qualified to do
business in such jurisdiction;

 

(s)           with respect to which such Credit Party has made any agreement
with the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and such Credit Party created a new receivable for the unpaid
portion of such Account;

 

(t)            which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;

 

(u)           which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than a Credit Party
has or has had an ownership interest in such goods, or which indicates any party
other than a Credit Party as payee or remittance party;

 

(v)           which was created on cash on delivery terms; or

 

(w)          which the Security Agents in their Permitted Discretion otherwise
determine to be ineligible.

 

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Security Agents’ Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the applicable Credit Party may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Credit Party to
reduce the amount of such Account.

 

Standards of eligibility may be made more restrictive (and such increased
restrictiveness subsequently reversed in whole or in part) from time to time
solely by the Security Agents in the exercise of their Permitted Discretion,
with any such changes to be effective one Business Day after delivery of written
notice thereof to the Borrower and the Lenders.

 

“Eligible Inventory” shall mean, at any time, the Inventory of any Credit Party
(other than Holdings) which in accordance with the terms hereof is eligible as
the basis for the extension of Revolving Loans, Swingline Loans and the issuance
of Letters of Credit hereunder.  Eligible Inventory shall not include any
Inventory:

 

(a)           which is not subject to a first priority perfected Lien in favor
of the Administrative Agent (for the benefit of the Secured Parties);

 

12

--------------------------------------------------------------------------------


 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, (ii) a Permitted
Lien and (iii) Liens permitted hereunder pursuant to clause (h) of
Section 10.2(A);

 

(c)           which is, in the Security Agents’ Permitted Discretion, slow
moving, obsolete, unmerchantable, defective, unfit for sale or unacceptable due
to age, type, category and/or quantity;

 

(d)           with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true in any material respect and which does not conform in any material
respect to all standards imposed by any Governmental Authority;

 

(e)           in which any Person other than a Credit Party shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

 

(f)            which constitutes spare or replacement parts, subassemblies,
packaging and shipping material, manufacturing supplies, samples, prototypes,
displays or display items, bill-and-hold goods, repossessed goods, defective or
damaged goods, goods held on consignment, or goods which are not of a type held
for sale in the ordinary course of business;

 

(g)           which is not located in the U.S. or is in transit with a common
carrier from vendors and suppliers; provided that up to $5,000,000 of Inventory
in transit of the Credit Parties from vendors and suppliers may be included as
eligible pursuant to this clause (g) so long as (i) the Security Agents shall
have received (1) a true and correct copy of the bill of lading and other
shipping documents for such Inventory, (2) evidence of satisfactory casualty
insurance naming the Collateral Agent as loss payee and otherwise covering such
risks as the Security Agents may reasonably request and (3) if the bill of
lading is (A) non-negotiable and the inventory is in transit within the United
States, a duly executed Collateral Access Agreement from the applicable customs
broker for such Inventory or (B) negotiable, confirmation that the bill is
issued in the name of the Borrower and consigned to the order of the Collateral
Agent, and an acceptable agreement has been executed with the Borrower’s customs
broker, in which the customs broker agrees that it holds the negotiable bill as
agent for the Collateral Agent and has granted the Collateral Agent access to
the Inventory and (ii) the common carrier is not an Affiliate of the applicable
vendor or supplier;

 

(h)           which is located in any location leased by a Credit Party unless
(A) the lessor has delivered to the Collateral Agent a Collateral Access
Agreement or (B) a Reserve for rent, charges and other amounts due or to become
due with respect to such facility has been established by the Security Agents in
their Permitted Discretion (which Reserve may be reduced if a subsequent
Collateral Access Agreement has been received by the Collateral Agent);

 

13

--------------------------------------------------------------------------------


 

(i)            which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document (other than bills of lading to the extent permitted by clause
(g) above), unless (i) such warehouseman or bailee has delivered to the
Collateral Agent a Collateral Access Agreement and such other documentation as
the Security Agents may require or (ii) an appropriate Inventory Reserve has
been established by the Security Agents in their Permitted Discretion;

 

(j)            which is being processed offsite at a third party location or
outside processor or is in-transit to or from said third party location or
outside processor;

 

(k)           which is a discontinued product or component thereof;

 

(l)            which is the subject of a consignment by such Credit Party as
consignor, unless (i) a protective UCC-1 financing statement has been properly
filed against the consignee and (ii) there is a written agreement acknowledging
that such Inventory is held on consignment, that such Credit Party retains title
to such Inventory, that no Lien arising by, through or under such consignee has
attached or will attach to such Inventory and requiring consignee to segregate
the consigned Inventory from the consignee’s other personal or movable property
and having such other terms as the Security Agents may require for consigned
Inventory in their Permitted Discretion;

 

(m)          which contains or bears any intellectual property rights licensed
to such Credit Party unless the Security Agents are satisfied that the
Collateral Agent may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory in
the ordinary course under the current licensing agreement;

 

(n)           which is not reflected in a current perpetual inventory report of
such Credit Party (unless such Inventory is reflected in a report to the
Collateral Agent as “in transit” Inventory); or

 

(o)           for which reclamation rights have been asserted by the seller.

 

Standards of eligibility may be made more restrictive from time to time (and
such increased restrictiveness subsequently reversed in whole or in part) solely
by the Security Agents in the exercise of their Permitted Discretion, with any
such changes to be effective one Business Day after delivery of written notice
thereof to the Borrower and the Lenders.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of Real Estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third

 

14

--------------------------------------------------------------------------------

 

party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety or Hazardous Materials.

 

“Equipment” shall have the meaning assigned to such term in the Security
Agreement.

 

“Equity Cure” shall have the meaning set forth in Section 10.9.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect at the date of this Agreement and any subsequent provisions of ERISA
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“Eurodollar Loan” shall mean any Revolving Credit Loan bearing interest at a
rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Margin” shall mean 4.00% per annum.

 

“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “Eurodollar Rate” with respect to such Eurodollar Loan
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Event of Default” shall have the meaning provided in Section 11.

 

15

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Subsidiary” shall mean shall mean (a) each Domestic Subsidiary that is
not a Material Subsidiary, (b) any Domestic Subsidiary substantially all the
assets of which consist of capital stock or other equity interests of Foreign
Subsidiaries, (c) each Domestic Subsidiary that is prohibited by (i) any
Requirement of Law or (ii) any applicable contractual requirement existing at
the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect), in each
case, from guaranteeing or granting Liens to secure the Obligations,  (d) each
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, (e) any other
Domestic Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of guaranteeing
or granting Liens to secure the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (f) each Unrestricted
Subsidiary and (g) any non-wholly owned Subsidiary.  Each Domestic Subsidiary
that is not a Material Subsidiary as of the Signing Date is listed on Schedule
1.1(c).

 

“Existing Credit Agreement” shall mean the Third Amended and Restated Credit
Agreement, dated as of August 25, 2006, among the Borrower, Holdings, Parent,
Sealy Canada Ltd. Ltee, as Canadian Borrower, the lending institutions from time
to time parties thereto, J. P. Morgan Securities Inc., as joint lead arranger
and joint bookrunner, Citigroup Global Markets Inc., as joint lead arranger and
joint bookrunner, Citibank, N.A., as syndication agent, JPMorgan Chase Bank,
N.A., as administrative agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian administrative agent, and General Electric Capital Corporation,
Wachovia Bank, National Association, and LaSalle Bank National Association, as
co-documentation agents.

 

“Existing Letters of Credit” shall mean the letters of credit identified on
Schedule 1.1(d) hereto and shall in any event include amendments, extensions and
renewals thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Final Date” shall mean the date on which the Commitments shall have terminated,
no Loans shall be outstanding, the Letters of Credit Outstanding shall have been
reduced to zero and all other Obligations under this Agreement (other than
(a) obligations under Secured Hedge Agreements not yet due and payable,
(b) obligations under Cash Management Agreements not yet due and payable and
(c) contingent indemnification and expense reimbursement obligations with
respect to which no claim has been asserted) shall have been paid in full.

 

“Fitch” means Fitch Ratings, Ltd., a division of Fitch, Inc., or any successor
by merger or consolidation to its business.

 

16

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” shall mean the ratio, for any Test Period, of
(a) Consolidated EBITDA for such Test Period minus the unfinanced portion of
Capital Expenditures made by Holdings, the Borrower and the Restricted
Subsidiaries during such Test Period minus expense for taxes paid in cash during
such Test Period net of cash refunds received during such Test Period to
(b) Fixed Charges for such Test Period, all calculated for Parent, Holdings, the
Borrower and the Restricted Subsidiaries on a consolidated basis, provided that
the Fixed Charge Coverage Ratio shall be calculated on a Pro Forma Basis.

 

“Fixed Charges” shall mean, with reference to any Test Period, without
duplication, cash Consolidated Interest Expense paid during such Test Period
plus payments of Capitalized Lease Obligations during such Test Period plus
scheduled principal payments on Indebtedness made during such Test Period plus
Restricted Payments (other than refinancings of Indebtedness with the proceeds
of Permitted Refinancing Indebtedness) paid in cash during such Test Period
pursuant to Section 10.6(c) or (d), all calculated for Parent, Holdings, the
Borrower and the Restricted Subsidiaries on a consolidated basis, provided that
there shall be excluded from Fixed Charges for any Test Period any of the
foregoing items to the extent attributable to Unrestricted Subsidiaries for such
Test Period and to the extent otherwise included in Fixed Charges for such Test
Period, except to the extent actually paid in cash by Parent, Holdings, the
Borrower or its Restricted Subsidiaries during such period (other than from
dividends or other distributions from an Unrestricted Subsidiary).

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Forward Purchase Contract” shall mean the letter agreement to be dated prior to
the Effective Date, by and among the Borrower, Parent and Sealy Holding LLC in
form reasonably satisfactory to each Initial Lender.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; provided, however, that if there
occurs after the date hereof any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10, the Lenders and the
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 10 shall be calculated as if no such change in GAAP has
occurred.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations

 

17

--------------------------------------------------------------------------------


 

of amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Parent, Holdings, the Borrower or any
Restricted Subsidiary at “fair value”, as defined therein.

 

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guarantee” shall mean the Guarantee, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, in form reasonably
satisfactory to each Initial Lender, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
the Borrower or any Restricted Subsidiary.

 

18

--------------------------------------------------------------------------------


 

“Hedge Bank” shall mean any Person that (a) at the time it enters into a Secured
Hedge Agreement is a Lender or an Affiliate of a Lender or (b) with respect to
any Hedge Agreement entered into prior to the Signing Date, any Person that is a
Lender or an Affiliate of a Lender on the Signing Date, in its capacity as a
party to such Secured Hedge Agreement.

 

“High Investment Grade Rating” shall mean with respect to any Person, such
Person has at least the minimum rating indicated below from two out of the three
ratings agencies named below:

 

Ratings Agency

 

Minimum Rating

 

 

 

S&P

 

A- (stable)

 

 

 

Moody’s

 

A3 (stable)

 

 

 

Fitch

 

A- (stable)

 

“Historical Financial Statements” means as of the Signing Date, the audited
financial statements of Parent and its Subsidiaries, for the immediately
preceding three fiscal years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal years.

 

“Holdings” shall have the meaning provided in the preamble to this Agreement.

 

“Increased Amount Date” shall have the meaning provided in Section 2.15.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all obligations of such Person
under Hedge Agreements and (g) without duplication, all Guarantee Obligations of
such Person with respect to the obligations of another Person of a type
described in clauses (a) through (f) above, provided that (i) Indebtedness shall
not include trade payables and accrued expenses, in each case payable directly
or through a bank clearing arrangement and arising in the ordinary course of
business and (ii) for purposes of Section 11.4, the amount of any Indebtedness
in respect of any Hedge Agreement at any time, shall be the amount of any
required early termination payment by the Borrower or any Subsidiary at such
time.

 

“Initial Lender” shall mean each Lender listed on Schedule 1.1(b).

 

“Initial PIK Convertible Notes” shall mean an initial aggregate principal amount
of 8.0% convertible senior secured third lien notes due 2016 of Parent and the
Borrower, as co-issuers that, when aggregated with the aggregate principal
amount of the Initial Secured Notes, does not exceed $555,000,000 and shall
include any increase in such convertible senior secured

 

19

--------------------------------------------------------------------------------


 

third lien notes as a result of the payment of in kind interest thereon,
provided that the covenants and other material terms in the Convertible Notes
are consistent with the description of notes delivered to the Initial Lenders on
the Effective Date pursuant to the Forward Purchase Contract.

 

“Initial Secured Notes” shall mean an aggregate principal amount of the
Borrower’s Senior Secured Notes due 2016 issued on the Effective Date that when
aggregated with the aggregate initial principal amount of the Initial PIK
Convertible Notes subject to the Forward Purchase Contract does not exceed
$555,000,000.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, to be dated as
of the Effective Date, by and among, the Administrative Agent, the collateral
agent under the Secured Notes Indenture and the collateral agent under the PIK
Convertible Notes Indenture in form reasonably acceptable to each Initial
Lender, as the same may be amended or supplemented or otherwise modified from
time to time.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (other than
a Swingline Loan), the first day of each January, April, July and October and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Loan Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date, and (c) with respect to any Swingline
Loan, the day that such Loan is repaid and the Maturity Date.

 

“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 2.9.

 

“Inventory” shall have the meaning assigned to such term in the Security
Agreement.

 

“Inventory Reserves” shall mean any and all reserves which the Security Agents
deem necessary, in their Permitted Discretion, to maintain (including, without
limitation, reserves for slow moving Inventory, intercompany profits and
Inventory shrinkage and Permitted Liens on any Eligible Inventory ranking prior
to the Liens of the Administrative Agent for the benefit of the Secured Parties)
with respect to the Inventory or any Credit Party.  The Security Agents may,
from time to time, in their Permitted Discretion, adjust Inventory Reserves used
in computing the Borrowing Base upon not less than one Business Day’s prior
written notice to the Borrower.

 

“Investment” shall have the meaning provided in Section 10.5.

 

“Investment Grade Rating” shall mean with respect to any Person, such Person has
at least the minimum rating indicated below from two out of the three ratings
agencies named below:

 

20

--------------------------------------------------------------------------------


 

Ratings Agency

 

Minimum Rating

 

 

 

S&P

 

BBB- (stable)

 

 

 

Moody’s

 

Baa3 (stable)

 

 

 

Fitch

 

BBB- (stable)

 

“Joinder Agreement” shall mean an agreement pursuant to which a New Commitment
is implemented pursuant to Section 2.15 in form reasonably satisfactory to the
Administrative Agent.

 

“Joint Lead Arrangers” shall mean J.P. Morgan Securities Inc., GE Capital
Markets, Inc. and Citigroup Global Markets Inc., as the joint lead arrangers for
the Lenders under this Agreement and the other Credit Documents.

 

“JPMCB” shall mean JPMorgan Chase Bank, N.A. and any successor thereto by
merger, consolidation or otherwise.

 

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR Associates,
L.P.

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Maturity Date.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Letter of Credit” shall mean each standby letter of credit issued pursuant to
Section 3.1 and shall include the Existing Letters of Credit.

 

“Letter of Credit Commitment” shall mean $35,000,000, as the same may be reduced
from time to time pursuant to Section 3.1.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender at any time,
such Lender’s Applicable Percentage of the Letters of Credit Outstanding at such
time.

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean JPMCB, any of its Affiliates or any
successor pursuant to Section 3.6.  The Letter of Credit Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Letter of Credit Issuer (including, without limitation, JPMorgan Chase
Bank, N.A., Toronto Branch), and in each such case the term “Letter of Credit
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.  In the event that there is more than one Letter of
Credit Issuer at any time, references herein and in the other Credit Documents
to the Letter of Credit Issuer shall be deemed to refer to the Letter of Credit
Issuer in respect of the applicable Letter of Credit or to all Letter of Credit
Issuers, as the context requires.

 

21

--------------------------------------------------------------------------------


 

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

 

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“Level I Status” shall mean, on any date, the Commitment Utilization Percentage
for the fiscal quarter most recently ended prior to such date was less than or
equal to 50%.

 

“Level II Status” shall mean, on any date, the Commitment Utilization Percentage
for the fiscal quarter most recently ended prior to such date was greater than
50%.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Loan” shall mean any Revolving Credit Loan, Swingline Loan or Protective
Advance.

 

“Management Group” shall mean, at any time, the Chairman of the Board, any
President, any Executive Vice President or Vice President, any Managing
Director, any Treasurer and any Secretary of any of Holdings, the Borrower or
any Subsidiaries at such time.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of Holdings, the
Borrower and the Restricted Subsidiaries, taken as a whole, that would
materially adversely affect (a) the ability of Holdings, the Borrower and the
other Credit Parties, taken as a whole, to perform their obligations under this
Agreement or any of the other Credit Documents or (b) the rights and remedies of
the Administrative Agent, the Security Agents and the Lenders under this
Agreement or any of the other Credit Documents.

 

“Material Subsidiary” shall mean any Restricted Subsidiary other than (i) a
Restricted Subsidiary set forth on Schedule 1.1(c) or (ii) any other Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which
Section 9.1 Financials have been delivered were less than or equal 5% of the
consolidated total assets of Parent, Holdings, the Borrower and the Restricted
Subsidiaries at such date or (b) whose gross revenues for such Test Period were
less than or equal to 5% of the consolidated gross revenues of Parent, Holdings,
the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP;  provided that, notwithstanding subclauses
(i) and (ii) above, “Material Subsidiary” shall also include any of the
Borrower’s Subsidiaries selected by the Borrower which is required to ensure
that all Material Subsidiaries have in the aggregate (x) total assets at the
last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered equal to or greater
than 95% of the total assets of Parent, Holdings, the Borrower and the
Restricted Subsidiaries at such date and (y) gross revenues for such Test Period
that were equal to

 

22

--------------------------------------------------------------------------------


 

or greater than 95% of the consolidated gross revenues of Parent, Holdings, the
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP.

 

“Maturity Date” shall mean the date that is four years after the Effective Date,
or, if such date is not a Business Day, the immediately preceding Business Day.

 

“Minimum Availability Period” shall mean any period (a) commencing when
Availability for any consecutive two calendar day period is less than the
greater of (i) 15% of the Total Commitment and (ii) $15,000,000 and (b) ending
after Availability is at least the greater of (i) 15% of the Total Commitment
and (ii) $15,000,000 for a period of 30 consecutive days.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other security document entered into by the
owner of a Mortgaged Property (or, to the extent any Credit Party holds a
leasehold interest in any Mortgaged Property, by the lessee of such Mortgaged
Property) in favor of the Collateral Agent for the benefit of the Secured
Parties in respect of that Mortgaged Property, in form reasonably satisfactory
to each Initial Lender, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto identified on Schedule 1.1(a), and includes each other
parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant to Section 9.15.

 

“Net Orderly Liquidation Value” shall mean, with respect to Inventory of any
Person, the net orderly liquidation value thereof as determined in a manner
reasonably acceptable to the Security Agents by an appraiser reasonably
acceptable to the Security Agents.

 

“New Commitments” shall have the meaning provided in Section 2.15.

 

“New Lender” shall have the meaning provided in Section 2.15.

 

“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

“Obligations” shall have the meaning assigned to such term in the Security
Agreement.

 

“Parent” shall have the meaning provided in the preamble to this Agreement.

 

“Participant” shall have the meaning provided in Section 14.6(c)(i).

 

23

--------------------------------------------------------------------------------


 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean a certificate of the Borrower in a form
approved by the Security Agents.

 

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or capital stock or
other equity interests, so long as (a) such acquisition and all transactions
related thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall result in the issuer of such capital stock or other equity
interests becoming a Subsidiary Guarantor to the extent required by
Section 9.11; and (c) such acquisition shall result in the Administrative Agent
for the benefit of the applicable Lenders, being granted a security interest in
any capital stock or any assets so acquired to the extent required by Sections
9.11, 9.12 and/or 9.15.

 

“Permitted Additional PIK Convertible Notes” shall mean up to $25,000,000
aggregate initial principal amount of convertible senior secured third lien
notes due 2016 (including any increase in such convertible senior secured third
lien notes as a result of the payment of in kind interest thereon) of Parent and
the Borrower, as co-issuers, having terms and conditions not less favorable to
the Lenders than the Initial PIK Convertible Notes and with respect to which the
holders (or a trustee or agent on behalf of such holders) shall have executed a
supplement to the Intercreditor Agreement agreeing to be bound thereby on the
same terms applicable to the holders of Initial PIK Convertible Notes.

 

“Permitted Additional Secured Notes” shall mean any Indebtedness of the Borrower
(other than the Initial Secured Notes) that is secured by a Lien ranking
pari passu with the Lien of the Initial Secured Notes pursuant to the terms of
the Intercreditor Agreement; provided that (a) the terms of such Indebtedness do
not provide for any scheduled repayment, mandatory redemption or sinking fund
obligation prior to the Maturity Date (other than customary offers to purchase
upon a change of control, asset sale or event of loss and customary acceleration
rights after an event of default), (b) no Subsidiary of the Borrower other than
a Subsidiary Guarantor is a guarantor or obligor with respect to such
Indebtedness, (c) the holders of such Permitted Additional Secured Notes (or a
trustee or agent authorized to act on behalf of such holders) shall have
executed a supplement to the Intercreditor Agreement agreeing to be bound
thereby on the same terms applicable to the holders of Initial Secured Notes,
(d) no Event of Default shall have occurred and is continuing immediately after
giving effect to the issuance thereof and the application of proceeds therefrom
and (e) either (x) on a Pro Forma Basis immediately after giving effect to the
issuance of any Permitted Additional Secured Notes (i) the Consolidated Senior
Secured Debt to Consolidated EBITDA Ratio as of the last day of the most recent
Test Period for which Section 9.1 Financials have been delivered is less than
2.75 to 1.0 and (ii) the Fixed Charge Coverage Ratio for the most recent Test
Period for which Section 9.1 Financials have been delivered would be at least
1.1 to 1.0 (or, in the case of Permitted Additional Secured Notes issued as
Permitted Refinancing Indebtedness, the Fixed Charge Coverage Ratio for such
Test Period is higher than immediately prior to such refinancing transaction) or
(y) the aggregate amount of Permitted Additional Secured Notes outstanding at
the time of issuance thereof does not exceed $50,000,000.

 

24

--------------------------------------------------------------------------------

 

“Permitted Discretion” shall mean the Security Agents’ commercially reasonable
judgment, exercised in good faith in accordance with their customary business
practices for asset-based lending transactions; provided that any standard of
eligibility or reserve established or modified by the Security Agents shall have
a reasonable relationship to circumstances, conditions, events or contingencies
which are the basis for such standard of eligibility or reserve, as reasonably
determined, without duplication, by the Security Agents in good faith.

 

“Permitted Holders” shall mean, collectively, KKR, its Affiliates and the
Management Group.

 

“Permitted Investments” shall mean (a) (i) Dollars, Pounds Sterling, Euros and
Canadian Dollars and (ii) securities issued or unconditionally guaranteed by the
United States government or any agency or instrumentality thereof, in each case
having maturities of not more than 24 months from the date of acquisition
thereof; (b) securities issued by any state of the United States of America or
any political subdivision of any such state or any public instrumentality
thereof or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than 24 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating from at least two out of the three of Fitch, Moody’s and
S&P; (c) commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a minimum rating from
at least two out of three of the ratings agencies as follows: S&P: A-2, Moody’s:
P-2 and Fitch: F2; (d) domestic and eurodollar certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $250,000,000 in the case of domestic banks
and $100,000,000 (or the dollar equivalent thereof) in the case of foreign
banks; (e) repurchase agreements with a term of not more than 30 days for
underlying securities of the type described in clauses (a)(ii), (b) and
(d) above entered into with any bank meeting the qualifications specified in
clause (d) above or securities dealers of recognized national standing;
(f) marketable short-term money market and similar securities, having a minimum
rating from at least two out of three of the ratings agencies as follows: S&P:
A-2, Moody’s: P-2 and Fitch: F2; (g) shares of investment companies that are
registered under the Investment Company Act of 1940 and invest solely in one or
more of the types of securities described in clauses (a) through (f) above; and
(h) in the case of investments by any Restricted Foreign Subsidiary, other
customarily utilized high-quality investments in the country where such
Restricted Foreign Subsidiary is located.

 

“Permitted Junior Lien or Unsecured Notes” shall mean any Indebtedness of the
Borrower (other than the Initial PIK Convertible Notes and any Permitted
Additional PIK Convertible Notes) that is either unsecured or secured by a Lien
ranking junior to the Lien securing the Permitted Additional Secured Notes and
the Obligations pursuant to the terms of the Intercreditor Agreement; provided
that (a) the terms of such Indebtedness do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior to the Maturity
Date (other than customary offers to purchase upon a change of control, asset
sale or event of loss and customary acceleration rights after an event of
default), (b) no Subsidiary of the Borrower other than a Subsidiary Guarantor is
a guarantor or obligor with respect to such Indebtedness, (c) if such Permitted
Junior Lien or Unsecured Notes are secured by any Liens, the holders of such
Permitted Junior Lien or Unsecured Notes (or a trustee or agent authorized to
act on behalf of such holders) shall have executed a supplement to the
Intercreditor Agreement agreeing

 

25

--------------------------------------------------------------------------------


 

to be bound thereby on the same terms applicable to the holders of Initial PIK
Convertible Notes giving effect to the priority of the Lien securing such
Indebtedness and (d) on a Pro Forma Basis after giving effect to the issuance of
such Permitted Junior Lien or Unsecured Notes and the application of proceeds
therefrom, (i) no Event of Default shall have occurred and is continuing and
(ii) the Fixed Charge Coverage Ratio for the most recent Test Period for which
Section 9.1 Financials have been delivered would be at least 1.1 to 1.0 (or, in
the case of Permitted Junior Lien or Unsecured Notes issued as Permitted
Refinancing Indebtedness, the Fixed Charge Coverage Ratio for such Test Period
is higher than immediately prior to such refinancing transaction).

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not yet due or which are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP; (b) Liens in respect of property or assets of the Borrower
or any of the Subsidiaries imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect; (c) Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.12; (d) Liens incurred or
deposits made in connection with workers’ compensation, unemployment insurance
and other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business; (e) ground leases in respect of
real property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located; (f) easements, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole; (g) any interest or title of a lessor or secured
by a lessor’s interest under any lease permitted by this Agreement; (h) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; (i) Liens
on goods the purchase price of which is financed by a documentary letter of
credit issued for the account of the Borrower or any of its Subsidiaries,
provided that such Lien secures only the obligations of the Borrower or such
Subsidiaries in respect of such letter of credit to the extent permitted under
Section 10.1(A); (j) leases or subleases granted to others not interfering in
any material respect with the business of the Borrower and its Subsidiaries,
taken as a whole and (k) Liens (i) of a collecting bank arising in the ordinary
course of business under Section 4-210 of the Uniform Commercial Code in effect
in the relevant jurisdiction covering only the items being collected upon or
(ii) in favor of a banking institution arising as a matter of law, encumbering
amounts credited to deposit or securities accounts (including the right of
set-off) and which are within the general parameters customary in the banking
industry.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness (“Refinancing
Indebtedness”) incurred to refinance, refund, renew or extend (including,
without limitation, pursuant to any exchange offer) any Indebtedness (the
“Initial Indebtedness”) specified in clause (i) or (k) of Section 10.1(A),
provided that (a) the principal amount of any Refinancing Indebtedness is not
increased above the principal amount of the Initial Indebtedness refinanced
thereby (except by the amount of any accrued and unpaid interest thereon and by
the amount of any fees and expenses payable in connection with such
refinancing), (b) Initial Indebtedness of the Borrower

 

26

--------------------------------------------------------------------------------


 

or a Subsidiary Guarantor may not be refinanced with Refinancing Indebtedness
incurred or guaranteed by any Restricted Subsidiary that is not a Guarantor,
(c) except in the case of a refinancing of the Subordinated Notes, if the
Initial Indebtedness is subordinated to the Obligations, then such Refinancing
Indebtedness shall be subordinated to the Obligations to at least the same
extent, (d) such Refinancing Indebtedness (x) does not have a final maturity
prior to the final maturity of the Initial Indebtedness refinanced thereby and
(y) does not have a Weighted Average Life to Maturity that is less than the
Weighted Average Life to Maturity of the Initial Indebtedness and (e) except in
the case of Refinancing Indebtedness constituting Permitted Additional Secured
Notes or Permitted Junior Lien or Unsecured Notes, the Refinancing Indebtedness
is not secured by a Lien on any assets of the Borrower or any of the Restricted
Subsidiaries other than any assets subject to a Lien securing the Initial
Indebtedness, provided further that no Permitted Refinancing Indebtedness in
respect of the Initial PIK Convertible Notes or any Permitted Additional PIK
Convertible Notes (or any Permitted Refinancing Indebtedness in respect thereof)
shall provide (a) for any cash interest payments or other cash distributions in
respect thereof on or prior to the Maturity Date, (b) by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable) or upon the happening of any event that such
Indebtedness (i)(x) matures or becomes mandatorily redeemable pursuant to a
sinking fund obligation or otherwise (other than for equity interests of
Parent), (y) that such Indebtedness becomes convertible or exchangeable at the
option of the holder thereof for Indebtedness or other securities that do not
meet the requirements of this proviso or (z) become redeemable at the option of
the holder thereof (other than as a result of a change of control event or in
exchange for equity interests of Parent), in whole or in part, in each case on
or prior to the first anniversary of the Maturity Date or (c) provide holders
thereunder with any rights to require redemption or repayment (other than in
equity interests of Parent) upon the occurrence of a “change of control” event
prior to the Final Date.

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Effective Date,
provided that (i) with respect to any property owned as of the Signing Date, the
value of such Sale Leasebacks shall not exceed $50,000,000 in the aggregate and
(ii) such Sale Leaseback is consummated for fair value as determined at the time
of consummation in good faith by the Borrower and, in the case of any Sale
Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of
which exceed $20,000,000, the board of directors of the Borrower (which such
determination may take into account any retained interest or other investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“PIK Convertible Note Indenture” shall mean the Indenture among Parent, the
Borrower, the guarantors party thereto and the trustee thereunder in the form
contemplated by the Forward Purchase Contract, pursuant to which the Initial PIK
Convertible Notes are issued, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding

 

27

--------------------------------------------------------------------------------


 

five plan years maintained or contributed to by (or to which there is or was an
obligation to contribute or to make payments to) the Borrower, a Subsidiary or
an ERISA Affiliate.

 

“Pledge Agreement” shall mean the Pledge Agreement, entered into by Holdings,
the Borrower, the other pledgors party thereto and the Collateral Agent for the
benefit of the Secured Parties, in form reasonably satisfactory to each Initial
Lender, as the same may be amended, supplemented or otherwise modified from time
to time.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its reference rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMCB in connection with extensions of credit
to debtors).

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
six fiscal quarters first ending following any acquisition or disposition of any
Restricted Subsidiary or division or line of business, the pro forma increase or
decrease in Consolidated EBITDA, projected by the Borrower in good faith as a
result of reasonably identifiable and factually supportable recurring net cost
savings or recurring additional net costs, as the case may be, realizable during
such period as a result of such transaction, provided that so long as such net
cost savings or additional net costs will be realizable at any time during such
six-quarter period, it shall be assumed, for purposes of projecting such pro
forma increase or decrease to Consolidated EBITDA, that such net cost savings or
additional net costs will be realizable during the entire such period;
provided further that any such pro forma increase or decrease to Consolidated
EBITDA shall be without duplication of net cost savings or additional net costs
actually realized during such period and already included in Consolidated
EBITDA.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(i) or setting forth
the information described in clause (iv) to Section 9.1(d).

 

“Pro Forma Basis” shall mean, with respect to any financial test specified
herein as of any date (a “Determination Date”) such test shall be determined on
a pro forma basis after giving effect to:

 

(A)          any acquisition or disposition of any Restricted Subsidiary or
division or line of business made following the first day of the most recent
Test Period ending prior to the Determination Date (the “Relevant Test Period”)
and on or prior to such Determination Date as though such acquisition or
disposition had occurred on the first day of the Relevant Test Period;

 

(B)           any designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or any redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary and any Restricted Payment, in each case, following the first day of
the Relevant Test Period and on or prior to the Determination Date as though
such designation, redesignation or Restricted Payment had occurred on the first
day of the Relevant Test Period;

 

28

--------------------------------------------------------------------------------


 

(C)           any incurrence or repayment of Indebtedness during the Relevant
Test Period and on or prior to the Determination Date as though such incurrence
or repayment had occurred on the first day of the Relevant Test Period;

 

(D)          any other transaction to occur on or prior to the Determination
Date which requires that any financial ratio be calculated on a Pro Forma Basis
as though such Transaction had occurred on the first day of the Relevant Test
Period; and

 

(E)           any applicable Pro Forma Adjustment.

 

“Protective Advance” shall have the meaning assigned to such term in
Section 2.1.

 

“Qualified PIK Securities” shall mean (1) any preferred capital stock or
preferred equity interest of Parent (a) that does not provide for any cash
dividend payments or other cash distributions in respect thereof on or prior to
the Maturity Date and (b) that by its terms (or by the terms of any security
into which it is convertible or for which it is exchangeable or exercisable) or
upon the happening of any event does not (i)(x) mature or become mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (y) become
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock that is not Qualified PIK Securities or (z) become redeemable
at the option of the holder thereof (other than as a result of a change of
control event), in whole or in part, in each case on or prior to the first
anniversary of the Maturity Date and (ii) provide holders thereunder with any
rights upon the occurrence of a “change of control” event prior to the Final
Date and (2) any Indebtedness of Parent which has payments terms at least as
favorable to the Borrower and Lenders as described in clause (1)(a) above and is
subordinated and has other terms, other than with respect to interest rates, at
least as favorable to the Borrower and Lenders as the Subordinated Notes.

 

“Real Estate” shall have the meaning given to that term in Section 9.1(g).

 

“Register” shall have the meaning provided in Section 14.6(b)(iv).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation Z” shall mean Regulation Z of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

29

--------------------------------------------------------------------------------


 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Report” shall mean reports prepared by the Administrative Agent, any Security
Agent or another Person showing the results of appraisals, field examinations or
audits pertaining to the Credit Parties’ assets from information furnished by or
on behalf of the Credit Parties, after the Administrative Agent or any Security
Agent has exercised its rights of inspection pursuant to this Agreement, which
Reports may be distributed to the Lenders by the Administrative Agent or any
such Security Agent.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

 

“Required Lenders” shall mean, at any date, Lenders having or holding a majority
of the Total Commitment at such date or, if the Total Commitment has been
terminated, Lenders having a majority of the Total Credit Exposure at such date.

 

“Required Supermajority Lenders” shall mean, at any date, Lenders having
Commitments representing at least 75% of the Total Commitment at such date or,
if the Total Commitment has terminated, having at least 75% of the Total Credit
Exposure at such date.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Reserves” shall mean any and all reserves (other than Account Reserves and
Inventory Reserves) which the Security Agents deem necessary, in their Permitted
Discretion, to maintain (including, without limitation, reserves for accrued and
unpaid interest on the Obligations, reserves for rent at locations leased by any
Credit Party and for consignee’s, warehousemen’s and bailee’s charges (unless a
Collateral Access Agreement shall be in effect with respect to the subject
property), reserves for Secured Hedge Agreements (but in the case of such
Secured Hedge Agreements, only with the consent of the Borrower), reserves for
contingent liabilities of any Credit Party, reserves for uninsured losses of any
Credit Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments and other governmental
charges) with respect to the Collateral or any Credit Party.  The Security
Agents may, from time to time, in their Permitted Discretion, adjust Reserves
upon not less than one Business Day’s prior written notice to the Borrower.

 

“Restricted Domestic Subsidiary” shall mean each Restricted Subsidiary that is
also a Domestic Subsidiary.

 

30

--------------------------------------------------------------------------------


 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any equity interests of
Parent, Holdings or the Borrower, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such equity interests in Parent, Holdings or the Borrower or any option,
warrant or other right to acquire any such equity interests in Parent, Holdings
or the Borrower (including the Initial PIK Convertible Notes and any Permitted
Additional PIK Convertible Notes) and any payment under any cash-settled
incentive awards payable to employees or directors of Parent or any of its
Subsidiaries with reference to any such equity interest, warrant or right to
acquire, other than (i) dividends, distributions, payments or purchases made
with common stock of Parent or warrants or options to purchase such common stock
or made with common stock upon the conversion or exercise of any options,
warrants or rights (including upon conversion of any Initial PIK Convertible
Notes or Permitted Additional PIK Convertible Notes) or (ii) the receipt of
replacement rights (excluding payments except as provided above) under any
replacement incentive award program, (b) the designation of any Restricted
Subsidiary as an Unrestricted Subsidiary (which shall be deemed to be a
Restricted Payment in an amount equal to the sum of (i) the net worth of such
designated Subsidiary immediately prior to such designation (such net worth to
be calculated without regard to any guarantee provided by such designated
Subsidiary) and (ii) the aggregate principal amount of any Indebtedness owed by
such designated Subsidiary to the Borrower or any Restricted Subsidiary
immediately prior to such designation), all calculated, except as set forth in
the parenthetical to clause (b), on a consolidated basis in accordance with GAAP
and (c) any payment pursuant to the Forward Purchase Contract by Holdings, the
Borrower or any Restricted Subsidiary including any return of cash collateral or
any other property or securities of any Credit Party other than (i) the issuance
of the Initial PIK Convertible Notes or common stock of Parent or warrants or
options to purchase common stock, (ii) a return by Holdings, the Borrower and
the Restricted Subsidiaries of a portion of the cash collateral deposited
pursuant to the Forward Purchase Contract to Sealy Holding LLC solely upon
issuance of the Initial PIK Convertible Notes and solely to the extent of and
with the net cash proceeds received by the Borrower from the issuance and sale
of Initial PIK Convertible Notes or (iii) payments to Sealy Holding LLC by
Holdings, the Borrower and the Restricted Subsidiaries of (x) fees paid on the
date of execution of the Forward Purchase Contract of up to $1,000,000 and
(y) cash interest on the cash collateral deposited pursuant to the Forward
Purchase Contract (prior to settlement or return to Sealy Holding LLC) in
respect of the period from deposit to no later than September 30, 2009 at a rate
equal to one month LIBOR plus 3.00% per annum.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(a).

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

31

--------------------------------------------------------------------------------


 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any of its Restricted
Subsidiaries and any Cash Management Bank.

 

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between the Borrower or any of its Restricted Subsidiaries and any Hedge
Bank.

 

“Secured Note Indenture” shall mean the Indenture to be dated as of the
Effective Date, among the Borrower, the guarantors party thereto and The Bank of
New York Mellon Trust Company, N.A., as trustee, in form reasonably satisfactory
to each Initial Lender pursuant to which the Initial Secured Notes are issued,
as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Secured Parties” shall have the meaning assigned to such term in the applicable
Security Documents.

 

“Security Agents” shall mean the Collateral Agent and the Co-Collateral Agent.

 

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Collateral Agent for the
benefit of the Secured Parties, in form reasonably satisfactory to each Initial
Lender, as the same may be amended, supplemented or otherwise modified from time
to time.

 

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreement, (c) the Security Agreement, (d) the Mortgages and (e) each other
security agreement or other instrument or document executed and delivered
pursuant to Section 9.11, 9.12 or 9.15 or pursuant to any of the Security
Documents to secure any of the Obligations.

 

“Signing Date” shall mean the date of execution and delivery of the Credit
Agreement by each of the parties listed on the signature pages hereto, which
date was May 13, 2009.

 

“Solvent” shall mean, with respect to the Borrower, that as of the Effective
Date, both (i) (a) the sum of the Borrower’s debts (including contingent
liabilities) does not exceed the present fair saleable value of the Borrower’s
present assets; (b) the Borrower’s capital is not unreasonably

 

32

--------------------------------------------------------------------------------


 

small in relation to its business as contemplated on the Effective Date; and
(c) the Borrower has not incurred and does not intend to incur, or believe that
it will incur, debts including current obligations beyond its ability to pay
such debts as they become due (whether at maturity or otherwise); and (ii) the
Borrower is “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances.  For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

 

“Specified Secured Hedge Agreement” shall mean any Secured Hedge Agreement with
respect to which, with the consent of the Borrower at the time such Reserve is
established, the Security Agents maintain a Reserve.

 

“Specified Subsidiary” shall mean, at any date of determination, (a) any
Material Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at
the last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered (when taken together
with all other Unrestricted Subsidiaries as to which a specified condition
applies) were equal to or greater than 15% of the consolidated total assets of
the Borrower and the Subsidiaries at such date or (ii) whose gross revenues for
such Test Period (when taken together with all other Unrestricted Subsidiaries
as to which a specified condition applies) were equal to or greater than 15% of
the consolidated gross revenues of the Borrower and the Subsidiaries for such
period, in each case determined in accordance with GAAP.

 

“Stated Amount” of any Letter of Credit shall mean, at any time, the Dollar
Equivalent of the maximum amount available to be drawn thereunder at such time,
determined without regard to whether any conditions to drawing could then be
met.

 

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status or Level II Status, as the case may be, on such date.  Changes in Status
shall become effective as of the end of each fiscal quarter of Holdings.

 

“Statutory Reserve Rate” shall mean for any day as applied to any Eurodollar
Loan, a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages that are in effect on that day (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
as prescribed by the Board and to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

33

--------------------------------------------------------------------------------


 

“Subordinated Note Indenture” shall mean the Indenture dated as of April 6,
2004, among the Borrower, the guarantors party thereto and The Bank of New York,
as trustee, pursuant to which the Subordinated Notes were issued, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Subordinated Notes” shall mean the Borrower’s 8.25% Subordinated Notes due 2014
outstanding on the Effective Date.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary on the Effective
Date (other than any Excluded Subsidiary) and (b) each Restricted Domestic
Subsidiary that becomes a party to the Guarantee after the Effective Date
pursuant to Section 9.11.

 

“Swingline Commitment” shall mean $25,000,000.

 

“Swingline Exposure” shall mean, with respect, to any Lender at any time, such
Lender’s Applicable Percentage of the outstanding Swingline Loans at such time.

 

“Swingline Lender” shall mean JPMCB in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loans” shall have the meaning provided in Section 2.1(b).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Maturity Date.

 

“Syndication Agent” shall mean Mizuho Corporate Bank, Ltd., as the syndication
agent for the Lenders under this Agreement and the other Credit Documents.

 

“Test Period” shall mean, for any date of determination under this Agreement,
the four consecutive fiscal quarters of the Borrower then last ended.

 

“Total Commitment” shall mean the sum of the Commitments of all Lenders.

 

“Total Credit Exposure” shall mean, at any date, the sum of the Credit Exposures
of all Lenders.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings or any of its Subsidiaries in connection with the Transactions,
including, without limitation,

 

34

--------------------------------------------------------------------------------

 

early termination payments under the Borrower’s interest rate hedging agreements
with respect to the Existing Credit Agreement.

 

“Transactions” shall mean (i) the negotiation, execution and delivery of this
Agreement, the Forward Purchase Contract,  Initial PIK Convertible Notes
Indenture and the Initial Secured Notes Indenture, (ii) the repayment in full of
the Existing Credit Agreement and the termination of all commitments thereunder
and (iii) all other transactions in connection with the foregoing (including the
rights offering contemplated by the Forward Purchase Contract).

 

“Transferee” shall have the meaning provided in Section 14.6(e).

 

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Effective Date (other than a Subsidiary that
becomes or is required to become a Credit Party hereunder), provided that at
such time (or promptly thereafter) the Borrower designates such Subsidiary an
Unrestricted Subsidiary in a written notice to the Administrative Agent, (b) any
Restricted Subsidiary (other than a Restricted Subsidiary that is or becomes a
Credit Party) subsequently re-designated as an Unrestricted Subsidiary by the
Borrower in a written notice to the Administrative Agent, provided that no
Default would result from such re-designation and (c) each Subsidiary of an
Unrestricted Subsidiary; provided, however, that at the time of any written
re-designation by the Borrower to the Administrative Agent that any Unrestricted
Subsidiary shall no longer constitute an Unrestricted Subsidiary, such
Unrestricted Subsidiary shall cease to be an Unrestricted Subsidiary to the
extent no Default would result from such re-designation.  On or promptly after
the date of its formation, acquisition or re-designation, as applicable, each
Unrestricted Subsidiary (other than an Unrestricted Subsidiary that is a Foreign
Subsidiary) shall have entered into a tax sharing agreement containing terms
that, in the reasonable judgment of the Administrative Agent, provide for an
appropriate allocation of tax liabilities and benefits.

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
capital stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

“Weekly Reporting Period” shall mean any period during which the Availability is
less than the greater of (x) 20.0% of the Total Commitments and (y) $20,000,000.

 

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (1) the sum of the products
obtained by

 

35

--------------------------------------------------------------------------------


 

multiplying (a) the amount of each then remaining installment, sinking fund,
serial maturity or other required payment of principal, including payment at
final maturity, in respect thereof by (b) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment by (2) the then outstanding principal amount of such Indebtedness.

 

(b)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
Sections of this Agreement unless otherwise specified.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.

 

1.2.          Exchange Rates.  For purposes of determining compliance under
Section  10.4, 10.5 or 10.6  with respect to any amount in a foreign currency,
such amount shall be deemed to equal the Dollar equivalent thereof based on the
average exchange rate for such foreign currency for the most recent twelve-month
period immediately prior to the date of determination in a manner consistent
with that used in calculating Consolidated EBITDA for the related period.  For
purposes of determining compliance with Sections 10.1 and 10.2, with respect to
any amount of Indebtedness in a foreign currency, compliance will be determined
at the time of incurrence thereof using the Dollar equivalent thereof at the
exchange rate in effect for such currency at the time of such incurrence.

 


SECTION 2.                    AMOUNT AND TERMS OF CREDIT


 

2.1.          Commitments.

 


(A)           (I)  SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET
FORTH, EACH LENDER SEVERALLY AGREES TO MAKE A LOAN OR LOANS DENOMINATED IN
DOLLARS (EACH A “REVOLVING CREDIT LOAN”) TO THE BORROWER WHICH REVOLVING CREDIT
LOANS (A) SHALL BE MADE AT ANY TIME AND FROM TIME TO TIME ON AND AFTER THE
EFFECTIVE DATE AND PRIOR TO THE MATURITY DATE, (B) MAY, AT THE OPTION OF THE
BORROWER BE INCURRED AND MAINTAINED AS, AND/OR CONVERTED INTO, ABR LOANS OR
EURODOLLAR LOANS, PROVIDED THAT ALL REVOLVING CREDIT LOANS MADE BY EACH OF THE
LENDERS PURSUANT TO THE SAME BORROWING SHALL, UNLESS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, CONSIST ENTIRELY OF REVOLVING CREDIT LOANS OF THE SAME TYPE,
(C) MAY BE REPAID AND REBORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF,
(D) SHALL NOT, FOR ANY SUCH LENDER, RESULT IN SUCH LENDER’S CREDIT EXPOSURE AT
SUCH TIME EXCEEDING SUCH LENDER’S COMMITMENT AT SUCH TIME AND (E) SHALL NOT
RESULT IN THE TOTAL CREDIT EXPOSURE EXCEEDING THE LESSER OF (I) THE TOTAL
COMMITMENT AT SUCH TIME AND (II) THE BORROWING BASE AT SUCH TIME.


 

(II)           EACH LENDER MAY AT ITS OPTION MAKE ANY EURODOLLAR LOAN BY CAUSING
ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN,
PROVIDED THAT (A) ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF
THE BORROWER TO REPAY SUCH LOAN AND (B) IN EXERCISING SUCH OPTION, SUCH LENDER
SHALL USE ITS REASONABLE EFFORTS TO MINIMIZE ANY INCREASED COSTS TO THE BORROWER
RESULTING THEREFROM (WHICH OBLIGATION OF THE LENDER SHALL NOT REQUIRE IT TO
TAKE, OR REFRAIN FROM TAKING, ACTIONS THAT IT DETERMINES WOULD RESULT IN
INCREASED COSTS FOR WHICH IT WILL NOT BE COMPENSATED HEREUNDER OR THAT IT
DETERMINES WOULD BE OTHERWISE DISADVANTAGEOUS TO IT AND IN THE EVENT OF SUCH
REQUEST FOR COSTS FOR WHICH COMPENSATION IS PROVIDED UNDER THIS AGREEMENT, THE
PROVISIONS OF SECTION 3.5 SHALL APPLY).

 

36

--------------------------------------------------------------------------------


 


(B)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET FORTH, THE
SWINGLINE LENDER IN ITS INDIVIDUAL CAPACITY AGREES, AT ANY TIME AND FROM TIME TO
TIME ON AND AFTER THE EFFECTIVE DATE AND PRIOR TO THE SWINGLINE MATURITY DATE,
TO MAKE A LOAN OR LOANS (EACH A “SWINGLINE LOAN” AND, COLLECTIVELY, THE
“SWINGLINE LOANS”) TO THE BORROWER IN DOLLARS, WHICH SWINGLINE LOANS (I) SHALL
BE ABR LOANS, (II) SHALL HAVE THE BENEFIT OF THE PROVISIONS OF SECTION 2.1(C),
(III) SHALL NOT EXCEED AT ANY TIME OUTSTANDING THE SWINGLINE COMMITMENT,
(IV) SHALL NOT RESULT AT ANY TIME IN THE TOTAL CREDIT EXPOSURE AT SUCH TIME
EXCEEDING THE LESSER OF (I) THE TOTAL COMMITMENT AT SUCH TIME AND (II) THE
BORROWING BASE AT SUCH TIME AND (V) MAY BE REPAID AND REBORROWED IN ACCORDANCE
WITH THE PROVISIONS HEREOF.  ON THE SWINGLINE MATURITY DATE, EACH OUTSTANDING
SWINGLINE LOAN SHALL BE REPAID IN FULL.  THE SWINGLINE LENDER SHALL NOT MAKE ANY
SWINGLINE LOAN AFTER RECEIVING A WRITTEN NOTICE FROM THE BORROWER OR ANY LENDER
STATING THAT A DEFAULT EXISTS AND IS CONTINUING UNTIL SUCH TIME AS THE SWINGLINE
LENDER SHALL HAVE RECEIVED WRITTEN NOTICE OF (I) RESCISSION OF ALL SUCH NOTICES
FROM THE PARTY OR PARTIES ORIGINALLY DELIVERING SUCH NOTICE OR (II) THE WAIVER
OF SUCH DEFAULT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 14.1.


 


(C)           ON ANY BUSINESS DAY, THE SWINGLINE LENDER MAY, IN ITS SOLE
DISCRETION, GIVE NOTICE TO THE LENDERS THAT ALL THEN-OUTSTANDING SWINGLINE LOANS
SHALL BE FUNDED WITH A BORROWING OF REVOLVING CREDIT LOANS (AND, IF ANY
SWINGLINE LOAN IS OUTSTANDING ON THE SEVENTH CALENDAR DAY FOLLOWING THE DATE OF
BORROWING OF SUCH SWINGLINE LOAN, THEN ON THE FIRST BUSINESS DAY FOLLOWING SUCH
SEVENTH CALENDAR DAY, THE SWINGLINE LENDER SHALL BE REQUIRED TO GIVE SUCH
NOTICE), IN WHICH CASE REVOLVING CREDIT LOANS CONSTITUTING ABR LOANS (EACH SUCH
BORROWING, A “MANDATORY BORROWING”) SHALL BE MADE ON THE IMMEDIATELY SUCCEEDING
BUSINESS DAY BY ALL LENDERS WITH COMMITMENTS PRO RATA BASED ON EACH LENDER’S
APPLICABLE PERCENTAGE, AND THE PROCEEDS THEREOF SHALL BE APPLIED DIRECTLY TO THE
SWINGLINE LENDER TO REPAY THE SWINGLINE LENDER FOR SUCH OUTSTANDING SWINGLINE
LOANS.  EACH LENDER HEREBY IRREVOCABLY AGREES TO MAKE SUCH REVOLVING CREDIT
LOANS UPON ONE BUSINESS DAY’S NOTICE PURSUANT TO EACH MANDATORY BORROWING IN THE
AMOUNT AND IN THE MANNER SPECIFIED IN THE PRECEDING SENTENCE AND ON THE DATE
SPECIFIED TO IT IN WRITING BY THE SWINGLINE LENDER NOTWITHSTANDING (I) THAT THE
AMOUNT OF THE MANDATORY BORROWING MAY NOT COMPLY WITH THE MINIMUM AMOUNT FOR
EACH BORROWING SPECIFIED IN SECTION 2.2, (II) WHETHER ANY CONDITIONS SPECIFIED
IN SECTION 7 ARE THEN SATISFIED, (III) WHETHER A DEFAULT HAS OCCURRED AND IS
CONTINUING, (IV) THE DATE OF SUCH MANDATORY BORROWING OR (V) ANY REDUCTION IN
THE TOTAL COMMITMENT OR AVAILABILITY AFTER ANY SUCH SWINGLINE LOANS WERE MADE. 
IN THE EVENT THAT, IN THE SOLE JUDGMENT OF THE SWINGLINE LENDER, ANY MANDATORY
BORROWING CANNOT FOR ANY REASON BE MADE ON THE DATE OTHERWISE REQUIRED ABOVE
(INCLUDING AS A RESULT OF THE COMMENCEMENT OF A PROCEEDING UNDER THE BANKRUPTCY
CODE IN RESPECT OF THE BORROWER), EACH LENDER HEREBY AGREES THAT IT SHALL
FORTHWITH PURCHASE FROM THE SWINGLINE LENDER (WITHOUT RECOURSE OR WARRANTY) SUCH
PARTICIPATION OF THE OUTSTANDING SWINGLINE LOANS AS SHALL BE NECESSARY TO CAUSE
SUCH LENDERS TO SHARE IN SUCH SWINGLINE LOANS RATABLY BASED UPON THEIR
APPLICABLE PERCENTAGES, PROVIDED THAT ALL PRINCIPAL AND INTEREST PAYABLE ON SUCH
SWINGLINE LOANS SHALL BE FOR THE ACCOUNT OF THE SWINGLINE LENDER UNTIL THE DATE
THE RESPECTIVE PARTICIPATION IS PURCHASED AND, TO THE EXTENT ATTRIBUTABLE TO THE
PURCHASED PARTICIPATION, SHALL BE PAYABLE TO THE LENDER PURCHASING THE SAME FROM
AND AFTER SUCH DATE OF PURCHASE.


 


(D)           SUBJECT TO THE LIMITATIONS SET FORTH BELOW, THE ADMINISTRATIVE
AGENT IS AUTHORIZED BY THE BORROWER AND THE LENDERS, FROM TIME TO TIME IN THE
ADMINISTRATIVE AGENT’S SOLE DISCRETION (BUT SHALL HAVE ABSOLUTELY NO OBLIGATION
TO), TO MAKE LOANS TO THE BORROWER, ON BEHALF OF ALL LENDERS, WHICH THE
ADMINISTRATIVE AGENT, IN ITS REASONABLE DISCRETION, DEEMS NECESSARY OR

 

37

--------------------------------------------------------------------------------


 


DESIRABLE (I) TO PRESERVE OR PROTECT THE COLLATERAL, OR ANY PORTION THEREOF,
(II) TO ENHANCE THE LIKELIHOOD OF, OR MAXIMIZE THE AMOUNT OF, REPAYMENT OF THE
LOANS AND OTHER OBLIGATIONS OR (III) TO PAY ANY OTHER AMOUNT CHARGEABLE TO OR
REQUIRED TO BE PAID BY THE CREDIT PARTIES PURSUANT TO THE TERMS OF THIS
AGREEMENT, INCLUDING PAYMENTS OF REIMBURSABLE EXPENSES (INCLUDING COSTS, FEES,
AND EXPENSES AS DESCRIBED IN SECTION 14.5) AND OTHER SUMS PAYABLE UNDER THE
CREDIT DOCUMENTS (ANY OF SUCH LOANS ARE HEREIN REFERRED TO AS “PROTECTIVE
ADVANCES”); PROVIDED THAT, THE AGGREGATE AMOUNT OF PROTECTIVE ADVANCES
OUTSTANDING AT ANY TIME SHALL NOT AT ANY TIME EXCEED THE LESSER OF
(X) $7,500,000 AND (Y) 7.5% OF THE TOTAL COMMITMENT; PROVIDED FURTHER THAT THE
AGGREGATE AMOUNT OF OUTSTANDING PROTECTIVE ADVANCES PLUS THE AGGREGATE AMOUNT OF
THE OTHER TOTAL CREDIT EXPOSURE SHALL NOT EXCEED THE TOTAL COMMITMENT. 
PROTECTIVE ADVANCES MAY BE MADE EVEN IF THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 7 HAVE NOT BEEN SATISFIED.  THE PROTECTIVE ADVANCES SHALL BE SECURED BY
THE SECURITY DOCUMENTS AND SHALL CONSTITUTE OBLIGATIONS HEREUNDER AND UNDER THE
OTHER CREDIT DOCUMENTS.  ALL PROTECTIVE ADVANCES SHALL BE ABR LOANS.  THE
ADMINISTRATIVE AGENT’S AUTHORIZATION TO MAKE PROTECTIVE ADVANCES MAY BE REVOKED
AT ANY TIME BY THE REQUIRED LENDERS.  ANY SUCH REVOCATION MUST BE IN WRITING AND
SHALL BECOME EFFECTIVE PROSPECTIVELY UPON THE ADMINISTRATIVE AGENT’S RECEIPT
THEREOF.  AT ANY TIME THAT THERE IS SUFFICIENT AVAILABILITY AND THE CONDITIONS
PRECEDENT SET FORTH IN SECTION 7 HAVE BEEN SATISFIED, THE ADMINISTRATIVE AGENT
MAY REQUEST THE LENDERS TO MAKE A REVOLVING CREDIT LOAN TO REPAY A PROTECTIVE
ADVANCE.  AT ANY OTHER TIME THE ADMINISTRATIVE AGENT MAY REQUIRE THE LENDERS TO
FUND THEIR RISK PARTICIPATIONS DESCRIBED IN SECTION 2.1(E).


 


(E)           UPON THE MAKING OF A PROTECTIVE ADVANCE BY THE ADMINISTRATIVE
AGENT (WHETHER BEFORE OR AFTER THE OCCURRENCE OF A DEFAULT), EACH LENDER SHALL
BE DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE UNCONDITIONALLY
AND IRREVOCABLY PURCHASED FROM THE ADMINISTRATIVE AGENT WITHOUT RECOURSE OR
WARRANTY AN UNDIVIDED INTEREST AND PARTICIPATION IN SUCH PROTECTIVE ADVANCE IN
PROPORTION TO ITS APPLICABLE PERCENTAGE.  ON ANY BUSINESS DAY, THE
ADMINISTRATIVE AGENT MAY, IN ITS SOLE DISCRETION, GIVE NOTICE TO THE LENDERS
THAT THE LENDERS ARE REQUIRED TO FUND THEIR RISK PARTICIPATIONS IN PROTECTIVE
ADVANCES (AND, IF ANY PROTECTIVE ADVANCE IS OUTSTANDING ON THE THIRTIETH
CALENDAR DAY FOLLOWING THE DATE OF BORROWING OF SUCH PROTECTIVE ADVANCE, THEN ON
THE FIRST BUSINESS DAY FOLLOWING SUCH THIRTIETH CALENDAR DAY, THE ADMINISTRATIVE
AGENT SHALL GIVE SUCH NOTICE) IN WHICH CASE EACH LENDER SHALL FUND ITS
PARTICIPATION ON THE DATE SPECIFIED IN SUCH NOTICE. FROM AND AFTER THE DATE, IF
ANY, ON WHICH ANY LENDER IS REQUIRED TO FUND ITS PARTICIPATION IN ANY PROTECTIVE
ADVANCE PURCHASED HEREUNDER, THE ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE
TO SUCH LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF ALL PAYMENTS OF PRINCIPAL
AND INTEREST AND ALL PROCEEDS OF COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT
IN RESPECT OF SUCH PROTECTIVE ADVANCE.


 

2.2.          Minimum Amount of Each Borrowing; Maximum Number of Borrowings. 
Each Borrowing of Revolving Credit Loans shall be in a minimum amount of
$2,000,000 and in an integral multiple of $1,000,000 and Swingline Loans shall
be in a multiple of $100,000 (except that Mandatory Borrowings shall be made in
the amounts required by Section 2.1(c) and Revolving Credit Loans made to
refinance Protective Advances pursuant to Section 2.1(e)).  More than one
Borrowing may be incurred on any date, provided that at no time shall there be
outstanding more than 10 Borrowings of Eurodollar Loans under this Agreement.

 

38

--------------------------------------------------------------------------------


 

2.3.          Notice of Borrowing.

 


(A)           WHENEVER THE BORROWER DESIRES TO INCUR REVOLVING CREDIT LOANS
HEREUNDER (OTHER THAN MANDATORY BORROWINGS, BORROWINGS TO REPAY UNPAID DRAWINGS
OR BORROWINGS TO REPAY PROTECTIVE ADVANCES), IT SHALL GIVE THE ADMINISTRATIVE
AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE, (I) PRIOR TO 12:00 NOON (NEW YORK
TIME) AT LEAST THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE
PROMPTLY CONFIRMED IN WRITING) OF EACH BORROWING OF EURODOLLAR LOANS, AND
(II) PRIOR TO 12:00 NOON (NEW YORK TIME) AT LEAST ONE BUSINESS DAY’S PRIOR
WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH
BORROWING OF ABR LOANS (EACH SUCH NOTICE, A “NOTICE OF BORROWING”).  EACH SUCH
NOTICE OF BORROWING, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 2.10,
SHALL BE IRREVOCABLE AND SHALL SPECIFY (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE
REVOLVING CREDIT LOANS TO BE MADE PURSUANT TO SUCH BORROWING, (II) THE DATE OF
BORROWING (WHICH SHALL BE A BUSINESS DAY) AND (III) WHETHER THE RESPECTIVE
BORROWING SHALL CONSIST OF ABR LOANS OR EURODOLLAR LOANS AND, IF EURODOLLAR
LOANS, THE INTEREST PERIOD TO BE INITIALLY APPLICABLE THERETO.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE EACH LENDER WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH PROPOSED BORROWING OF
REVOLVING CREDIT LOANS, OF SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF AND OF
THE OTHER MATTERS COVERED BY THE RELATED NOTICE OF BORROWING.


 


(B)           WHENEVER THE BORROWER DESIRES TO INCUR SWINGLINE LOANS HEREUNDER,
IT SHALL GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE (OR TELEPHONIC NOTICE
PROMPTLY CONFIRMED IN WRITING) OF EACH BORROWING OF SWINGLINE LOANS PRIOR TO
2:30 P.M. (NEW YORK TIME) ON THE DATE OF SUCH BORROWING.  EACH SUCH NOTICE SHALL
BE IRREVOCABLE AND SHALL SPECIFY (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE
SWINGLINE LOANS TO BE MADE PURSUANT TO SUCH BORROWING AND (II) THE DATE OF
BORROWING (WHICH SHALL BE A BUSINESS DAY).  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY GIVE THE SWINGLINE LENDER WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) OF EACH PROPOSED BORROWING OF SWINGLINE LOANS AND OF THE
OTHER MATTERS COVERED BY THE RELATED NOTICE OF BORROWING.


 


(C)           MANDATORY BORROWINGS SHALL BE MADE UPON THE NOTICE SPECIFIED IN
SECTION 2.1(C), WITH THE BORROWER IRREVOCABLY AGREEING, BY ITS INCURRENCE OF ANY
SWINGLINE LOAN, TO THE MAKING OF MANDATORY BORROWINGS AS SET FORTH IN SUCH
SECTION.


 


(D)           BORROWINGS TO REIMBURSE UNPAID DRAWINGS SHALL BE MADE UPON THE
NOTICE SPECIFIED IN SECTION 3.4(A).


 


(E)           WITHOUT IN ANY WAY LIMITING THE OBLIGATION OF THE BORROWER TO
CONFIRM IN WRITING ANY NOTICE IT MAY GIVE HEREUNDER BY TELEPHONE, THE
ADMINISTRATIVE AGENT MAY ACT PRIOR TO RECEIPT OF WRITTEN CONFIRMATION WITHOUT
LIABILITY UPON THE BASIS OF SUCH TELEPHONIC NOTICE BELIEVED BY THE
ADMINISTRATIVE AGENT IN GOOD FAITH TO BE FROM AN AUTHORIZED OFFICER OF THE
BORROWER.  IN EACH SUCH CASE, THE BORROWER HEREBY WAIVES THE RIGHT TO DISPUTE
THE ADMINISTRATIVE AGENT’S RECORD OF THE TERMS OF ANY SUCH TELEPHONIC NOTICE.


 

2.4.          Disbursement of Funds.

 


(A)           NO LATER THAN 12:00 NOON (NEW YORK TIME) ON THE DATE SPECIFIED IN
EACH NOTICE OF BORROWING (INCLUDING MANDATORY BORROWINGS) OF REVOLVING CREDIT
LOANS, EACH LENDER

 

39

--------------------------------------------------------------------------------



 


WILL MAKE AVAILABLE ITS APPLICABLE PERCENTAGE, IF ANY, OF EACH BORROWING OF
REVOLVING CREDIT LOANS REQUESTED TO BE MADE ON SUCH DATE IN THE MANNER PROVIDED
BELOW.  NO LATER THAN 3:00 P.M. (NEW YORK TIME) ON THE DATE SPECIFIED IN EACH
NOTICE OF BORROWING RELATING TO SWINGLINE LOANS, THE SWINGLINE LENDER SHALL MAKE
AVAILABLE TO THE BORROWER ITS SWINGLINE LOAN TO BE MADE ON SUCH DATE.


 


(B)           EACH LENDER SHALL MAKE AVAILABLE ALL AMOUNTS IT IS TO FUND TO THE
BORROWER UNDER ANY BORROWING IN DOLLARS IN IMMEDIATELY AVAILABLE FUNDS TO THE
ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE AND THE ADMINISTRATIVE
AGENT WILL (EXCEPT IN THE CASE OF MANDATORY BORROWINGS AND BORROWINGS TO REPAY
UNPAID DRAWINGS AND PROTECTIVE ADVANCES) MAKE AVAILABLE TO THE BORROWER, BY
DEPOSITING TO THE BORROWER’S ACCOUNT AT THE ADMINISTRATIVE AGENT’S OFFICE THE
AGGREGATE OF THE AMOUNTS SO MADE AVAILABLE IN DOLLARS.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY ANY LENDER PRIOR TO THE DATE OF
ANY SUCH BORROWING THAT SUCH LENDER DOES NOT INTEND TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT ITS PORTION OF THE BORROWING OR BORROWINGS TO BE MADE ON
SUCH DATE, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT ON SUCH DATE OF BORROWING, AND THE
ADMINISTRATIVE AGENT, IN RELIANCE UPON SUCH ASSUMPTION, MAY (IN ITS SOLE
DISCRETION AND WITHOUT ANY OBLIGATION TO DO SO) MAKE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT.  IF SUCH CORRESPONDING AMOUNT IS NOT IN FACT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER AND THE ADMINISTRATIVE
AGENT HAS MADE AVAILABLE THE SAME TO THE BORROWER, THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO RECOVER SUCH CORRESPONDING AMOUNT FROM SUCH LENDER.  IF
SUCH LENDER DOES NOT PAY SUCH CORRESPONDING AMOUNT FORTHWITH UPON THE
ADMINISTRATIVE AGENT’S DEMAND THEREFOR THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER AND THE BORROWER SHALL IMMEDIATELY PAY SUCH CORRESPONDING
AMOUNT TO THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL ALSO BE
ENTITLED TO RECOVER FROM SUCH LENDER OR THE BORROWER INTEREST ON SUCH
CORRESPONDING AMOUNT IN RESPECT OF EACH DAY FROM THE DATE SUCH CORRESPONDING
AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE BORROWER TO THE
DATE SUCH CORRESPONDING AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT, AT A
RATE PER ANNUM EQUAL TO (I) IF PAID BY SUCH LENDER, THE GREATER OF (X) THE
FEDERAL FUNDS EFFECTIVE RATE AND (Y) A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR
(II) IF PAID BY THE BORROWER, THE THEN-APPLICABLE RATE OF INTEREST FOR ABR
LOANS.


 


(C)           NOTHING IN THIS SECTION 2.4 SHALL BE DEEMED TO RELIEVE ANY LENDER
FROM ITS OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE ANY
RIGHTS THAT THE BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT
BY SUCH LENDER HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO FULFILL ITS COMMITMENTS
HEREUNDER).


 

2.5.          Repayment of Loans; Evidence of Debt.

 


(A)           THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT IN DOLLARS,
FOR THE BENEFIT OF THE LENDERS, ON THE MATURITY DATE, THE THEN-UNPAID REVOLVING
CREDIT LOANS.  THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT IN DOLLARS,
FOR THE ACCOUNT OF THE SWINGLINE LENDER, ON THE SWINGLINE MATURITY DATE, THE
THEN-UNPAID SWINGLINE LOANS.  THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE
AGENT THE THEN-UNPAID AMOUNT OF EACH PROTECTIVE ADVANCE ON THE EARLIER OF THE
MATURITY DATE AND DEMAND BY THE ADMINISTRATIVE AGENT.

 

40

--------------------------------------------------------------------------------


 


(B)           ON EACH BUSINESS DAY DURING ANY CASH DOMINION PERIOD, THE
ADMINISTRATIVE AGENT SHALL APPLY ALL FUNDS CREDITED TO THE COLLECTION ACCOUNT
THE PREVIOUS BUSINESS DAY (WHETHER OR NOT IMMEDIATELY AVAILABLE) FIRST TO PREPAY
ANY PROTECTIVE ADVANCES THAT MAY BE OUTSTANDING, SECOND TO PREPAY ANY SWINGLINE
LOANS OUTSTANDING, THIRD TO PREPAY ANY REVOLVING CREDIT LOANS AND FOURTH TO CASH
COLLATERALIZE OUTSTANDING LETTER OF CREDIT EXPOSURE AT ONE HUNDRED FIVE PERCENT
(105%).


 


(C)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO THE
APPROPRIATE LENDING OFFICE OF SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH
LENDING OFFICE OF SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDING OFFICE OF SUCH LENDER
FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(D)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE REGISTER PURSUANT TO
SECTION 14.6(B), AND A SUBACCOUNT FOR EACH LENDER, IN WHICH REGISTER AND
SUBACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE
HEREUNDER, WHETHER SUCH LOAN IS A REVOLVING CREDIT LOAN, A SWINGLINE LOAN OR A
PROTECTIVE ADVANCE, THE TYPE OF EACH LOAN MADE AND THE INTEREST PERIOD
APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE
OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER, THE SWINGLINE
LENDER OR THE ADMINISTRATIVE AGENT HEREUNDER AND (III) THE AMOUNT OF ANY SUM
RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER AND EACH
LENDER’S SHARE THEREOF.


 


(E)           THE ENTRIES MADE IN THE REGISTER AND ACCOUNTS AND SUBACCOUNTS
MAINTAINED PURSUANT TO PARAGRAPHS (C) AND (D) OF THIS SECTION 2.5 SHALL, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER,
THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH
ACCOUNT, SUCH REGISTER OR SUCH SUBACCOUNT, AS APPLICABLE, OR ANY ERROR THEREIN,
SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY (WITH
APPLICABLE INTEREST) THE LOANS MADE TO THE BORROWER IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT.


 

2.6.          Conversions and Continuations.

 


(A)           THE BORROWER SHALL HAVE THE OPTION ON ANY BUSINESS DAY TO CONVERT
ALL OR A PORTION EQUAL TO AT LEAST $2,000,000 OF THE OUTSTANDING PRINCIPAL
AMOUNT OF REVOLVING CREDIT LOANS MADE TO THE BORROWER FROM ONE TYPE INTO A
BORROWING OR BORROWINGS OF ANOTHER TYPE AND THE BORROWER SHALL HAVE THE OPTION
ON ANY BUSINESS DAY TO CONTINUE THE OUTSTANDING PRINCIPAL AMOUNT OF ANY
EURODOLLAR LOANS AS EURODOLLAR LOANS FOR AN ADDITIONAL INTEREST PERIOD, PROVIDED
THAT (I) NO PARTIAL CONVERSION OF EURODOLLAR LOANS SHALL REDUCE THE OUTSTANDING
PRINCIPAL AMOUNT OF EURODOLLAR LOANS MADE PURSUANT TO A SINGLE BORROWING TO LESS
THAN $2,000,000, (II) ABR LOANS MAY NOT BE CONVERTED INTO EURODOLLAR LOANS IF A
DEFAULT IS IN EXISTENCE ON THE DATE OF THE CONVERSION AND THE ADMINISTRATIVE
AGENT HAS OR THE REQUIRED LENDERS HAVE DETERMINED IN ITS OR THEIR SOLE
DISCRETION NOT TO PERMIT SUCH CONVERSION, (III) EURODOLLAR LOANS MAY NOT BE
CONTINUED AS EURODOLLAR LOANS FOR AN ADDITIONAL INTEREST PERIOD IF A DEFAULT IS
IN EXISTENCE ON THE DATE OF THE PROPOSED CONTINUATION AND THE ADMINISTRATIVE
AGENT HAS OR THE REQUIRED LENDERS HAVE DETERMINED IN ITS OR THEIR SOLE
DISCRETION NOT TO PERMIT SUCH CONTINUATION, (IV) NO CONVERSION OR CONTINUATION
OF EURODOLLAR LOANS MAY BE MADE ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO AND (V) BORROWINGS RESULTING FROM CONVERSIONS PURSUANT
TO THIS SECTION 

 

41

--------------------------------------------------------------------------------


 


2.6 SHALL BE LIMITED IN NUMBER AS PROVIDED IN SECTION 2.2.  EACH SUCH CONVERSION
OR CONTINUATION SHALL BE EFFECTED BY THE BORROWER BY GIVING THE ADMINISTRATIVE
AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE PRIOR TO 12:00 NOON (NEW YORK TIME)
AT LEAST THREE BUSINESS DAYS’ (OR ONE BUSINESS DAY’S NOTICE IN THE CASE OF A
CONVERSION INTO ABR LOANS) PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) (EACH A “NOTICE OF CONVERSION OR CONTINUATION”) SPECIFYING
THE REVOLVING CREDIT LOANS TO BE SO CONVERTED OR CONTINUED, THE TYPE OF
REVOLVING CREDIT LOANS TO BE CONVERTED OR CONTINUED INTO AND, IF SUCH REVOLVING
CREDIT LOANS ARE TO BE CONVERTED INTO OR CONTINUED AS EURODOLLAR LOANS, THE
INTEREST PERIOD TO BE INITIALLY APPLICABLE THERETO.  THE ADMINISTRATIVE AGENT
SHALL GIVE EACH LENDER NOTICE AS PROMPTLY AS PRACTICABLE OF ANY SUCH PROPOSED
CONVERSION OR CONTINUATION AFFECTING ANY OF ITS REVOLVING CREDIT LOANS.


 


(B)           IF ANY DEFAULT IS IN EXISTENCE AT THE TIME OF ANY PROPOSED
CONTINUATION OF ANY EURODOLLAR LOANS AND THE ADMINISTRATIVE AGENT HAS OR THE
REQUIRED LENDERS HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT
SUCH CONTINUATION, SUCH EURODOLLAR LOANS SHALL BE AUTOMATICALLY CONVERTED ON THE
LAST DAY OF THE CURRENT INTEREST PERIOD INTO ABR LOANS.  IF UPON THE EXPIRATION
OF ANY INTEREST PERIOD IN RESPECT OF EURODOLLAR LOANS, THE BORROWER HAS FAILED
TO ELECT A NEW INTEREST PERIOD TO BE APPLICABLE THERETO AS PROVIDED IN PARAGRAPH
(A) ABOVE, THE BORROWER SHALL BE DEEMED TO HAVE ELECTED TO CONTINUE SUCH
BORROWING OF EURODOLLAR LOANS INTO A BORROWING OF ABR LOANS EFFECTIVE AS OF THE
EXPIRATION DATE OF SUCH CURRENT INTEREST PERIOD.


 

2.7.          Pro rata Borrowings.  Each Borrowing of Revolving Credit Loans
under this Agreement shall be granted by the Lenders pro rata on the basis of
their Applicable Percentages.  It is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to
fulfill its commitments hereunder.

 

2.8.          Interest.

 


(A)           THE UNPAID PRINCIPAL AMOUNT OF EACH ABR LOAN SHALL BEAR INTEREST
FROM THE DATE OF THE BORROWING THEREOF UNTIL MATURITY (WHETHER BY ACCELERATION
OR OTHERWISE) AT A RATE PER ANNUM THAT SHALL AT ALL TIMES BE THE ABR MARGIN PLUS
THE ABR IN EFFECT FROM TIME TO TIME.


 


(B)           THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR LOAN SHALL BEAR
INTEREST FROM THE DATE OF THE BORROWING THEREOF UNTIL MATURITY THEREOF (WHETHER
BY ACCELERATION OR OTHERWISE) AT A RATE PER ANNUM THAT SHALL AT ALL TIMES BE THE
EURODOLLAR MARGIN IN EFFECT FROM TIME TO TIME PLUS THE RELEVANT EURODOLLAR RATE.


 


(C)           IF ALL OR A PORTION OF (I) THE PRINCIPAL AMOUNT OF ANY LOAN OR
(II) ANY INTEREST PAYABLE THEREON OR FEE SHALL NOT BE PAID WHEN DUE (WHETHER AT
THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL
BEAR INTEREST AT A RATE PER ANNUM THAT IS (X) IN THE CASE OF OVERDUE PRINCIPAL,
THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PLUS 2% OR (Y) IN THE CASE
OF ANY OVERDUE INTEREST OR FEE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
RATE DESCRIBED IN SECTION 2.8(A) PLUS 2% FROM AND INCLUDING THE DATE OF SUCH
NON-PAYMENT TO BUT EXCLUDING THE DATE ON WHICH SUCH AMOUNT IS PAID IN FULL
(AFTER AS WELL AS BEFORE JUDGMENT).

 

42

--------------------------------------------------------------------------------


 


(D)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN AND UPON TERMINATION OF THE COMMITMENTS;
PROVIDED THAT (I) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER
THAN A PREPAYMENT OF AN ABR LOAN THAT IS A REVOLVING CREDIT LOAN PRIOR TO THE
MATURITY DATE), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL
BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (II) IN THE EVENT OF
ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST
PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE
DATE OF SUCH CONVERSION.


 


(E)           ALL COMPUTATIONS OF INTEREST HEREUNDER SHALL BE MADE IN ACCORDANCE
WITH SECTION 5.5.


 


(F)            THE ADMINISTRATIVE AGENT, UPON DETERMINING THE INTEREST RATE FOR
ANY BORROWING OF EURODOLLAR LOANS, SHALL PROMPTLY NOTIFY THE BORROWER AND THE
RELEVANT LENDERS THEREOF.  EACH SUCH DETERMINATION SHALL, ABSENT CLEARLY
DEMONSTRABLE ERROR, BE FINAL AND CONCLUSIVE AND BINDING ON ALL PARTIES HERETO.


 

2.9.          Interest Periods.  At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of Eurodollar Loans (in the
case of the initial Interest Period applicable thereto) or prior to 10:00 a.m.
(New York time) on the third Business Day prior to the expiration of an Interest
Period applicable to a Borrowing of Eurodollar Loans, the Borrower shall have
the right to elect by giving the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) the Interest Period applicable
to such Borrowing, which Interest Period shall, at the option of the Borrower,
be a three, six or, if agreed to by each Lender, a nine or twelve month period
or any shorter period.  Notwithstanding anything to the contrary contained
above:

 

(i)            the initial Interest Period for any Borrowing of Eurodollar Loans
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of ABR Loans) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

 

(ii)           if any Interest Period relating to a Borrowing of Eurodollar
Loans begins on the last Business Day of a calendar month or begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of the calendar month at the end of such Interest Period;

 

(iii)          if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that if any Interest Period in respect of a Eurodollar
Loan would otherwise expire on a day that is not a Business Day but is a day
that is after the last Business Day in such month, such Interest Period shall
expire on the next preceding Business Day; and

 

43

--------------------------------------------------------------------------------


 

(iv)          the Borrower shall not be entitled to elect any Interest Period in
respect of any Eurodollar Loan if such Interest Period would extend beyond the
Maturity Date.

 

2.10.        Increased Costs, Illegality, etc.

 


(A)           IN THE EVENT THAT (X) IN THE CASE OF CLAUSE (I) BELOW, THE
ADMINISTRATIVE AGENT OR (Y) IN THE CASE OF CLAUSES (II) AND (III) BELOW, ANY
LENDER SHALL HAVE REASONABLY DETERMINED (WHICH DETERMINATION SHALL, ABSENT
CLEARLY DEMONSTRABLE ERROR, BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES
HERETO):


 

(i)            on any date for determining the Eurodollar Rate for any Interest
Period that (x) deposits in the principal amounts of the Loans comprising such
Eurodollar Loan Borrowing are not generally available in the relevant market,
(y) by reason of any changes arising on or after the Signing Date affecting the
interbank eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate or (z) the Administrative Agent is advised in
writing by the Required Lenders that the Eurodollar Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;
or

 

(ii)           at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loans (other than any such increase or reduction attributable to
taxes) because of (x) any change since the date hereof in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example,
without limitation, a change in official reserve requirements, and/or (y) other
circumstances affecting the interbank eurodollar market or the position of such
Lender in such market; or

 

(iii)          at any time, that the making or continuance of any Eurodollar
Loan has become unlawful by compliance by such Lender in good faith with any
law, governmental rule, regulation, guideline or order (or would conflict with
any such governmental rule, regulation, guideline or order not having the force
of law even though the failure to comply therewith would not be unlawful), or
has become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the interbank eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist (which notice the Administrative Agent agrees to give at
such time when such circumstances no longer exist), and any Notice of Borrowing
or Notice of Conversion given by the Borrower with respect to Eurodollar Loans
that have

 

44

--------------------------------------------------------------------------------

 

not yet been incurred shall be deemed rescinded by the Borrower, (y) in the case
of clause (ii) above, the Borrower shall pay to such Lender, promptly after
receipt of written demand therefor such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its reasonable discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts receivable hereunder (it being agreed that a written notice as to the
additional amounts owed to such Lender, showing in reasonable detail the basis
for the calculation thereof, submitted to the Borrower by such Lender shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto) and (z) in the case of clause (iii) above, the Borrower shall
take one of the actions specified in Section 2.10(b) as promptly as possible
and, in any event, within the time period required by law.

 


(B)           AT ANY TIME THAT ANY EURODOLLAR LOAN IS AFFECTED BY THE
CIRCUMSTANCES DESCRIBED IN SECTION 2.10(A)(II) OR (III), THE BORROWER MAY (AND
IN THE CASE OF A EURODOLLAR LOAN AFFECTED PURSUANT TO
SECTION 2.10(A)(III) SHALL) EITHER (X) IF THE AFFECTED EURODOLLAR LOAN IS THEN
BEING MADE PURSUANT TO A BORROWING, CANCEL SUCH BORROWING BY GIVING THE
ADMINISTRATIVE AGENT TELEPHONIC NOTICE (CONFIRMED PROMPTLY IN WRITING) THEREOF
ON THE SAME DATE THAT THE BORROWER WAS NOTIFIED BY A LENDER PURSUANT TO
SECTION 2.10(A)(II) OR (III) OR (Y) IF THE AFFECTED EURODOLLAR LOAN IS THEN
OUTSTANDING, UPON AT LEAST THREE BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE
AGENT, REQUIRE THE AFFECTED LENDER TO CONVERT EACH SUCH EURODOLLAR LOAN INTO AN
ABR LOAN, PROVIDED THAT IF MORE THAN ONE LENDER IS AFFECTED AT ANY TIME, THEN
ALL AFFECTED LENDERS MUST BE TREATED IN THE SAME MANNER PURSUANT TO THIS
SECTION 2.10(B).


 


(C)           IF, AFTER THE DATE HEREOF, THE ADOPTION OF ANY APPLICABLE LAW,
RULE OR REGULATION REGARDING CAPITAL ADEQUACY, OR ANY CHANGE THEREIN, OR ANY
CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY, THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS, CENTRAL BANK OR
COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR
COMPLIANCE BY A LENDER OR ITS PARENT WITH ANY REQUEST OR DIRECTIVE MADE OR
ADOPTED AFTER THE DATE HEREOF REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING
THE FORCE OF LAW) OF ANY SUCH AUTHORITY, ASSOCIATION, CENTRAL BANK OR COMPARABLE
AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S OR ITS PARENT’S OR ITS RELATED PARTY’S CAPITAL OR ASSETS AS A
CONSEQUENCE OF SUCH LENDER’S COMMITMENTS OR OBLIGATIONS HEREUNDER TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR ITS PARENT OR ITS RELATED PARTY COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, EFFECTIVENESS, CHANGE OR COMPLIANCE (TAKING INTO
CONSIDERATION SUCH LENDER’S OR ITS PARENT’S POLICIES WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME, PROMPTLY AFTER DEMAND BY SUCH LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR ITS PARENT FOR
SUCH REDUCTION, IT BEING UNDERSTOOD AND AGREED, HOWEVER, THAT A LENDER SHALL NOT
BE ENTITLED TO SUCH COMPENSATION AS A RESULT OF SUCH LENDER’S COMPLIANCE WITH,
OR PURSUANT TO ANY REQUEST OR DIRECTIVE TO COMPLY WITH, ANY SUCH LAW, RULE OR
REGULATION AS IN EFFECT ON THE DATE HEREOF.  EACH LENDER, UPON DETERMINING IN
GOOD FAITH THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT TO THIS
SECTION 2.10(C), WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE BORROWER (ON ITS
OWN BEHALF) WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL THE BASIS OF THE
CALCULATION OF SUCH ADDITIONAL AMOUNTS, ALTHOUGH THE FAILURE TO GIVE ANY SUCH
NOTICE SHALL NOT, SUBJECT TO SECTION 2.13, RELEASE OR DIMINISH ANY OF THE
BORROWER’S OBLIGATIONS TO PAY ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 2.10(C) UPON RECEIPT OF SUCH NOTICE.

 

45

--------------------------------------------------------------------------------


 

2.11.        Compensation.  If (a) any payment of principal of any Eurodollar
Loan is made by the Borrower to or for the account of a Lender other than on the
last day of the Interest Period for such Eurodollar Loan as a result of a
payment or conversion pursuant to Section 2.5, 2.6, 2.10, 5.1 or 5.2 or a
required assignment pursuant to Section 14.7, as a result of acceleration of the
maturity of the Loans pursuant to Section 11 or for any other reason, (b) any
Borrowing of Eurodollar Loans is not made as a result of a withdrawn Notice of
Borrowing, (c) any ABR Loan is not converted into a Eurodollar Loan as a result
of a withdrawn Notice of Conversion or Continuation, (d) any Eurodollar Loan is
not continued as a Eurodollar Loan as a result of a withdrawn Notice of
Conversion or Continuation or (e) any prepayment of principal of any Eurodollar
Loan is not made as a result of a withdrawn notice of prepayment pursuant to
Section 5.1 or 5.2, the Borrower shall, after receipt of a written request by
such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Eurodollar Loan.

 

2.12.        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event, provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section.  Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10, 3.5 or 5.4.

 

2.13.        Notice of Certain Costs.  Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 180 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the 180th day prior to the giving of
such notice to the Borrower.

 

2.14.        Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           fees shall cease to accrue on the Available Commitment of such
Defaulting Lender pursuant to Section 4.1(a);

 

(b)           the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant

 

46

--------------------------------------------------------------------------------


 

to Section 14.1), provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than each other applicable Lender shall require the consent
of such Defaulting Lender;

 

(c)           if any Swingline Loan or Letters of Credit Outstanding exists at
the time a Lender becomes a Defaulting Lender then:

 

(i)            all or any part of such Swingline Loan and Letters of Credit
Outstanding shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages but only to the extent (x) the sum
of all non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and Letter of Credit Exposure does not exceed the total of
all non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 7 are satisfied at such time;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swingline Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) and (y) second, cash collateralize such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 5.2(a) for so long as such Letter of Credit Exposure is
outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s Letter of Credit Exposure pursuant to this Section 2.14(c),
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 4.1(b) with respect to such cash collateralized portion of
such Defaulting Lender’s Letter of Credit Exposure during the period such Letter
of Credit Exposure is cash collateralized;

 

(iv)          to the extent the Letter of Credit Exposure of the non-Defaulting
Lenders is reallocated pursuant to this Section 2.14(c), then the fees payable
to the Lenders pursuant to Section 4.1(a) and Section 4.1(b) shall be adjusted
in accordance with such non-Defaulting Lenders’ Applicable Percentages;

 

(v)           to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.14(c),
then, without prejudice to any rights or remedies of the Letter of Credit Issuer
or any Lender hereunder, all fees that would have otherwise been payable to such
Defaulting Lender under Section 4.1(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Letter of Credit
Issuer until such portion of such Defaulting Lender’s Letter of Credit Exposure
is cash collateralized and/or reallocated;

 

47

--------------------------------------------------------------------------------


 

(vi)          so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Letter of Credit Issuer
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.14(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.14(c)(i) (and Defaulting Lenders shall not participate
therein); and

 

(vii)         any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to
Section 14.8(b) but excluding Section 14.7) shall, in lieu of being distributed
to such Defaulting Lender, be retained by the Administrative Agent in a
segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Letter of Credit Issuer or
Swingline Lender hereunder, (iii) third, if so determined by the Administrative
Agent or requested by a Letter of Credit Issuer or Swingline Lender, to be held
in such account as cash collateral for future funding obligations of the
Defaulting Lender of any participating interest in any Swingline Loan or Letter
of Credit, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender of any
Revolving Credit Loans under this Agreement, (vi) sixth, to the payment of any
amounts owing to the Lenders, in respect of obligations under this Agreement, a
Letter of Credit Issuer or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, such Letter of Credit
Issuer or Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (viii) eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is (x) a prepayment of the principal amount of any
Revolving Credit Loans or drawings in respect of Letter of Credits for which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 7 are satisfied, such payment
shall be applied solely to prepay the Revolving Credit Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Revolving Credit Loans, or reimbursement
obligations owed to, any Defaulting Lender; and

 

48

--------------------------------------------------------------------------------


 

(d)           in the event that the Administrative Agent, the Borrower, the
Letter of Credit Issuer and the Swingline Lender each agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then such Lender shall cease to be a Defaulting Lender, and
the Swingline Exposure and Letter of Credit Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

2.15.        Incremental Facilities.  The Borrower may by written notice to the
Administrative Agent elect to request, prior to the Maturity Date, an increase
to the existing Commitments (any such increase, the “New Commitments”) by an
amount not in excess of $25,000,000 in the aggregate and not less than
$10,000,000 individually (or such lesser amount which shall be approved by
Administrative Agent), and integral multiples of $5,000,000 in excess of that
amount.  Each such notice shall specify (A) the date (each, an “Increased Amount
Date”) on which the Borrower proposes that the New Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent and (B) the
identity of each Lender or other Person that is an eligible assignee pursuant to
Section 14.6(b) (each, a “New Lender”) to whom the Borrower proposes any portion
of such New Commitments be allocated and the amounts of such allocations;
provided that the Borrower shall first approach the Lenders to provide all of
the New Commitments in accordance with their Applicable Percentages (excluding
for this purpose the Commitment of any Lender that declines to provide any
portion of the New Commitments) prior to approaching any other Person that is an
eligible assignee pursuant to Section 14.6(b) (and no such Person shall be
offered to provide the New Commitments on terms (including with respect to
upfront fees and other economic terms) that are more favorable to such Person
than the terms offered to the existing Lenders) and no Lender shall provide a
New Commitment unless the Administrative Agent, the Swingline Lender and the
Letter of Credit Issuer shall have consented thereto; provided further that any
Lender approached to provide all or a portion of the New Commitments may elect
or decline, in its sole discretion, to provide a New Commitment.  Such New
Commitments shall become effective, as of such Increased Amount Date; provided
that (1) no Default shall exist on such Increased Amount Date before or after
giving effect to such New Commitments; (2) the New Commitments shall be effected
pursuant to one or more Joinder Agreements executed and delivered by the
Borrower, the Lender providing the New Commitment and Administrative Agent, and
each of which shall be recorded in the Register and shall be subject to the
requirements set forth in Section 5.4(c); (3) the Borrower shall make any
payments required pursuant to Section 2.11 in connection with the New
Commitments; and (4) the Borrower shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by Administrative Agent
in connection with any such transaction.

 

On any Increased Amount Date, subject to the satisfaction of the foregoing terms
and conditions, (a) each of the Lenders with Commitments shall assign to each of
the New Lenders, and each of the New Lenders shall purchase from each of the
Lenders with Commitments, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Credit Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Credit Loans will be held

 

49

--------------------------------------------------------------------------------


 

by existing Lenders with Revolving Credit Loans and New Lenders ratably in
accordance with their respective Commitments after giving effect to the addition
of such New Commitments to the Commitments, (b) each New Commitment shall be
deemed for all purposes a Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Credit Loan and (c) each New Lender shall
become a Lender with respect to the New Commitment and all matters relating
thereto.

 

The Administrative Agent shall notify the Security Agents and Lenders promptly
upon receipt of the Borrower’s notice of each Increased Amount Date and in
respect thereof (y) the New Commitments and the New Lenders and (z) the
respective interests in such Lender’s Revolving Credit Loans, in each case
subject to the assignments contemplated by this Section.

 

Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement (including with respect to the interest rates
and fees payable with respect to the New Commitment only) and the other Credit
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.15.

 


SECTION 3.                    LETTERS OF CREDIT


 

3.1.          Letters of Credit.

 


(A)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET FORTH, AT
ANY TIME AND FROM TIME TO TIME AFTER THE EFFECTIVE DATE AND PRIOR TO THE L/C
MATURITY DATE, (I) THE BORROWER, MAY REQUEST THAT THE LETTER OF CREDIT ISSUER
ISSUE FOR THE ACCOUNT OF THE BORROWER A LETTER OF CREDIT OR LETTERS OF CREDIT IN
DOLLARS OR CANADIAN DOLLARS IN SUCH FORM AS MAY BE APPROVED BY THE LETTER OF
CREDIT ISSUER IN ITS REASONABLE DISCRETION.


 


(B)           NOTWITHSTANDING THE FOREGOING, (I) NO LETTER OF CREDIT SHALL BE
ISSUED THE STATED AMOUNT OF WHICH, WHEN ADDED TO THE LETTERS OF CREDIT
OUTSTANDING AT SUCH TIME, WOULD EXCEED THE LETTER OF CREDIT COMMITMENT THEN IN
EFFECT; (II) NO LETTER OF CREDIT SHALL BE ISSUED, AMENDED (TO INCREASE THE
STATED AMOUNT THEREOF), EXTENDED OR RENEWED IF, AFTER GIVING EFFECT TO SUCH
ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL, THE TOTAL CREDIT EXPOSURE WOULD
EXCEED THE LESSER OF (X) THE TOTAL COMMITMENT THEN IN EFFECT AND (Y) THE
BORROWING BASE THEN IN EFFECT; (III) NO LETTER OF CREDIT DENOMINATED IN CANADIAN
DOLLARS SHALL BE ISSUED THE STATED AMOUNT OF WHICH WHEN ADDED TO THE STATED
AMOUNT OF ALL OTHER LETTERS OF CREDIT DENOMINATED IN CANADIAN DOLLARS WOULD
EXCEED THE CANADIAN LETTER OF CREDIT SUBLIMIT; (IV) EACH LETTER OF CREDIT SHALL
HAVE AN EXPIRATION DATE OCCURRING NO LATER THAN ONE YEAR AFTER THE DATE OF
ISSUANCE THEREOF, UNLESS OTHERWISE AGREED UPON BY THE ADMINISTRATIVE AGENT AND
THE LETTER OF CREDIT ISSUER, PROVIDED THAT IN NO EVENT SHALL SUCH EXPIRATION
DATE OCCUR LATER THAN THE L/C MATURITY DATE; (V) NO LETTER OF CREDIT SHALL BE
ISSUED IF IT WOULD BE ILLEGAL UNDER ANY APPLICABLE LAW FOR THE BENEFICIARY OF
THE LETTER OF CREDIT TO HAVE A LETTER OF CREDIT ISSUED IN ITS FAVOR; AND (VI) NO
LETTER OF CREDIT SHALL BE ISSUED BY A LETTER OF CREDIT ISSUER AFTER IT HAS
RECEIVED A WRITTEN NOTICE FROM THE BORROWER OR ANY LENDER STATING THAT A DEFAULT
HAS OCCURRED AND IS CONTINUING UNTIL SUCH TIME AS THE LETTER OF CREDIT ISSUER
SHALL HAVE RECEIVED A WRITTEN NOTICE OF (X) RESCISSION OF SUCH NOTICE FROM THE
PARTY OR PARTIES ORIGINALLY DELIVERING SUCH NOTICE OR (Y) THE WAIVER OF SUCH
DEFAULT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 14.1.

 

50

--------------------------------------------------------------------------------


 


(C)           UPON AT LEAST ONE BUSINESS DAY’S PRIOR WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) TO THE ADMINISTRATIVE AGENT AND
THE LETTER OF CREDIT ISSUER (WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL
PROMPTLY TRANSMIT TO EACH OF THE APPLICABLE LENDERS), THE BORROWER SHALL HAVE
THE RIGHT, ON ANY DAY, PERMANENTLY TO TERMINATE OR REDUCE THE LETTER OF CREDIT
COMMITMENT IN WHOLE OR IN PART, PROVIDED THAT, AFTER GIVING EFFECT TO SUCH
TERMINATION OR REDUCTION, THE LETTERS OF CREDIT OUTSTANDING SHALL NOT EXCEED THE
LETTER OF CREDIT COMMITMENT.


 

3.2.          Letter of Credit Requests.

 


(A)           WHENEVER THE BORROWER DESIRES THAT A LETTER OF CREDIT BE ISSUED
FOR ITS ACCOUNT, IT SHALL GIVE THE ADMINISTRATIVE AGENT AND THE LETTER OF CREDIT
ISSUER AT LEAST FIVE (OR SUCH LESSER NUMBER AS MAY BE AGREED UPON BY THE
ADMINISTRATIVE AGENT AND THE LETTER OF CREDIT ISSUER) BUSINESS DAYS’ WRITTEN
NOTICE THEREOF.  EACH NOTICE SHALL BE EXECUTED BY THE BORROWER AND SHALL BE IN A
FORM REASONABLY ACCEPTABLE TO THE LETTER OF CREDIT ISSUER AND THE ADMINISTRATIVE
AGENT (EACH A “LETTER OF CREDIT REQUEST”).  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY TRANSMIT COPIES OF EACH LETTER OF CREDIT REQUEST TO EACH LENDER.


 


(B)           THE MAKING OF EACH LETTER OF CREDIT REQUEST SHALL BE DEEMED TO BE
A REPRESENTATION AND WARRANTY BY THE BORROWER THAT THE LETTER OF CREDIT MAY BE
ISSUED IN ACCORDANCE WITH, AND WILL NOT VIOLATE THE REQUIREMENTS OF,
SECTION 3.1(B).


 

3.3.          Letter of Credit Participations.

 


(A)           IMMEDIATELY UPON THE ISSUANCE BY THE LETTER OF CREDIT ISSUER OF
ANY LETTER OF CREDIT, THE LETTER OF CREDIT ISSUER SHALL BE DEEMED TO HAVE SOLD
AND TRANSFERRED TO EACH OTHER LENDER THAT HAS A COMMITMENT (EACH SUCH OTHER
LENDER, IN ITS CAPACITY UNDER THIS SECTION 3.3, AN “L/C PARTICIPANT”), AND EACH
SUCH L/C PARTICIPANT SHALL BE DEEMED IRREVOCABLY AND UNCONDITIONALLY TO HAVE
PURCHASED AND RECEIVED FROM THE LETTER OF CREDIT ISSUER, WITHOUT RECOURSE OR
WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION (EACH AN “L/C PARTICIPATION”),
TO THE EXTENT OF SUCH L/C PARTICIPANT’S APPLICABLE PERCENTAGE OF SUCH LETTER OF
CREDIT, EACH SUBSTITUTE LETTER OF CREDIT, EACH DRAWING MADE THEREUNDER AND THE
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT WITH RESPECT THERETO, AND ANY
SECURITY THEREFOR OR GUARANTY PERTAINING THERETO (ALTHOUGH LETTER OF CREDIT FEES
WILL BE PAID DIRECTLY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE
L/C PARTICIPANTS AS PROVIDED IN SECTION 4.1(B) AND THE L/C PARTICIPANTS SHALL
HAVE NO RIGHT TO RECEIVE ANY PORTION OF ANY FRONTING FEES).


 


(B)           IN DETERMINING WHETHER TO PAY UNDER ANY LETTER OF CREDIT, THE
LETTER OF CREDIT ISSUER SHALL HAVE NO OBLIGATION RELATIVE TO THE L/C
PARTICIPANTS OTHER THAN TO CONFIRM THAT ANY DOCUMENTS REQUIRED TO BE DELIVERED
UNDER SUCH LETTER OF CREDIT HAVE BEEN DELIVERED AND THAT THEY APPEAR TO COMPLY
ON THEIR FACE WITH THE REQUIREMENTS OF SUCH LETTER OF CREDIT.  ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY THE LETTER OF CREDIT ISSUER UNDER OR IN CONNECTION
WITH ANY LETTER OF CREDIT ISSUED BY IT, IF TAKEN OR OMITTED IN THE ABSENCE OF
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL NOT CREATE FOR THE LETTER OF
CREDIT ISSUER ANY RESULTING LIABILITY.


 


(C)           IN THE EVENT THAT THE LETTER OF CREDIT ISSUER MAKES ANY PAYMENT
UNDER ANY LETTER OF CREDIT ISSUED BY IT AND THE BORROWER SHALL NOT HAVE REPAID
SUCH AMOUNT IN FULL TO THE RESPECTIVE LETTER OF CREDIT ISSUER PURSUANT TO
SECTION 3.4(A), THE LETTER OF CREDIT ISSUER SHALL

 

51

--------------------------------------------------------------------------------


 


PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND EACH L/C PARTICIPANT OF SUCH
FAILURE, AND EACH L/C PARTICIPANT SHALL PROMPTLY AND UNCONDITIONALLY PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER, THE AMOUNT
OF SUCH L/C PARTICIPANT’S APPLICABLE PERCENTAGE OF SUCH UNREIMBURSED PAYMENT IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS; PROVIDED, HOWEVER, THAT NO L/C
PARTICIPANT SHALL BE OBLIGATED TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LETTER OF CREDIT ISSUER ITS APPLICABLE PERCENTAGE OF SUCH
UNREIMBURSED AMOUNT ARISING FROM ANY WRONGFUL PAYMENT MADE BY THE LETTER OF
CREDIT ISSUER UNDER A LETTER OF CREDIT AS A RESULT OF ACTS OR OMISSIONS
CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF THE LETTER OF
CREDIT ISSUER.  IF THE LETTER OF CREDIT ISSUER SO NOTIFIES, PRIOR TO 11:00 A.M.
(NEW YORK TIME) ON ANY BUSINESS DAY, ANY L/C PARTICIPANT REQUIRED TO FUND A
PAYMENT UNDER A LETTER OF CREDIT, SUCH L/C PARTICIPANT SHALL MAKE AVAILABLE TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER SUCH L/C
PARTICIPANT’S APPLICABLE PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT ON SUCH
BUSINESS DAY IN IMMEDIATELY AVAILABLE FUNDS.  IF AND TO THE EXTENT SUCH L/C
PARTICIPANT SHALL NOT HAVE SO MADE ITS APPLICABLE PERCENTAGE OF THE AMOUNT OF
SUCH PAYMENT AVAILABLE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
LETTER OF CREDIT ISSUER, SUCH L/C PARTICIPANT AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER, FORTHWITH
ON DEMAND, SUCH AMOUNT, TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM SUCH
DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE LETTER OF CREDIT ISSUER AT A RATE EQUAL TO THE GREATER OF (X) THE
FEDERAL FUNDS EFFECTIVE RATE AND (Y) A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  THE
FAILURE OF ANY L/C PARTICIPANT TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER ITS APPLICABLE PERCENTAGE OF ANY
PAYMENT UNDER ANY LETTER OF CREDIT SHALL NOT RELIEVE ANY OTHER L/C PARTICIPANT
OF ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF THE LETTER OF CREDIT ISSUER ITS APPLICABLE PERCENTAGE OF ANY
PAYMENT UNDER SUCH LETTER OF CREDIT ON THE DATE REQUIRED, AS SPECIFIED ABOVE,
BUT, EXCEPT AS PROVIDED SECTION 2.14, NO L/C PARTICIPANT SHALL BE RESPONSIBLE
FOR THE FAILURE OF ANY OTHER L/C PARTICIPANT TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH OTHER L/C PARTICIPANT’S APPLICABLE PERCENTAGE OF ANY
SUCH PAYMENT.


 


(D)           WHENEVER THE LETTER OF CREDIT ISSUER RECEIVES A PAYMENT IN RESPECT
OF AN UNPAID REIMBURSEMENT OBLIGATION AS TO WHICH THE ADMINISTRATIVE AGENT HAS
RECEIVED FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER ANY PAYMENTS FROM THE
L/C PARTICIPANTS PURSUANT TO PARAGRAPH (C) ABOVE, THE LETTER OF CREDIT ISSUER
SHALL PAY TO THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO EACH L/C PARTICIPANT THAT HAS PAID ITS APPLICABLE PERCENTAGE OF
SUCH REIMBURSEMENT OBLIGATION, IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, AN
AMOUNT EQUAL TO SUCH L/C PARTICIPANT’S SHARE (BASED UPON THE PROPORTIONATE
AGGREGATE AMOUNT ORIGINALLY FUNDED BY SUCH L/C PARTICIPANT TO THE AGGREGATE
AMOUNT FUNDED BY ALL L/C PARTICIPANTS) OF THE PRINCIPAL AMOUNT OF SUCH
REIMBURSEMENT OBLIGATION AND INTEREST THEREON ACCRUING AFTER THE PURCHASE OF THE
RESPECTIVE L/C PARTICIPATIONS.


 


(E)           THE OBLIGATIONS OF THE L/C PARTICIPANTS TO MAKE PAYMENTS TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER WITH RESPECT
TO LETTERS OF CREDIT SHALL BE IRREVOCABLE AND NOT SUBJECT TO COUNTERCLAIM,
SET-OFF OR OTHER DEFENSE OR ANY OTHER QUALIFICATION OR EXCEPTION WHATSOEVER AND
SHALL BE MADE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT
UNDER ALL CIRCUMSTANCES, INCLUDING UNDER ANY OF THE FOLLOWING CIRCUMSTANCES:

 

52

--------------------------------------------------------------------------------


 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Applicable Percentage of any unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct or gross negligence on the
part of the Letter of Credit Issuer.

 

3.4.          Agreement to Repay Letter of Credit Drawings.

 


(A)           THE BORROWER HEREBY AGREES TO REIMBURSE THE LETTER OF CREDIT
ISSUER, BY MAKING PAYMENT IN DOLLARS TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY
AVAILABLE FUNDS FOR ANY PAYMENT OR DISBURSEMENT MADE BY THE LETTER OF CREDIT
ISSUER UNDER ANY LETTER OF CREDIT (THE DOLLAR EQUIVALENT OF EACH SUCH AMOUNT SO
PAID UNTIL REIMBURSED, AN “UNPAID DRAWING”) IMMEDIATELY AFTER, AND IN ANY EVENT
ON THE DATE OF, SUCH PAYMENT, WITH INTEREST ON THE AMOUNT SO PAID OR DISBURSED
BY THE LETTER OF CREDIT ISSUER, TO THE EXTENT NOT REIMBURSED PRIOR TO 5:00 P.M.
(NEW YORK TIME) ON THE DATE OF SUCH PAYMENT OR DISBURSEMENT, FROM AND INCLUDING
THE DATE PAID OR DISBURSED TO BUT EXCLUDING THE DATE THE LETTER OF CREDIT ISSUER
IS REIMBURSED THEREFOR AT A RATE PER ANNUM THAT SHALL AT ALL TIMES BE THE ABR
MARGIN PLUS THE ABR AS IN EFFECT FROM TIME TO TIME, PROVIDED THAT,
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, (I) UNLESS
THE BORROWER SHALL HAVE NOTIFIED THE ADMINISTRATIVE AGENT AND THE LETTER OF
CREDIT ISSUER PRIOR TO 10:00 A.M. (NEW YORK TIME) ON THE DATE OF SUCH DRAWING
THAT THE BORROWER INTENDS TO REIMBURSE THE LETTER OF CREDIT ISSUER FOR THE
AMOUNT OF SUCH DRAWING WITH FUNDS OTHER THAN THE PROCEEDS OF LOANS, THE BORROWER
BE SHALL BE DEEMED TO HAVE GIVEN A NOTICE OF BORROWING REQUESTING THAT THE
LENDERS WITH COMMITMENTS MAKE REVOLVING CREDIT LOANS (WHICH SHALL BE ABR LOANS)
ON THE DATE ON WHICH SUCH DRAWING IS HONORED IN AN AMOUNT EQUAL TO THE AMOUNT OF
SUCH DRAWING AND (II) THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
RELEVANT L/C PARTICIPANT OF SUCH DRAWING AND THE AMOUNT OF ITS REVOLVING CREDIT
LOAN TO BE MADE IN RESPECT THEREOF, AND, SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 2.1(A), EACH L/C PARTICIPANT SHALL BE IRREVOCABLY OBLIGATED TO MAKE

 

53

--------------------------------------------------------------------------------


 


A REVOLVING CREDIT LOAN TO THE BORROWER IN THE MANNER DEEMED TO HAVE BEEN
REQUESTED IN THE AMOUNT OF ITS APPLICABLE PERCENTAGE OF THE APPLICABLE UNPAID
DRAWING BY 12:00 NOON (NEW YORK TIME) ON SUCH BUSINESS DAY BY MAKING THE AMOUNT
OF SUCH REVOLVING CREDIT LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT.  SUCH
REVOLVING CREDIT LOANS SHALL BE MADE WITHOUT REGARD TO THE MINIMUM BORROWING
AMOUNT FOR ABR LOANS SET FORTH IN SECTION 2.2.  THE ADMINISTRATIVE AGENT SHALL
USE THE PROCEEDS OF SUCH REVOLVING CREDIT LOANS SOLELY FOR PURPOSE OF
REIMBURSING THE LETTER OF CREDIT ISSUER FOR THE RELATED UNPAID DRAWING.


 


(B)           THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 3.4 TO
REIMBURSE THE LETTER OF CREDIT ISSUER WITH RESPECT TO UNPAID DRAWINGS
(INCLUDING, IN EACH CASE, INTEREST THEREON) SHALL BE ABSOLUTE AND UNCONDITIONAL
UNDER ANY AND ALL CIRCUMSTANCES AND IRRESPECTIVE OF ANY SET-OFF, COUNTERCLAIM OR
DEFENSE TO PAYMENT THAT THE BORROWER OR ANY OTHER PERSON MAY HAVE OR HAVE HAD
AGAINST THE LETTER OF CREDIT ISSUER, THE ADMINISTRATIVE AGENT OR ANY LENDER
(INCLUDING IN ITS CAPACITY AS AN L/C PARTICIPANT), INCLUDING ANY DEFENSE BASED
UPON THE FAILURE OF ANY DRAWING UNDER A LETTER OF CREDIT (EACH A “DRAWING”) TO
CONFORM TO THE TERMS OF THE LETTER OF CREDIT OR ANY NON-APPLICATION OR
MISAPPLICATION BY THE BENEFICIARY OF THE PROCEEDS OF SUCH DRAWING, PROVIDED THAT
THE BORROWER SHALL NOT BE OBLIGATED TO REIMBURSE THE LETTER OF CREDIT ISSUER FOR
ANY WRONGFUL PAYMENT MADE BY THE LETTER OF CREDIT ISSUER UNDER THE LETTER OF
CREDIT ISSUED BY IT AS A RESULT OF ACTS OR OMISSIONS CONSTITUTING WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF THE LETTER OF CREDIT ISSUER.


 

3.5.          Increased Costs.  If after the date hereof, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by the Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the date hereof
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by the Letter
of Credit Issuer or such L/C Participant hereunder (other than any such increase
or reduction attributable to taxes) in respect of Letters of Credit or L/C
Participations therein, then, promptly after receipt of written demand to the
Borrower by the Letter of Credit Issuer or such L/C Participant, as the case may
be, (a copy of which notice shall be sent by the Letter of Credit Issuer or such
L/C Participant to the Administrative Agent), the Borrower shall pay to the
Letter of Credit Issuer or such L/C Participant such additional amount or
amounts as will compensate the Letter of Credit Issuer or such L/C Participant
for such increased cost or reduction, it being understood and agreed, however,
that the Letter of Credit Issuer or a L/C Participant shall not be entitled to
such compensation as a result of such Person’s compliance with, or pursuant to
any request or directive to comply with, any such law, rule or regulation as in
effect on the date hereof.  A certificate submitted to the Borrower by the
relevant Letter of Credit Issuer or a L/C Participant, as the case may be, (a
copy of which certificate shall be sent by the Letter of Credit Issuer or such
L/C Participant to the

 

54

--------------------------------------------------------------------------------

 

Administrative Agent) setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate the
Letter of Credit Issuer or such L/C Participant as aforesaid shall be conclusive
and binding on the Borrower absent clearly demonstrable error.

 

3.6.          Successor Letter of Credit Issuer.  A Letter of Credit Issuer may
resign as Letter of Credit Issuer upon 60 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower.  If the Letter of Credit
Issuer shall resign as Letter of Credit Issuer under this Agreement, then the
Borrower shall appoint from among the Lenders (with the consent of such Lender)
with Commitments a successor issuer of Letters of Credit, whereupon such
successor issuer shall succeed to the rights, powers and duties of the Letter of
Credit Issuer, and the term “Letter of Credit Issuer” shall mean such successor
issuer effective upon such appointment (except with respect to Letters of Credit
issued by the resigning Letter of Credit Issuer).  After the resignation of the
Letter of Credit Issuer hereunder, the resigning Letter of Credit Issuer shall
remain a party hereto and shall continue to have all the rights and obligations
of a Letter of Credit Issuer under this Agreement and the other Credit Documents
with respect to Letters of Credit issued by it prior to such resignation, but
shall not be required to issue additional Letters of Credit.  After any retiring
Letter of Credit Issuer’s resignation as Letter of Credit Issuer, the provisions
of this Agreement relating to the Letter of Credit Issuer shall inure to its
benefit as to any actions taken or omitted to be taken by it (a) while it was
Letter of Credit Issuer under this Agreement or (b) at any time with respect to
Letters of Credit issued by such Letter of Credit Issuer.

 

3.7.          Existing Letters of Credit.  The parties hereto agree that the
Existing Letters of Credit shall be deemed to be Letters of Credit for all
purposes under this Agreement from and after the Effective Date, without any
further action by the Borrower, the Letter of Credit Issuer or any other Person.

 


SECTION 4.                    FEES; COMMITMENTS


 

4.1.          Fees.

 


(A)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT IN DOLLARS,
FOR THE ACCOUNT OF EACH LENDER HAVING A COMMITMENT (IN EACH CASE PRO RATA
ACCORDING TO THE RESPECTIVE APPLICABLE PERCENTAGES OF ALL SUCH LENDERS), A
COMMITMENT FEE FOR EACH DAY FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE MATURITY DATE.  SUCH COMMITMENT FEE SHALL BE PAYABLE IN ARREARS
(I) ON THE FIRST DAY OF EACH JANUARY, APRIL, JULY AND OCTOBER (FOR THE
THREE-MONTH PERIOD (OR PORTION THEREOF) ENDED ON THE PRECEDING DAY FOR WHICH NO
PAYMENT HAS BEEN RECEIVED) AND (II) ON THE FINAL DATE (FOR THE PERIOD ENDED ON
SUCH DATE FOR WHICH NO PAYMENT HAS BEEN RECEIVED PURSUANT TO CLAUSE (I) ABOVE),
AND SHALL BE COMPUTED FOR EACH DAY DURING SUCH PERIOD AT A RATE PER ANNUM EQUAL
TO THE COMMITMENT FEE RATE IN EFFECT ON SUCH DAY ON THE AVAILABLE COMMITMENTS IN
EFFECT ON SUCH DAY.


 


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT IN DOLLARS
FOR THE ACCOUNT OF THE LENDERS PRO RATA ON THE BASIS OF THEIR RESPECTIVE
APPLICABLE PERCENTAGES, A FEE IN RESPECT OF EACH LETTER OF CREDIT (THE “LETTER
OF CREDIT FEE”), FOR THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH
LETTER OF CREDIT TO BUT EXCLUDING THE TERMINATION DATE OF SUCH LETTER OF

 

55

--------------------------------------------------------------------------------


 


CREDIT COMPUTED AT THE PER ANNUM RATE FOR EACH DAY EQUAL TO THE EURODOLLAR
MARGIN FOR REVOLVING CREDIT LOANS ON THE AVERAGE DAILY STATED AMOUNT OF SUCH
LETTER OF CREDIT.  SUCH LETTER OF CREDIT FEES SHALL BE DUE AND PAYABLE QUARTERLY
IN ARREARS ON THE FIRST DAY OF EACH APRIL, JULY, OCTOBER AND JANUARY AND ON THE
DATE UPON WHICH THE TOTAL COMMITMENT TERMINATES AND THE LETTERS OF CREDIT
OUTSTANDING SHALL HAVE BEEN REDUCED TO ZERO.


 


(C)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT IN DOLLARS
FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER A FEE IN RESPECT OF EACH LETTER
OF CREDIT ISSUED BY IT (THE “FRONTING FEE”), FOR THE PERIOD FROM AND INCLUDING
THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT TO BUT EXCLUDING THE TERMINATION
DATE OF SUCH LETTER OF CREDIT, COMPUTED AT THE RATE FOR EACH DAY EQUAL TO 0.25%
PER ANNUM ON THE AVERAGE DAILY STATED AMOUNT OF SUCH LETTER OF CREDIT.  SUCH
FRONTING FEES SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE FIRST DAY OF
EACH APRIL, JULY, OCTOBER AND JANUARY AND ON THE DATE UPON WHICH THE TOTAL
COMMITMENT TERMINATES AND THE LETTERS OF CREDIT OUTSTANDING SHALL HAVE BEEN
REDUCED TO ZERO.


 


(D)           THE BORROWER AGREES TO PAY DIRECTLY TO THE LETTER OF CREDIT ISSUER
IN DOLLARS UPON EACH ISSUANCE OF, DRAWING UNDER, AND/OR AMENDMENT OF, A LETTER
OF CREDIT ISSUED BY IT SUCH LETTER OF CREDIT ISSUER’S CUSTOMARY FEES FOR
ISSUANCES OF, DRAWINGS UNDER OR AMENDMENTS OF, LETTERS OF CREDIT ISSUED BY IT.


 

4.2.          Voluntary Reduction of Commitments.  Upon at least one Business
Day’s prior written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent at the Administrative Agent’s Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Commitments in whole or in part, provided
that (a) any such reduction shall apply proportionately and permanently to
reduce the Commitment of each of the Lenders in accordance with their Applicable
Percentages, (b) any partial reduction pursuant to this Section 4.2 shall be in
the amount of at least $1,000,000 and (c) after giving effect to such
termination or reduction and to any prepayments of the Loans made on the date
thereof in accordance with this Agreement, (i) the Total Credit Exposure shall
not exceed the lesser of (x) the Total Commitment and (y) the Borrowing Base.

 

4.3.          Mandatory Termination of Commitments.

 


(A)           THE TOTAL COMMITMENT SHALL TERMINATE AT 5:00 P.M. (NEW YORK TIME)
ON THE MATURITY DATE.


 


(B)           THE SWINGLINE COMMITMENT SHALL TERMINATE AT 5:00 P.M. (NEW YORK
TIME) ON THE SWINGLINE MATURITY DATE.


 


SECTION 5.                    PAYMENTS


 

5.1.          Voluntary Prepayments.  The Borrower shall have the right to
prepay Revolving Credit Loans and Swingline Loans in whole or in part from time
to time on the following terms and conditions:  (a) the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office written notice (or
telephonic notice promptly confirmed in writing) of its intent to make such
prepayment, the amount of such prepayment and (in the case of Eurodollar Loans)
the specific Borrowing(s) pursuant to which made, which notice shall be given by
the Borrower no

 

56

--------------------------------------------------------------------------------


 

later than (i) in the case of Revolving Credit Loans, 10:00 a.m. (New York time)
one Business Day prior to, or (ii) in the case of Swingline Loans or Protective
Advances, 10:00 a.m. (New York time) on, the date of such prepayment and, in the
case of a prepayment of Revolving Credit Loans or Swingline Loans shall promptly
be transmitted by the Administrative Agent to each of the Lenders or the
Swingline Lender, as the case may be; (b) each partial prepayment of any
Borrowing of Revolving Credit Loans shall be in a multiple of $100,000 and in an
aggregate principal amount of at least $1,000,000 and each partial prepayment of
Swingline Loans or Protective Advances shall be in a multiple of $100,000 and in
an aggregate principal amount of at least $100,000, provided that no partial
prepayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the outstanding Eurodollar Loans made pursuant to such Borrowing to an amount
less than $2,000,000; and (c) any prepayment of Eurodollar Loans pursuant to
this Section 5.1 on any day other than the last day of an Interest Period
applicable thereto shall be subject to compliance by the Borrower with the
applicable provisions of Section 2.11.  Notwithstanding the foregoing, Borrower
shall not be permitted to prepay any Revolving Credit Loans or Swingline Loans
under this Agreement, in whole or in part, if at such time, any Protective
Advances are outstanding.

 

5.2.          Mandatory Prepayments.

 


(A)           MANDATORY PREPAYMENTS OF LOANS.   IF ON ANY DATE THE TOTAL CREDIT
EXPOSURE (EXCLUDING PROTECTIVE ADVANCES) EXCEEDS THE LESSER OF (X) THE TOTAL
COMMITMENT AND (Y) THE BORROWING BASE, THE BORROWER SHALL FORTHWITH REPAY ON
SUCH DATE THE PRINCIPAL AMOUNT OF SWINGLINE LOANS AND, AFTER ALL SWINGLINE LOANS
HAVE BEEN PAID IN FULL, REVOLVING CREDIT LOANS IN AN AMOUNT EQUAL TO SUCH
EXCESS.  IF, AFTER GIVING EFFECT TO THE PREPAYMENT OF ALL OUTSTANDING SWINGLINE
LOANS AND REVOLVING CREDIT LOANS, THE TOTAL CREDIT EXPOSURE (EXCLUDING
PROTECTIVE ADVANCES) EXCEEDS THE LESSER OF (X) THE TOTAL COMMITMENT AND (Y) THE
BORROWING BASE, THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT AN AMOUNT IN
CASH EQUAL TO SUCH EXCESS AND THE ADMINISTRATIVE AGENT SHALL HOLD SUCH PAYMENT
FOR THE BENEFIT OF THE LENDERS AS SECURITY FOR THE OBLIGATIONS OF THE BORROWER
HEREUNDER (INCLUDING ONE HUNDRED FIVE PERCENT (105%) OF OBLIGATIONS IN RESPECT
OF LETTERS OF CREDIT OUTSTANDING) PURSUANT TO A CASH COLLATERAL AGREEMENT TO BE
ENTERED INTO IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE SECURITY
AGENTS.  ADDITIONALLY, IF ON ANY DATE THE TOTAL CREDIT EXPOSURE EXCEEDS THE
TOTAL COMMITMENT FOR ANY REASON, THE BORROWER SHALL FORTHWITH REDUCE THE TOTAL
CREDIT EXPOSURE IN THE MANNER PROVIDED ABOVE EXCEPT THAT ALL PROTECTIVE
ADVANCES, IF ANY, OUTSTANDING, SHALL BE REPAID PRIOR TO ANY SWINGLINE LOANS.


 


(B)           APPLICATION TO REVOLVING CREDIT LOANS.  WITH RESPECT TO EACH
PREPAYMENT OF REVOLVING CREDIT LOANS REQUIRED BY SECTION 5.2(A), THE BORROWER
MAY DESIGNATE THE TYPES OF LOANS THAT ARE TO BE PREPAID AND THE SPECIFIC
BORROWING(S) PURSUANT TO WHICH MADE, PROVIDED THAT (X) EURODOLLAR LOANS MAY BE
DESIGNATED FOR PREPAYMENT PURSUANT TO THIS SECTION 5.2 ONLY ON THE LAST DAY OF
AN INTEREST PERIOD APPLICABLE THERETO UNLESS ALL EURODOLLAR LOANS WITH INTEREST
PERIODS ENDING ON SUCH DATE OF REQUIRED PREPAYMENT AND ALL ABR LOANS HAVE BEEN
PAID IN FULL; (Y) IF ANY PREPAYMENT BY THE BORROWER OF EURODOLLAR LOANS MADE
PURSUANT TO A SINGLE BORROWING SHALL REDUCE THE OUTSTANDING AMOUNT OF THE
REVOLVING CREDIT LOANS MADE PURSUANT TO SUCH BORROWING TO AN AMOUNT LESS THAN
$2,000,000, SUCH BORROWING SHALL IMMEDIATELY BE CONVERTED INTO ABR LOANS; AND
(Z) EACH PREPAYMENT OF ANY REVOLVING CREDIT LOANS MADE PURSUANT TO A BORROWING
SHALL BE APPLIED PRO RATA AMONG SUCH REVOLVING CREDIT LOANS OF EACH LENDER IN
ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES.  IN THE ABSENCE OF A
DESIGNATION BY THE BORROWER AS DESCRIBED

 

57

--------------------------------------------------------------------------------


 


IN THE PRECEDING SENTENCE, THE ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE,
MAKE SUCH DESIGNATION IN ITS REASONABLE DISCRETION WITH A VIEW, BUT NO
OBLIGATION, TO MINIMIZE BREAKAGE COSTS OWING UNDER SECTION 2.11.


 


(C)           INTEREST PERIODS.  IN LIEU OF MAKING ANY PAYMENT PURSUANT TO THIS
SECTION 5.2 IN RESPECT OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD THEREFOR SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE BORROWER AT ITS OPTION MAY DEPOSIT WITH THE ADMINISTRATIVE AGENT
AN AMOUNT EQUAL TO THE AMOUNT OF THE EURODOLLAR LOAN TO BE PREPAID AND SUCH
EURODOLLAR LOAN SHALL BE REPAID ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR
IN THE REQUIRED AMOUNT.  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT
IN A CORPORATE TIME DEPOSIT ACCOUNT ESTABLISHED ON TERMS REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT, EARNING INTEREST AT THE THEN-CUSTOMARY RATE FOR
ACCOUNTS OF SUCH TYPE.  SUCH DEPOSIT SHALL CONSTITUTE CASH COLLATERAL FOR THE
OBLIGATIONS, PROVIDED THAT THE BORROWER MAY AT ANY TIME DIRECT THAT SUCH DEPOSIT
BE APPLIED TO MAKE THE APPLICABLE PAYMENT REQUIRED PURSUANT TO THIS SECTION 5.2.


 

5.3.          Payments Generally.

 


(A)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL PAYMENTS
UNDER THIS AGREEMENT SHALL BE MADE BY THE BORROWER, WITHOUT SET-OFF,
COUNTERCLAIM OR DEDUCTION OF ANY KIND, TO THE ADMINISTRATIVE AGENT FOR THE
RATABLE ACCOUNT OF THE LENDERS ENTITLED THERETO, THE LETTER OF CREDIT ISSUER,
THE ADMINISTRATIVE AGENT OR THE SWINGLINE LENDER, AS THE CASE MAY BE, NOT LATER
THAN 12:00 NOON (NEW YORK TIME) ON THE DATE WHEN DUE AND SHALL BE MADE IN
DOLLARS IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE, IT
BEING UNDERSTOOD THAT WRITTEN OR FACSIMILE NOTICE BY THE BORROWER TO THE
ADMINISTRATIVE AGENT TO MAKE A PAYMENT FROM THE FUNDS IN THE BORROWER’S ACCOUNT
AT THE ADMINISTRATIVE AGENT’S OFFICE SHALL CONSTITUTE THE MAKING OF SUCH PAYMENT
TO THE EXTENT OF SUCH FUNDS HELD IN SUCH ACCOUNT.  THE ADMINISTRATIVE AGENT WILL
THEREAFTER CAUSE TO BE DISTRIBUTED ON THE SAME DAY (IF PAYMENT WAS ACTUALLY
RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 2:00 P.M. (NEW YORK TIME) ON SUCH
DAY) LIKE FUNDS RELATING TO THE PAYMENT OF PRINCIPAL OR INTEREST OR FEES RATABLY
TO THE LENDERS ENTITLED THERETO.


 


(B)           ANY PAYMENTS UNDER THIS AGREEMENT THAT ARE MADE LATER THAN
2:00 P.M. (NEW YORK TIME) SHALL BE DEEMED TO HAVE BEEN MADE ON THE NEXT
SUCCEEDING BUSINESS DAY.  WHENEVER ANY PAYMENT TO BE MADE HEREUNDER SHALL BE
STATED TO BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DUE DATE THEREOF SHALL
BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY AND, WITH RESPECT TO PAYMENTS OF
PRINCIPAL, INTEREST SHALL BE PAYABLE DURING SUCH EXTENSION AT THE APPLICABLE
RATE IN EFFECT IMMEDIATELY PRIOR TO SUCH EXTENSION.


 


(C)           SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, (X) ANY
PROCEEDS OF THE SALE, TRANSFER OR OTHER DISPOSITION OF COLLATERAL OUTSIDE OF THE
ORDINARY COURSE OF BUSINESS RECEIVED BY THE ADMINISTRATIVE AGENT AFTER AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING OR (Y) ANY OTHER PROCEEDS OF
COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT AFTER AN EVENT OF DEFAULT
SPECIFIED IN SECTION 11.5 OR A TERMINATION OF THE TOTAL COMMITMENT OR
ACCELERATION OF THE OBLIGATIONS UNDER THIS AGREEMENT PURSUANT TO SECTION 11 HAS
OCCURRED AND IS CONTINUING SHALL IN THE CASE OF EITHER (X) OR (Y) BE APPLIED
RATABLY FIRST, TO PAY ANY FEES, INDEMNITIES, OR EXPENSE REIMBURSEMENTS INCLUDING
AMOUNTS THEN DUE TO THE ADMINISTRATIVE AGENT, THE SECURITY AGENTS AND THE LETTER
OF CREDIT ISSUER FROM THE CREDIT PARTIES (OTHER THAN IN CONNECTION WITH SECURED
CASH MANAGEMENT AGREEMENTS AND SECURED HEDGE AGREEMENTS), SECOND, TO PAY ANY
FEES OR EXPENSE

 

58

--------------------------------------------------------------------------------


 


REIMBURSEMENTS THEN DUE TO THE LENDERS FROM THE CREDIT PARTIES (OTHER THAN IN
CONNECTION WITH SECURED CASH MANAGEMENT AGREEMENTS AND SECURED HEDGE
AGREEMENTS), THIRD, TO PAY INTEREST DUE IN RESPECT OF THE PROTECTIVE ADVANCES,
FOURTH, TO PAY THE PRINCIPAL OF THE PROTECTIVE ADVANCES, FIFTH, TO PAY INTEREST
THEN DUE AND PAYABLE ON THE LOANS (OTHER THAN THE PROTECTIVE ADVANCES) RATABLY,
SIXTH, TO PREPAY PRINCIPAL ON THE REMAINING LOANS, UNPAID DRAWINGS AND ANY
SPECIFIED SECURED HEDGE AGREEMENT, RATABLY, SEVENTH, TO PAY AN AMOUNT TO THE
ADMINISTRATIVE AGENT EQUAL TO ONE HUNDRED FIVE PERCENT (105%) OF THE AGGREGATE
UNDRAWN FACE AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT AND THE AGGREGATE
AMOUNT OF ANY UNPAID UNPAID DRAWINGS, TO BE HELD AS CASH COLLATERAL FOR SUCH
OBLIGATIONS, EIGHTH, TO THE PAYMENT OF ANY AMOUNTS OWING WITH RESPECT TO SECURED
HEDGE AGREEMENTS, NINTH, TO PAYMENT OF ANY AMOUNTS OWING WITH RESPECT TO SECURED
CASH MANAGEMENT AGREEMENTS, AND TENTH, TO THE PAYMENT OF ANY OTHER OBLIGATION
DUE TO THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY.


 


(D)           AT THE ELECTION OF THE ADMINISTRATIVE AGENT, ALL PAYMENTS OF
PRINCIPAL, INTEREST, UNPAID DRAWINGS, FEES, REIMBURSABLE EXPENSES (INCLUDING,
WITHOUT LIMITATION, ALL REIMBURSEMENT FOR FEES AND EXPENSES PURSUANT TO
SECTION 14.5), AND OTHER SUMS PAYABLE UNDER THE CREDIT DOCUMENTS THAT ARE NOT
PAID WHEN DUE IN ACCORDANCE WITH THE CREDIT DOCUMENTS (AFTER GIVING EFFECT TO
ANY APPLICABLE GRACE PERIOD(S)), MAY BE PAID FROM THE PROCEEDS OF BORROWINGS
MADE HEREUNDER WHETHER MADE FOLLOWING A REQUEST BY THE BORROWER PURSUANT TO
SECTION 2.3 OR A DEEMED REQUEST AS PROVIDED IN THIS SECTION OR MAY BE DEDUCTED
FROM ANY DEPOSIT ACCOUNT OF THE CREDIT PARTIES MAINTAINED WITH THE
ADMINISTRATIVE AGENT.  THE BORROWER HEREBY IRREVOCABLY AUTHORIZES SOLELY TO THE
EXTENT A PAYMENT IS NOT PAID BY A CREDIT PARTY BY THE TIME WHEN REQUIRED TO BE
PAID, (I) THE ADMINISTRATIVE AGENT TO MAKE A BORROWING FOR THE PURPOSE OF PAYING
EACH PAYMENT OF PRINCIPAL, INTEREST AND FEES AS IT BECOMES DUE HEREUNDER OR ANY
OTHER AMOUNT DUE UNDER THE CREDIT DOCUMENTS AND AGREES THAT ALL SUCH AMOUNTS
CHARGED SHALL CONSTITUTE LOANS (INCLUDING SWINGLINE LOANS, BUT SUCH A BORROWING
MAY ONLY CONSTITUTE A PROTECTIVE ADVANCE IF IT IS TO REIMBURSE COSTS, FEES AND
EXPENSES AS DESCRIBED IN SECTION 14.5) AND THAT ALL SUCH BORROWINGS SHALL BE
DEEMED TO HAVE BEEN REQUESTED PURSUANT TO SECTION 2.3 AND (II) THE
ADMINISTRATIVE AGENT TO CHARGE ANY DEPOSIT ACCOUNT OF ANY CREDIT PARTY
MAINTAINED WITH THE ADMINISTRATIVE AGENT FOR EACH PAYMENT OF PRINCIPAL, INTEREST
AND FEES AS IT BECOMES DUE HEREUNDER OR ANY OTHER AMOUNT DUE UNDER THE CREDIT
DOCUMENTS; PROVIDED THAT IN EITHER CASE THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER OF ANY SUCH BORROWING OR CHARGE.


 


(E)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE LETTER OF CREDIT ISSUER HEREUNDER
THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR
THE LETTER OF CREDIT ISSUER, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT,
IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR
THE LETTER OF CREDIT ISSUER, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR LETTER OF CREDIT ISSUER WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.

 

59

--------------------------------------------------------------------------------


 

5.4.          Net Payments.

 


(A)           SUBJECT TO THE FOLLOWING SENTENCE, ALL PAYMENTS MADE BY OR ON
BEHALF OF THE BORROWER (OR ANY CREDIT PARTY) UNDER THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF, ANY CURRENT OR FUTURE INCOME, STAMP OR OTHER
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS
(INCLUDING ADDITIONS TO TAX, INTEREST AND PENALTIES WITH RESPECT THERETO), NOW
OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY
GOVERNMENTAL AUTHORITY (“TAXES”), EXCLUDING (I) TAXES IMPOSED ON OR MEASURED BY
ITS OVERALL NET INCOME AND FRANCHISE TAXES (IMPOSED IN LIEU OF NET INCOME TAXES)
IMPOSED ON THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER RECIPIENT OF A
PAYMENT HEREUNDER BY THE UNITED STATES OF AMERICA OR A JURISDICTION UNDER THE
LAWS OF WHICH SUCH RECIPIENT IS ORGANIZED OR IN WHICH ITS PRINCIPAL OFFICE IS
LOCATED, OR IN THE CASE OF ANY LENDER, IN WHICH ITS APPLICABLE LENDING OFFICE IS
LOCATED OR AS A RESULT OF A CURRENT OR FORMER CONNECTION BETWEEN SUCH RECIPIENT
AND THE JURISDICTION OF THE GOVERNMENTAL AUTHORITY IMPOSING SUCH TAX OR ANY
POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN (OTHER THAN ANY
CONNECTIONS ARISING SOLELY FROM SUCH RECIPIENT HAVING EXECUTED, DELIVERED,
ENFORCED, BECOME A PARTY TO, PERFORMED ITS OBLIGATIONS OR RECEIVED PAYMENTS
UNDER, RECEIVED OR PERFECTED A SECURITY INTEREST UNDER, OR ENGAGED IN ANY OTHER
TRANSACTION PURSUANT TO, ANY CREDIT DOCUMENT), (II) IN THE CASE OF ANY LENDER
(OR ANY OTHER RECIPIENT OF A PAYMENT HEREUNDER) THAT IS NOT ORGANIZED UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR A STATE THEREOF (A “NON-U.S. LENDER”),
ANY U.S. FEDERAL WITHHOLDING TAX THAT IS IMPOSED ON AMOUNTS PAYABLE TO SUCH
NON-U.S. LENDER UNDER A LAW IN EFFECT AT THE TIME SUCH NON-U.S. LENDER BECOMES A
PARTY TO THIS AGREEMENT (OR, IN THE CASE OF A PARTICIPANT THAT IS NOT ORGANIZED
UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR A STATE THEREOF (A “NON-U.S.
PARTICIPANT”), ON THE DATE SUCH NON-U.S. PARTICIPANT BECAME A PARTICIPANT
HEREUNDER), EXCEPT TO THE EXTENT THAT (A) THE INDEMNITY PAYMENTS OR ADDITIONAL
AMOUNTS ANY LENDER (OR PARTICIPANT) WOULD BE ENTITLED TO RECEIVE (WITHOUT REGARD
TO THIS SUBCLAUSE (II)) DO NOT EXCEED THE INDEMNITY PAYMENT OR ADDITIONAL
AMOUNTS THAT THE PERSON MAKING THE ASSIGNMENT OR PARTICIPATION TO SUCH LENDER
(OR PARTICIPANT) WOULD HAVE BEEN ENTITLED TO RECEIVE IN THE ABSENCE OF SUCH
ASSIGNMENT OR PARTICIPATION OR (B) SUCH ASSIGNMENT OR PARTICIPATION WAS
REQUESTED BY THE BORROWER, (III) IN THE CASE OF A NON-U.S. LENDER WHO DESIGNATES
A NEW LENDING OFFICE, ANY U.S. FEDERAL WITHHOLDING TAX THAT IS IMPOSED ON
AMOUNTS PAYABLE TO SUCH NON-U.S. LENDER UNDER A LAW IN EFFECT AT THE TIME OF
SUCH CHANGE IN LENDING OFFICE, EXCEPT TO THE EXTENT THAT (A) SUCH NON-U.S.
LENDER WAS ENTITLED, IMMEDIATELY PRIOR TO SUCH CHANGE IN LENDING OFFICE, TO
RECEIVE ADDITIONAL AMOUNTS OR INDEMNITY PAYMENTS FROM BORROWER WITH RESPECT TO
SUCH WITHHOLDING TAX PURSUANT TO THIS SECTION 5.4 OR (B) SUCH TRANSFER WAS
REQUESTED BY THE BORROWER, (IV) ANY TAX TO THE EXTENT ATTRIBUTABLE TO A LENDER’S
FAILURE TO COMPLY WITH SECTION 5.4(C) AND (V) ANY PENALTIES CAUSED BY THE GROSS
NEGLIGENCE OF THE RECIPIENT OF THE PAYMENT.  IF ANY SUCH NON-EXCLUDED TAXES,
LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS (INCLUDING
ADDITIONS TO TAX, INTEREST AND PENALTIES WITH RESPECT THERETO) (“NON-EXCLUDED
TAXES”) ARE REQUIRED TO BE WITHHELD FROM ANY AMOUNTS PAYABLE UNDER THIS
AGREEMENT, THE BORROWER (OR APPLICABLE CREDIT PARTY), SHALL INCREASE THE AMOUNTS
PAYABLE TO THE ADMINISTRATIVE AGENT OR SUCH LENDER TO THE EXTENT NECESSARY TO
YIELD TO THE ADMINISTRATIVE AGENT OR SUCH LENDER (AFTER PAYMENT OF ALL
NON-EXCLUDED TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE HEREUNDER AT THE
RATES OR IN THE AMOUNTS SPECIFIED IN THIS AGREEMENT.  WHENEVER ANY NON-EXCLUDED
TAXES ARE PAYABLE BY THE BORROWER (OR ANOTHER CREDIT PARTY) AS PROMPTLY AS
POSSIBLE THEREAFTER SUCH CREDIT PARTY SHALL SEND TO THE ADMINISTRATIVE AGENT FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH LENDER, AS THE CASE MAY BE, A
CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT (OR OTHER EVIDENCE ACCEPTABLE TO
SUCH LENDER, ACTING REASONABLY) RECEIVED BY THE

 

60

--------------------------------------------------------------------------------


 


BORROWER SHOWING PAYMENT THEREOF.  IF THE BORROWER (OR APPLICABLE CREDIT PARTY)
FAILS TO PAY ANY NON-EXCLUDED TAXES WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY
OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER
REQUIRED DOCUMENTARY EVIDENCE, SUCH CREDIT PARTY SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST, COSTS
OR PENALTIES THAT MAY BECOME PAYABLE BY THE ADMINISTRATIVE AGENT OR ANY LENDER
AS A RESULT OF ANY SUCH FAILURE.  THE AGREEMENTS IN THIS SECTION 5.4(A) SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.


 


(B)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
LENDER, WITHIN 20 DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
NON-EXCLUDED TAXES (INCLUDING NON-EXCLUDED TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAYABLE BY THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND ANY REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
NON-EXCLUDED TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO THE BORROWER BY A LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON
BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(C)           EACH NON-U.S. LENDER SHALL, TO THE EXTENT IT IS LEGALLY ABLE TO DO
SO:


 

(i)            deliver to the Borrower and the Administrative Agent two copies
of either (x) in the case of Non-U.S. Lender claiming exemption from U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, Internal Revenue Service Form W-8BEN
(together with a certificate representing that such Non-U.S. Lender is not a
bank for purposes of Section 881(c) of the Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Borrower, is not
a controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code) and that no payments in connection with the
Credit Documents are effectively connected with such Non-U.S. Lender’s conduct
of a U.S. trade or business (a “Certificate”)), (y) Internal Revenue Service
Form W-8BEN or Form W-8ECI, in each case properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
Federal withholding tax on payments by the Borrower under this Agreement or
(z) in the case of a Non-U.S. Lender that not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership or participating Lender granting a
typical participation), Internal Revenue Service Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN, a Certificate, Form W-9 and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Non-U.S. Lender is a partnership (and not a participating Lender) and one or
more beneficial owners of such Non-U.S. Lender are claiming the portfolio
interest exemption, such Non-U.S. Lender may provide a Certificate on behalf of
such beneficial owner(s);

 

(ii)           deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete, after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower and the Administrative
Agent; and

 

61

--------------------------------------------------------------------------------


 

(iii)          obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

 

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent.  Each Person that shall
become a Participant pursuant to Section 14.6 or a Lender pursuant to
Section 14.6 shall, upon the effectiveness of the related transfer, be required
to provide all the forms and statements required pursuant to this
Section 5.4(c), provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Lender from which
the related participation shall have been purchased.

 


(D)           EACH LENDER THAT IS ORGANIZED UNDER THE LAWS OF THE UNITED STATES
OF AMERICA OR A STATE THEREOF SHALL DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE DATE ON WHICH SUCH LENDER BECOMES A
LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER AS PRESCRIBED BY
APPLICABLE LAW, ON OR BEFORE THE DATE THAT ANY SUCH FORM OR CERTIFICATION
EXPIRES OR BECOMES OBSOLETE, AFTER THE OCCURRENCE OF ANY EVENT INVOLVING THE
LENDER REQUIRING A CHANGE IN THE MOST RECENT FORM PREVIOUSLY DELIVERED BY IT OR
UPON THE REQUEST OF BORROWER OR THE ADMINISTRATIVE AGENT) DULY EXECUTED AND
PROPERLY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-9 CERTIFYING THAT
IT IS NOT SUBJECT TO BACKUP WITHHOLDING.


 


(E)           IF THE BORROWER DETERMINES IN GOOD FAITH THAT A REASONABLE BASIS
EXISTS FOR CONTESTING ANY NON-EXCLUDED TAXES FOR WHICH INDEMNIFICATION HAS BEEN
MADE HEREUNDER, THE RELEVANT LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE,
SHALL USE REASONABLE EFFORTS TO COOPERATE WITH BORROWER IN CHALLENGING SUCH
TAXES AT BORROWER’S EXPENSE IF SO REQUESTED BY BORROWER IN WRITING; PROVIDED
THAT NOTHING IN THIS SECTION 5.4(E) SHALL OBLIGATE THE ADMINISTRATIVE AGENT OR
ANY LENDER TO TAKE ANY ACTION THAT, IN ITS REASONABLE JUDGMENT, WOULD BE
MATERIALLY DISADVANTAGEOUS TO SUCH PERSON. IF ANY LENDER OR THE ADMINISTRATIVE
AGENT, AS APPLICABLE, RECEIVES A REFUND OF A NON-EXCLUDED TAX FOR WHICH A
PAYMENT HAS BEEN MADE BY THE BORROWER PURSUANT TO THIS AGREEMENT, WHICH REFUND
IN THE SOLE GOOD FAITH JUDGMENT OF SUCH LENDER OR ADMINISTRATIVE AGENT, AS THE
CASE MAY BE, IS ATTRIBUTABLE TO SUCH PAYMENT MADE BY SUCH BORROWER, THEN THE
LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, SHALL REIMBURSE BORROWER
FOR SUCH AMOUNT (WITHOUT INTEREST OTHER THAN ANY INTEREST RECEIVED BY THE
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND) AS THE LENDER OR
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, DETERMINES TO BE THE PROPORTION OF THE
REFUND AS WILL LEAVE IT, AFTER SUCH REIMBURSEMENT, IN NO BETTER OR WORSE NET
AFTER-TAX POSITION THAN IT WOULD HAVE BEEN IN IF THE NON-EXCLUDED TAXES GIVING
RISE TO SUCH REFUND HAD NOT BEEN IMPOSED IN THE FIRST INSTANCE; PROVIDED THAT
THE BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER,
AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES,
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  
NEITHER A LENDER NOR THE ADMINISTRATIVE AGENT SHALL BE OBLIGED TO DISCLOSE ANY
INFORMATION REGARDING ITS TAX AFFAIRS OR COMPUTATIONS TO THE BORROWER IN
CONNECTION WITH THIS PARAGRAPH (E) OR ANY OTHER PROVISION OF THIS SECTION 5.4.

 

62

--------------------------------------------------------------------------------


 

5.5.          Computations of Interest and Fees.

 


(A)           INTEREST ON EURODOLLAR LOANS AND, EXCEPT AS PROVIDED IN THE NEXT
SUCCEEDING SENTENCE, ABR LOANS SHALL BE CALCULATED ON THE BASIS OF A 360-DAY
YEAR FOR THE ACTUAL DAYS ELAPSED.  INTEREST ON ABR LOANS IN RESPECT OF WHICH THE
RATE OF INTEREST IS CALCULATED ON THE BASIS OF THE PRIME RATE AND INTEREST ON
OVERDUE INTEREST SHALL BE CALCULATED ON THE BASIS OF A 365- (OR 366-, AS THE
CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED.


 


(B)           FEES AND LETTERS OF CREDIT OUTSTANDING SHALL BE CALCULATED ON THE
BASIS OF A 360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED.


 

5.6.          Limit on Rate of Interest.

 


(A)           NO PAYMENT SHALL EXCEED LAWFUL RATE.  NOTWITHSTANDING ANY OTHER
TERM OF THIS AGREEMENT, THE BORROWER SHALL NOT BE OBLIGED TO PAY ANY INTEREST OR
OTHER AMOUNTS UNDER OR IN CONNECTION WITH THIS AGREEMENT IN EXCESS OF THE AMOUNT
OR RATE PERMITTED UNDER OR CONSISTENT WITH ANY APPLICABLE LAW, RULE OR
REGULATION.


 


(B)           PAYMENT AT HIGHEST LAWFUL RATE.  IF THE BORROWER IS NOT OBLIGED TO
MAKE A PAYMENT WHICH IT WOULD OTHERWISE BE REQUIRED TO MAKE, AS A RESULT OF
SECTION 5.6(A), THE BORROWER SHALL MAKE SUCH PAYMENT TO THE MAXIMUM EXTENT
PERMITTED BY OR CONSISTENT WITH APPLICABLE LAWS, RULES AND REGULATIONS.


 


(C)           ADJUSTMENT IF ANY PAYMENT EXCEEDS LAWFUL RATE.  IF ANY PROVISION
OF THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS WOULD OBLIGATE THE
BORROWER TO MAKE ANY PAYMENT OF INTEREST OR OTHER AMOUNT PAYABLE TO ANY LENDER
IN AN AMOUNT OR CALCULATED AT A RATE WHICH WOULD BE PROHIBITED BY ANY APPLICABLE
LAW, RULE OR REGULATION, THEN NOTWITHSTANDING SUCH PROVISION, SUCH AMOUNT OR
RATE SHALL BE DEEMED TO HAVE BEEN ADJUSTED WITH RETROACTIVE EFFECT TO THE
MAXIMUM AMOUNT OR RATE OF INTEREST, AS THE CASE MAY BE, AS WOULD NOT BE SO
PROHIBITED BY LAW, SUCH ADJUSTMENT TO BE EFFECTED, TO THE EXTENT NECESSARY, AS
FOLLOWS:


 

(i)            firstly, by reducing the amount or rate of interest required to
be paid by the Borrower to the affected Lender under Section 2.8; and

 

(ii)           thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid by the Borrower to the affected Lender.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.  Any amount or rate of
interest referred to in this Section 5.6(c) shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that any Loan remains outstanding.

 

63

--------------------------------------------------------------------------------


 


SECTION 6.                    CONDITIONS PRECEDENT TO INITIAL BORROWING


 

The initial Borrowing of Loans under this Agreement or the initial issuance (or
deemed issuance, in the case of Existing Letters of Credit) of any Letter of
Credit hereunder is subject to the satisfaction of the following conditions
precedent following the Signing Date and on or prior to 5:30 p.m, New York time
on June 10, 2009:

 

6.1.          Credit Documents.  The Administrative Agent and Security Agents
shall have received executed counterparts from each of the parties thereto of
(i) the Guarantee, (ii) the Intercreditor Agreement, (iii) the Pledge Agreement
and (iv) the Security Agreement.

 

6.2.          Collateral.  All documents and instruments, including Uniform
Commercial Code or other applicable personal property security financing
statements reasonably requested by the Collateral Agent to be filed, registered
or recorded to create the Liens intended to be created by the Security Agreement
and perfect such Liens to the extent required by, and with the priority required
by, the Security Agreement shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or recording.

 

6.3.          Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions of (a) Simpson Thacher & Bartlett LLP, special New York
counsel to the Borrower, in form reasonably acceptable to each Initial Lender,
and (b) Kenneth L. Walker, General Counsel to the Borrower, in form reasonably
acceptable to each Initial Lender.  The Borrower, the other Credit Parties and
the Administrative Agent hereby instruct such counsel to deliver such legal
opinions.

 

6.4.          No Default.  After giving effect to the Borrowings on the
Effective Date and the other transactions contemplated hereby, no Default shall
have occurred and is continuing.

 

6.5.          Concurrent Financings.  Prior to or substantially simultaneously
with the initial credit extension, the Borrower shall have received not less
than $475.0 million in gross proceeds from the issuance and sale of the Initial
Secured Notes pursuant to the Secured Note Indenture and delivery of cash
collateral pursuant to the Forward Purchase Contract.

 

6.6.          Existing Credit Agreement.  The Administrative Agent and the
Security Agents shall have received evidence that the Existing Credit Agreement
has been, or concurrently with the Effective Date is being, terminated and all
amounts outstanding thereunder are being repaid in full and all liens securing
obligations under the Existing Credit Agreement have been, or concurrently with
the Effective Date are being, released.

 

6.7.          Effective Date Certificates.  The Administrative Agent shall have
received a certificate of each Credit Party, dated the Effective Date, in form
reasonably acceptable to the Administrative Agent, with appropriate insertions,
executed by the President or any Vice President and the Secretary or any
Assistant Secretary of such Credit Party, and attaching the documents referred
to in Sections 6.8 and 6.9 (if applicable).

 

6.8.          Corporate Proceedings of Each Credit Party.  The Administrative
Agent shall have received a copy of the resolutions, in form and substance
satisfactory to the Administrative

 

64

--------------------------------------------------------------------------------

 

Agent, of the board of directors of each Credit Party (or a duly authorized
committee thereof) authorizing (a) the execution, delivery and performance of
the Credit Documents (and any agreements relating thereto) to which it is a
party and (b) in the case of the Borrower, the extensions of credit contemplated
hereunder.

 

6.9.          Corporate Documents.  The Administrative Agent shall have received
true and complete copies of the certificate of incorporation and by laws (or
equivalent organizational documents) of each Credit Party.

 

6.10.        Fees.  The Lenders shall have received the fees in the amounts
previously agreed in writing by the Agents and such Lenders to be received on
the Effective Date and all expenses (including the reasonable fees,
disbursements and other charges of counsel) for which invoices have been
presented on or prior to the Effective Date shall have been paid.

 

6.11.        Representations and Warranties.  On the Effective Date, the
representations and warranties made by each of Holdings and the Borrower shall
be true and correct in all material respects.

 

6.12.        Borrowing Base Certificate.  The Security Agents shall have
received a Borrowing Base Certificate which calculates the Borrowing Base as of
a date preceding the Effective Date that is specified by the Security Agents.

 

6.13.        Closing Availability.  After giving effect to all Borrowings to be
made on the Effective Date, the issuance of any Letters of Credit (or deemed
issuance, in the case of Existing Letters of Credit) on the Effective Date and
payment of all fees and expenses due hereunder, Availability shall not be less
than $30,000,000.

 

6.14.        Solvency.  The Administrative Agent shall have received a
certificate as to the Solvency of the Borrower from an Authorized Officer in
form reasonably acceptable to each Initial Lender.

 

6.15.        Pledged Stock; Stock Powers; Pledged Notes.  The collateral agent
for the Initial Secured Notes shall have received (i) the certificates
representing the certificated equity interests pledged pursuant to the Pledge
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and
(ii) each promissory note (if any) pledged to the Collateral Agent pursuant to
the Security Agreement or the Pledge Agreement endorsed (without recourse) in
blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.

 

6.16.        Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search report in such jurisdictions as may be
reasonably requested by the Administrative Agent and such reports shall reflect
no Liens other than Liens permitted by Section 10.2 and Liens securing the
Existing Credit Agreement to be terminated on the Effective Date.

 

6.17.        Insurance.  The Administrative Agent shall have received evidence
of insurance coverage in form, scope and substance evidencing compliance with
the terms of Section 9.3 and the Security Agreement.

 

65

--------------------------------------------------------------------------------


 

6.18.        Perfection Certificate.  The Administrative Agent and the Security
Agents shall have received a duly completed and signed Perfection Certificate
together with all attachments thereto.

 


SECTION 7.                    CONDITIONS PRECEDENT TO ALL CREDIT EVENTS


 

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Protective Advances) and the obligation
of the Letter of Credit Issuer to issue, extend, renew or increase the amount of
any Letters of Credit on any date is subject to the satisfaction of the
following conditions precedent:

 

7.1.          No Default; Representations and Warranties.  At the time of each
Credit Event and also after giving effect thereto (a) no Default shall have
occurred and be continuing and (b) all representations and warranties made by
any Credit Party contained herein or in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

 

7.2.          Notice of Borrowing; Letter of Credit Request.

 


(A)           PRIOR TO THE MAKING OF EACH LOAN AND EACH SWINGLINE LOAN, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF BORROWING (WHETHER IN
WRITING OR BY TELEPHONE) MEETING THE REQUIREMENTS OF SECTION 2.3.


 


(B)           PRIOR TO THE ISSUANCE OF EACH LETTER OF CREDIT, THE ADMINISTRATIVE
AGENT AND THE LETTER OF CREDIT ISSUER SHALL HAVE RECEIVED A LETTER OF CREDIT
REQUEST MEETING THE REQUIREMENTS OF SECTION 3.2(A).


 

7.3.          Availability.  After giving effect to any Borrowing or the
issuance of any Letter of Credit, Availability is not less than zero.

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

 


SECTION 8.                    REPRESENTATIONS, WARRANTIES AND AGREEMENTS


 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, Holdings
and the Borrower make the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit:

 

8.1.          Corporate Status.  Holdings, the Borrower, each Credit Party and
each Material Subsidiary (a) is a duly organized and validly existing
corporation or other entity in good standing under the laws of the jurisdiction
of its organization and has the corporate or other

 

66

--------------------------------------------------------------------------------


 

organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) is duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
is required to be so qualified, except where the failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect.

 

8.2.          Corporate Power and Authority.  Parent and each Credit Party has
the corporate or other organizational power and authority to execute, deliver
and carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party.  Parent and each Credit Party has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of Parent or such
Credit Party enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.

 

8.3.          No Violation.  Neither the execution, delivery or performance by
Parent or any Credit Party of the Credit Documents to which it is a party nor
compliance with the terms and provisions thereof nor the consummation of the
Transactions and the other transactions contemplated hereby or thereby will
(a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any of Parent, Holdings, the Borrower or any of
the Restricted Subsidiaries (other than Liens created under the Credit Documents
and Liens securing the Initial Secured Notes and the Initial PIK Convertible
Notes) pursuant to, the terms of any material indenture (including the
Subordinated Note Indenture, the Secured Note Indenture and the PIK Convertible
Note Indenture), loan agreement, lease agreement, mortgage, deed of trust,
agreement or other material instrument to which Parent, Holdings, the Borrower
or any of the Restricted Subsidiaries is a party or by which it or any of its
property or assets is bound or (c) violate any provision of the certificate of
incorporation, By-Laws or other constitutional documents of Parent, Holdings,
the Borrower or any of the Restricted Subsidiaries.

 

8.4.          Litigation.  There are no actions, suits, investigations or
proceedings (including Environmental Claims) pending or, to the knowledge of
Holdings or the Borrower, threatened with respect to Holdings, the Borrower or
any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.

 

8.5.          Margin Regulations.  Neither the making of any extension of credit
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, U or X of the Board.

 

8.6.          Governmental Approvals.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
in connection with (a) the execution, delivery and performance of any Credit
Document or (b) the legality, validity, binding effect or enforceability of any
Credit Document, except any of the foregoing the failure to obtain or make could
not reasonably be expected to have a Material Adverse Effect.

 

67

--------------------------------------------------------------------------------


 

8.7.          Investment Company Act.  Neither Holdings nor the Borrower is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

8.8.          True and Complete Disclosure.

 


(A)           NONE OF THE FACTUAL INFORMATION AND DATA (TAKEN AS A WHOLE)
HERETOFORE OR CONTEMPORANEOUSLY FURNISHED BY ANY OF HOLDINGS, THE BORROWER, ANY
OF THE SUBSIDIARIES OR ANY OF THEIR RESPECTIVE AUTHORIZED REPRESENTATIVES IN
WRITING TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND/OR ANY LENDER ON
OR BEFORE THE EFFECTIVE DATE (INCLUDING ALL INFORMATION CONTAINED IN THE CREDIT
DOCUMENTS) FOR PURPOSES OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREIN CONTAINED ANY UNTRUE STATEMENT OR OMITTED TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE SUCH INFORMATION AND DATA (TAKEN AS A
WHOLE) NOT MISLEADING AT SUCH TIME IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
SUCH INFORMATION OR DATA WAS FURNISHED, IT BEING UNDERSTOOD AND AGREED THAT FOR
PURPOSES OF THIS SECTION 8.8(A), SUCH FACTUAL INFORMATION AND DATA SHALL NOT
INCLUDE PROJECTIONS AND PRO FORMA FINANCIAL INFORMATION.


 


(B)           THE PROJECTIONS AND PRO FORMA FINANCIAL INFORMATION CONTAINED IN
THE INFORMATION AND DATA REFERRED TO IN PARAGRAPH (A) ABOVE WERE BASED ON GOOD
FAITH ESTIMATES AND ASSUMPTIONS BELIEVED BY SUCH PERSONS TO BE REASONABLE AT THE
TIME MADE, IT BEING RECOGNIZED BY THE LENDERS THAT SUCH PROJECTIONS AS TO FUTURE
EVENTS ARE NOT TO BE VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD
OR PERIODS COVERED BY ANY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED
RESULTS.


 

8.9.          Financial Condition; Financial Statements.  The (a) unaudited
historical quarterly consolidated financial information of Parent filed with the
SEC for the most recently ended fiscal quarter prior to the Signing Date (and
the corresponding prior year period), and (b) the Historical Financial
Statements, in each case present or will, when provided, present fairly in all
material respects the combined financial position of the Borrower at the
respective dates of said information, statements and results of operations for
the respective periods covered thereby.  The financial statements referred to in
clause (b) of this Section 8.9 have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements.  There has been no Material Adverse Effect since
November 30, 2008.

 

8.10.        Tax Returns and Payments.  Each of Holdings, the Borrower and the
Subsidiaries (a) has timely filed all federal income tax returns and all other
material tax returns, domestic and foreign, required to be filed by it and
(b) has paid all material Taxes and assessments payable by it that have become
due, other than those not yet delinquent or those being contested in good faith
by the appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP.  Each of Holdings, the Borrower and each of
the Subsidiaries has paid, or, in the case of Taxes not yet due and payable or
those being contested in good faith, has provided adequate reserves (in the good
faith judgment of the management of the Borrower) in accordance with GAAP for
the payment of, all material federal, state, provincial and foreign Taxes
applicable for all prior fiscal years and for the current fiscal year to the
Effective Date.

 

8.11.        Compliance with ERISA.  Each Plan is in compliance with ERISA, the
Code and any applicable Requirement of Law; no Reportable Event has occurred (or
is reasonably likely to occur) with respect to any Plan; no Plan is insolvent or
in reorganization (or is reasonably

 

68

--------------------------------------------------------------------------------


 

likely to be insolvent or in reorganization), and no written notice of any such
insolvency or reorganization has been given to any of Holdings, the Borrower,
any Subsidiary or any ERISA Affiliate; no Plan (other than a multiemployer plan)
has an accumulated or waived funding deficiency (or is reasonably likely to have
such a deficiency); none of Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate has incurred (or is reasonably likely expected to incur) any liability
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or
has been notified in writing that it will incur any liability under any of the
foregoing Sections with respect to any Plan; no proceedings have been instituted
(or are reasonably likely to be instituted) to terminate or to reorganize any
Plan or to appoint a trustee to administer any Plan, and no written notice of
any such proceedings has been given to any of Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate; and no lien imposed under the Code or ERISA
on the assets of any of Holdings, the Borrower or any Subsidiary or any ERISA
Affiliate exists (or is reasonably likely to exist) nor has Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate been notified in writing that
such a lien will be imposed on the assets of any of Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations, warranties or agreements in this
Section 8.11 would not result, individually or in the aggregate, in an amount of
liability that would be reasonably likely to have a Material Adverse Effect.  No
Plan (other than a multiemployer plan) has an Unfunded Current Liability that
would, individually or when taken together with any other liabilities referenced
in this Section 8.11, be reasonably likely to have a Material Adverse Effect. 
With respect to Plans that are multiemployer plans (as defined in Section 3(37)
of ERISA), the representations and warranties in this Section 8.11, other than
any made with respect to (a) liability under Section 4201 or 4204 of ERISA or
(b) liability for termination or reorganization of such Plans under ERISA, are
made to the best knowledge of the Borrower.

 

8.12.        Subsidiaries.  On the Effective Date, Holdings does not have any
Subsidiaries other than the Borrower and its Subsidiaries.  Schedule 8.12 lists
each Subsidiary of the Borrower (and the direct and indirect ownership interest
of the Borrower therein), in each case existing on the Effective Date.  Each
Material Subsidiary as of the Effective Date has been so designated on Schedule
8.12.

 

8.13.        Labor Matters.  On the Effective Date, (a) there are no strikes,
slowdowns, work stoppages or controversies pending or, to the best knowledge of
any Credit Party after due inquiry, threatened between such Credit Party and its
employees, other than employee grievances arising in the ordinary course of
business which could not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect and (b) hours worked by and payment
made to employees of the Credit Parties, comply in all material respects with
the Fair Labor Standards Act and each other federal, state, provincial, local or
foreign law applicable to such matters.

 

8.14.        Patents, etc.  Holdings, the Borrower and each of the Restricted
Subsidiaries have obtained all patents, trademarks, servicemarks, trade names,
copyrights, licenses and other rights, free from burdensome restrictions, that
are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to obtain
any such rights could not reasonably be expected to have a Material Adverse
Effect.

 

69

--------------------------------------------------------------------------------


 

8.15.        Environmental Laws.

 


(A)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT: (I) EACH OF HOLDINGS, THE BORROWER AND EACH OF THE SUBSIDIARIES
ARE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS IN ALL JURISDICTIONS IN WHICH
HOLDINGS, THE BORROWER AND EACH OF THE SUBSIDIARIES ARE CURRENTLY DOING BUSINESS
(INCLUDING HAVING OBTAINED ALL MATERIAL PERMITS REQUIRED UNDER ENVIRONMENTAL
LAWS); (II) EACH OF HOLDINGS AND THE BORROWER WILL COMPLY AND CAUSE EACH OF THE
SUBSIDIARIES TO COMPLY WITH ALL SUCH ENVIRONMENTAL LAWS (INCLUDING ALL PERMITS
REQUIRED UNDER ENVIRONMENTAL LAWS); AND (III) NONE OF HOLDINGS, THE BORROWER AND
EACH OF THE SUBSIDIARIES HAS BECOME SUBJECT TO ANY ENVIRONMENTAL CLAIM OR ANY
OTHER LIABILITY UNDER ANY ENVIRONMENTAL LAW.


 


(B)           NONE OF HOLDINGS, THE BORROWER OR ANY OF THE SUBSIDIARIES HAS
TREATED, STORED, TRANSPORTED, RELEASED OR DISPOSED OF HAZARDOUS MATERIALS AT OR
FROM ANY CURRENTLY OR FORMERLY OWNED REAL ESTATE OR FACILITY RELATING TO ITS
BUSINESS IN A MANNER THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 

8.16.        Properties.  Each of Holdings, the Borrower and each of the
Subsidiaries have good and marketable title to or leasehold interest in all
properties that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, free and clear of all
Liens (other than any Liens permitted by this Agreement) and except where the
failure to have such good title could not reasonably be expected to have a
Material Adverse Effect.

 

8.17.        Solvency.  On Effective Date, immediately after the consummation of
the Transactions to occur on the Effective Date, the Borrower is Solvent.

 


SECTION 9.                    AFFIRMATIVE COVENANTS


 

Each of Holdings and the Borrower hereby covenants and agrees that from the
Effective Date and thereafter, until the Final Date:

 

9.1.          Information Covenants.  Holdings or the Borrower will furnish to
each Lender and the Administrative Agent:

 

(a)           Annual Financial Statements.  As soon as available and in any
event on or before the date on which such financial statements are required to
be filed with the SEC (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 90 days after the end of each
such fiscal year), the consolidated balance sheet of (i) Parent, Holdings, the
Borrower and the Restricted Subsidiaries and (ii) Parent, Holdings and its
Subsidiaries, in each case as at the end of such fiscal year, and the related
consolidated statement of operations and cash flows for such fiscal year,
setting forth comparative consolidated figures for the preceding fiscal year,
and certified by independent certified public accountants of recognized national
standing whose opinion shall not be qualified as to the scope of audit or as to
the status of Parent, Holdings, the Borrower or any of the Material Subsidiaries
as a going concern, together in any event with a certificate of such accounting
firm stating that in the course of its regular audit of the business of Parent,
Holdings, the Borrower and the Material Subsidiaries, which audit

 

70

--------------------------------------------------------------------------------


 

was conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge of any Event of Default relating to
Section 10.9 that has occurred and is continuing or, if in the opinion of such
accounting firm such an Event of Default has occurred and is continuing, a
statement as to the nature thereof.  The requirements of this
Section 9.1(a) shall be satisfied by delivery of financial statements of Parent
and its Subsidiaries which otherwise meet the requirements hereof and are
accompanied by reconciliations for any difference between what is delivered
hereunder and what would have been delivered by Holdings and its Subsidiaries
pursuant to this Section 9.1(a).

 

(b)           Quarterly Financial Statements.  As soon as available and in any
event on or before the date on which such financial statements are required to
be filed with the SEC with respect to each of the first three quarterly
accounting periods in each fiscal year of Parent (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 45 days after the end of each such quarterly accounting period), the
consolidated balance sheet of (i) Parent, Holdings, the Borrower and the
Restricted Subsidiaries and (ii) Parent, Holdings and its Subsidiaries, in each
case as at the end of such quarterly period and the related consolidated
statement of operations for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly period, and
the related consolidated statement of cash flows for the elapsed portion of the
fiscal year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of the
prior fiscal year, all of which shall be certified by an Authorized Officer of
the Borrower, subject to changes resulting from audit and normal year-end audit
adjustments.

 

(c)           Budgets.  Within 60 days after the commencement of each fiscal
year of Parent, budgets of Parent, Holdings and the Borrower, collectively, in
reasonable detail for the fiscal year (including for each fiscal quarter in such
fiscal year) as are customarily prepared by management of Parent, Holdings and
the Borrower for their internal use consistent in scope with the financial
statements provided pursuant to Section 9.1(a), setting forth the principal
assumptions upon which such budgets are based.

 

(d)           Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in Sections 9.1(a) and (b), a certificate of
an Authorized Officer of the Borrower to the effect that no Default exists or,
if any Default does exist, specifying the nature and extent thereof, which
certificate shall set forth (i) reasonably detailed calculations required to
establish the Fixed Charge Coverage Ratio and, during any Minimum Availability
Period, demonstrating compliance with the provisions of Section 10.9 as of the
end of such fiscal year or period, as the case may be, (ii) a specification of
any change in the identity of the Restricted Subsidiaries, Unrestricted
Subsidiaries and Foreign Subsidiaries as at the end of such fiscal year or
period, as the case may be, from the Restricted Subsidiaries, Unrestricted
Subsidiaries and Foreign Subsidiaries, respectively, provided to the Lenders on
the Signing Date or the most recent fiscal year or period, as the case may be,
(iii) the then applicable Status and (iv) the amount of any Pro Forma Adjustment
not previously set forth in a Pro Forma Adjustment Certificate or any change in
the amount of a Pro Forma Adjustment set forth in any Pro Forma Adjustment
Certificate

 

71

--------------------------------------------------------------------------------


 

previously provided and, in either case, in reasonable detail, the calculations
and basis therefor.

 

(e)           Borrowing Base Certificate.  As soon as available, but in any
event within 15 Business Days of the end of each calendar month (or, within five
calendar days, or if the fifth calendar day is not a Business Day, the
immediately preceding Business Day, of the end of each calendar week during any
Weekly Reporting Period), a Borrowing Base Certificate in form reasonably
satisfactory to each Initial Lender, which calculates the Borrowing Base as of
the last day of the fiscal month ended on or around the calendar month then
ended (but in the case of any calendar week which is not the end of a fiscal
month, based on Eligible Inventory as of the end of the most recent calendar
month) and updated information thereto as required by such Borrowing Base
Certificate, together with supporting information in connection therewith and
any additional reports with respect to the Borrowing Base as the Security Agents
may reasonably request.

 

(f)            Notice of Material Events.  Promptly after an Authorized Officer
of any of Holdings, the Borrower or any of the Subsidiaries obtains knowledge
thereof, notice of (i) the occurrence of any event that constitutes a Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action any of Holdings or the Borrower proposes to take with respect
thereto, (ii) any litigation or governmental proceeding pending against any of
Holdings, the Borrower or any of the Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect, (iii) any Lien (other than
Liens permitted by Section 10.02) or material claim made or asserted in writing
against any material portion of the Collateral; (iv) any loss, damage or
destruction to a material portion of the Collateral in the amount of $5,000,000
or more, whether or not covered by insurance; and (v) any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral with a cost in excess of $250,000 is located (which
shall be delivered within two Business Days after receipt thereof).

 

(g)           Environmental Matters.  Holdings and the Borrower will promptly
advise the Lenders in writing after obtaining knowledge of any one or more of
the following environmental matters, unless such environmental matters would
not, individually or when aggregated with all other such matters, be reasonably
expected to result in a Material Adverse Effect:

 

(i)            Any pending or threatened Environmental Claim against any of
Holdings, the Borrower or any of the Subsidiaries or any Real Estate;

 

(ii)           Any condition or occurrence on any Real Estate that (x) results
in noncompliance by any of Holdings, the Borrower or any of the Subsidiaries
with any applicable Environmental Law or (y) could reasonably be anticipated to
form the basis of an Environmental Claim against any of Holdings, the Borrower
or any of the Subsidiaries or any Real Estate;

 

(iii)          Any condition or occurrence on any Real Estate that could
reasonably be anticipated to cause such Real Estate to be subject to any
restrictions

 

72

--------------------------------------------------------------------------------


 

on the ownership, occupancy, use or transferability of such Real Estate under
any Environmental Law; and

 

(iv)          The taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.  The term “Real Estate” shall mean land, buildings and
improvements owned or leased by any of Holdings, the Borrower or any of the
Subsidiaries, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.

 

(h)           Other Information.  Promptly upon filing thereof, copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by any of Holdings, the Borrower or any of the Subsidiaries (other
than amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Lenders),
exhibits to any registration statement and, if applicable, any registration
statements on Form S-8) and copies of all financial statements, proxy
statements, notices and reports that Holdings, the Borrower or any of the
Subsidiaries shall send to the holders of any publicly issued debt of Holdings,
the Borrower and/or any of the Subsidiaries (including the Subordinated Notes
and Initial Secured Notes, in each case, whether publicly issued or not) in
their capacity as such holders (in each case to the extent not theretofore
delivered to the Lenders pursuant to this Agreement) and, with reasonable
promptness, such other information (financial or otherwise) as the
Administrative Agent or either Security Agent, each on its own behalf or on
behalf of any Lender may reasonably request in writing from time to time.

 

(i)            Pro Forma Adjustment Certificate.  Not later than the
consummation of the acquisition or disposition by the Borrower or any Restricted
Subsidiary for which there shall be a Pro Forma Adjustment or not later than any
date on which financial statements are delivered with respect to any
four-quarter period in which a Pro Forma Adjustment is made as a result of the
consummation of the acquisition or disposition by the Borrower or any Restricted
Subsidiary for which there shall be a Pro Forma Adjustment, a certificate of an
Authorized Officer of the Borrower setting forth the amount of such Pro Forma
Adjustment and, in reasonable detail, the calculations and basis therefor.

 

9.2.          Books, Records and Inspections.  Each of Holdings and the Borrower
will, and will cause each of the Subsidiaries to, permit officers and designated
representatives of the Administrative Agent, either Security Agent or the
Required Lenders to visit and inspect any of the properties or assets of
Holdings, the Borrower and any such Subsidiary in whomsoever’s possession to the
extent that it is within such party’s control to permit such inspection, and to
examine the books of account of Holdings, the Borrower and any such Subsidiary
and discuss the affairs, finances and accounts of Holdings, the Borrower and of
any such Subsidiary with, and be advised as to the same by, its and their
officers and independent accountants, all at such reasonable times and intervals
and to such reasonable extent as the Administrative Agent, either Security Agent
or the Required Lenders may desire.

 

73

--------------------------------------------------------------------------------


 

9.3.          Maintenance of Insurance.

 

(a)           Each of Holdings and the Borrower will, and will cause each of the
Material Subsidiaries to, at all times maintain in full force and effect, with
insurance companies that the Borrower believes (in the good faith judgment of
the management of the Borrower) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts and against at least such risks (and with such risk retentions) as are
usually insured against in the same general area by companies engaged in the
same or a similar business; and will furnish to the Lenders, upon written
request from the Administrative Agent or Collateral Agent, information presented
in reasonable detail as to the insurance so carried.

 

(b)           If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (not or as
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Credit Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Security Agents.

 

9.4.          Payment of Taxes.  Each of Holdings and the Borrower will pay and
discharge, and will cause each of the Subsidiaries to pay and discharge, all
material Taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits, or upon any properties belonging to it, prior to
the date on which material penalties attach thereto, and all lawful material
claims that, if unpaid, could reasonably be expected to become a material Lien
upon any properties of the Borrower or any of the Restricted Subsidiaries,
provided that neither Holdings, the Borrower nor any of the Subsidiaries shall
be required to pay any such Tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of the management of the Borrower) with
respect thereto in accordance with GAAP.

 

9.5.          Consolidated Corporate Franchises.  Each of Holdings and the
Borrower will do, and will cause each Material Subsidiary to do, or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower and its Subsidiaries may consummate any
transaction permitted under Section 10.3, 10.4 or 10.5.

 

9.6.          Compliance with Statutes, Obligations, etc.  Each of Holdings and
the Borrower will, and will cause each Subsidiary to, comply with all applicable
laws, rules, regulations and orders, except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

74

--------------------------------------------------------------------------------

 

9.7.                              ERISA.  Promptly after Holdings and the
Borrower or any Subsidiary or any ERISA Affiliate knows or has reason to know of
the occurrence of any of the following events that, individually or in the
aggregate (including in the aggregate such events previously disclosed or exempt
from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect,
Parent, Holdings or the Borrower will deliver to each of the Lenders a
certificate of an Authorized Officer or any other senior officer of the Borrower
setting forth details as to such occurrence and the action, if any, that
Holdings, the Borrower, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices (required, proposed or otherwise)
given to or filed with or by Holdings, the Borrower, such Subsidiary, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower, a Subsidiary or an
ERISA Affiliate pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Plan; that the PBGC has notified Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate of its intention to appoint a trustee to
administer any Plan; that Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that Holdings, the Borrower,
any Subsidiary or any ERISA Affiliate has incurred or will incur (or has been
notified in writing that it will incur) any liability (including any contingent
or secondary liability) to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code.

 

9.8.                              Good Repair.  Each of Holdings and the
Borrower will, and will cause each of the Restricted Subsidiaries to, ensure
that its properties and equipment used or useful in its business in whomsoever’s
possession they may be to the extent that it is within the control of such party
to cause same, are kept in good repair, working order and condition, normal wear
and tear excepted, and that from time to time there are made in such properties
and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner customary for companies in similar businesses and consistent with
third party leases, except in each case to the extent the failure to do so could
not be reasonably expected to have a Material Adverse Effect.

 

9.9.                              Transactions with Affiliates.  Each of
Holdings and the Borrower will conduct, and cause each of the Restricted
Subsidiaries to conduct, all transactions with any of its Affiliates on terms
that are substantially as favorable to Holdings, the Borrower or such Restricted
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate, provided that the foregoing restrictions shall
not apply to (a) the payment of customary annual fees to KKR and/or its
Affiliates for management, consulting and financial

 

75

--------------------------------------------------------------------------------


 

services rendered to Holdings, the Borrower and the Subsidiaries and customary
investment banking fees paid to KKR and its Affiliates for services rendered to
Holdings, the Borrower and the Subsidiaries in connection with divestitures,
acquisitions, financings and other transactions, (b) customary fees paid to
members of the board of directors of Holdings, the Borrower and the
Subsidiaries, (c) transactions permitted by Section 10.6 and (d) the
transactions pursuant to the Forward Purchase Contract and the Initial PIK
Convertible Notes.

 

9.10.                        End of Fiscal Years; Fiscal Quarters.  Holdings and
the Borrower will, for financial reporting purposes, cause (a) each of its, and
each of its Subsidiaries’, fiscal years to end on the Sunday closest to
November 30 of each year (but in no event later than December 2) and (b) each of
its, and each of its Subsidiaries’, fiscal quarters to end on dates consistent
with such fiscal year-end and Holdings and the Borrower’s past practice;
provided, however, that Holdings and the Borrower may, upon written notice to
the Administrative Agent, change the financial reporting convention specified
above to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case Holdings and the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.

 

9.11.                        Additional Subsidiary Guarantors and Grantors. 
Each of Holdings and the Borrower will cause any direct or indirect Restricted
Domestic Subsidiary (other than an Excluded Subsidiary) (a) formed or otherwise
purchased or acquired after the Effective Date (including pursuant to a
Permitted Acquisition) or (b) which ceases to be an Excluded Subsidiary
following the Effective Date, in each case to execute a supplement to each of
the Guarantee and the Security Agreement, substantially in the form of Annex B
or Annex 1, as applicable, to the respective agreement in order to become a
Guarantor under the Guarantee and a grantor under the Security Agreement.

 

9.12.                        Pledges of Additional Stock and Evidence of
Indebtedness.

 


(A)                                  THE BORROWER WILL PLEDGE, AND, IF
APPLICABLE, WILL CAUSE EACH SUBSIDIARY GUARANTOR TO PLEDGE, TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, (I) ALL THE
CAPITAL STOCK OF EACH RESTRICTED DOMESTIC SUBSIDIARY AND EACH RESTRICTED FOREIGN
SUBSIDIARY (BUT EXCLUDING ANY CAPITAL STOCK REPRESENTING IN EXCESS OF 65% OF THE
ISSUED AND OUTSTANDING VOTING STOCK IN ANY FOREIGN SUBSIDIARY) HELD BY ANY
CREDIT PARTY, IN EACH CASE, FORMED OR OTHERWISE PURCHASED OR ACQUIRED AFTER THE
DATE HEREOF, IN EACH CASE PURSUANT TO THE PLEDGE AGREEMENT, (II) ALL EVIDENCES
OF INDEBTEDNESS IN EXCESS OF $5,000,000 RECEIVED BY ANY CREDIT PARTY IN
CONNECTION WITH ANY DISPOSITION OF ASSETS PURSUANT TO SECTION 10.4(B), IN EACH
CASE PURSUANT TO THE PLEDGE AGREEMENT, SUBSTANTIALLY IN THE FORM OF ANNEX A
THERETO AND (III) ANY GLOBAL PROMISSORY NOTES EXECUTED AFTER THE DATE HEREOF
EVIDENCING INDEBTEDNESS OF ANY OF HOLDINGS, THE BORROWER AND EACH SUBSIDIARY
THAT IS OWING TO ANY CREDIT PARTY, IN EACH CASE PURSUANT TO THE REQUIREMENTS OF
THE PLEDGE AGREEMENT (IT BEING UNDERSTOOD THAT THE EQUITY INTERESTS OF
SUBSIDIARIES THAT ARE NOT MATERIAL SUBSIDIARIES SHALL NOT BE REQUIRED TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT).


 


(B)                                 [RESERVED].

 

76

--------------------------------------------------------------------------------


 


(C)                                  HOLDINGS WILL PLEDGE TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE LENDERS, ALL CAPITAL STOCK OF THE BORROWER
ACQUIRED BY IT AFTER THE EFFECTIVE DATE.


 


(D)                                 HOLDINGS AND THE BORROWER AGREE THAT ALL
INDEBTEDNESS IN EXCESS OF $5,000,000 OF ANY OF HOLDINGS, THE BORROWER AND EACH
SUBSIDIARY THAT IS OWING TO ANY CREDIT PARTY TO THE PLEDGE AGREEMENT SHALL BE
EVIDENCED BY ONE OR MORE GLOBAL PROMISSORY NOTES.


 

9.13.                        Use of Proceeds.  The Letters of Credit and the
proceeds of all Loans will be used (a) to repay in full the Existing Credit
Agreement, (b) pay fees and expenses in connection with the Transactions and
(c) for working capital needs and general corporate purposes, including, without
limitation, for acquisitions, Restricted Payments, Investments and payments with
respect to Indebtedness, in each case, as permitted hereunder.

 

9.14.                        Changes in Business.  Holdings, the Borrower and
the Subsidiaries, taken as a whole, will not fundamentally and substantively
alter the character of their business, taken as a whole, from the business
conducted by Holdings, the Borrower and the Subsidiaries, taken as a whole, on
the Signing Date and other business activities incidental or related to any of
the foregoing.

 

9.15.                        Further Assurances.

 


(A)                                  EACH OF HOLDINGS AND THE BORROWER WILL, AND
WILL CAUSE EACH OTHER CREDIT PARTY TO, EXECUTE ANY AND ALL FURTHER DOCUMENTS,
FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER
ACTIONS (INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS, FIXTURE
FILINGS, MORTGAGES, DEEDS OF TRUST AND OTHER DOCUMENTS), WHICH MAY BE REQUIRED
UNDER ANY APPLICABLE LAW, OR WHICH THE ADMINISTRATIVE AGENT, THE SECURITY AGENTS
OR THE REQUIRED LENDERS MAY REASONABLY REQUEST, IN ORDER TO GRANT, PRESERVE,
PROTECT AND PERFECT THE VALIDITY AND PRIORITY OF THE SECURITY INTERESTS CREATED
OR INTENDED TO BE CREATED BY THE SECURITY AGREEMENT, THE PLEDGE AGREEMENT OR ANY
MORTGAGE, ALL AT THE EXPENSE OF HOLDINGS, THE BORROWER AND THE RESTRICTED
SUBSIDIARIES.


 


(B)                                 IF ANY ASSETS (INCLUDING ANY REAL ESTATE OR
IMPROVEMENTS THERETO OR ANY INTEREST THEREIN) WITH A BOOK VALUE OR FAIR MARKET
VALUE IN EXCESS OF $1,000,000 ARE ACQUIRED BY ANY CREDIT PARTY AFTER THE
EFFECTIVE DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL UNDER THE SECURITY
AGREEMENT THAT BECOME SUBJECT TO THE LIEN OF THE SECURITY AGREEMENT UPON
ACQUISITION THEREOF) THAT ARE OF THE NATURE SECURED BY THE SECURITY AGREEMENT OR
ANY MORTGAGE, AS THE CASE MAY BE, THE BORROWER WILL NOTIFY THE ADMINISTRATIVE
AGENT AND THE LENDERS THEREOF, AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS, THE BORROWER WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A
LIEN SECURING THE OBLIGATIONS AND WILL TAKE, AND CAUSE THE OTHER CREDIT PARTIES
TO TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO GRANT AND PERFECT SUCH LIENS CONSISTENT WITH THE
APPLICABLE REQUIREMENTS OF THE SECURITY DOCUMENTS, INCLUDING ACTIONS DESCRIBED
IN PARAGRAPH (A) OF THIS SECTION, ALL AT THE EXPENSE OF THE CREDIT PARTIES.  ANY
MORTGAGE DELIVERED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE PRECEDING
SENTENCE SHALL BE ACCOMPANIED BY (W) A POLICY OR POLICIES OF TITLE INSURANCE
ISSUED BY A NATIONALLY RECOGNIZED TITLE INSURANCE COMPANY INSURING THE LIEN OF
EACH MORTGAGE AS A VALID SECOND LIEN ON THE MORTGAGED PROPERTY DESCRIBED
THEREIN, FREE OF ANY OTHER LIENS EXCEPT AS EXPRESSLY PERMITTED BY SECTION 10.2,
TOGETHER WITH SUCH ENDORSEMENTS, COINSURANCE AND REINSURANCE

 

77

--------------------------------------------------------------------------------


 


AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, (X) AN OPINION OF LOCAL
COUNSEL TO THE BORROWER (OR IN THE EVENT A SUBSIDIARY OF THE BORROWER IS THE
MORTGAGOR, TO SUCH SUBSIDIARY) IN FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO CUSTOMARY MATTERS, (Y) A “LIFE-OF-LOAN”
FEDERAL EMERGENCY MANAGEMENT AGENCY STANDARD FLOOD HAZARD DETERMINATION WITH
RESPECT TO EACH MORTGAGED PROPERTY (TOGETHER WITH A NOTICE ABOUT SPECIAL FLOOD
HAZARD AREA STATUS AND FLOOD DISASTER ASSISTANCE DULY EXECUTED BY THE BORROWER
AND EACH CREDIT PARTY RELATING THERETO IN THE EVENT ANY SUCH MORTGAGED PROPERTY
IS LOCATED IN A SPECIAL FLOOD HAZARD AREA) AND (Z) A COPY OF OR A CERTIFICATE AS
TO COVERAGE UNDER THE INSURANCE POLICIES REQUIRED BY SECTION 9.3 (INCLUDING,
WITHOUT LIMITATION, FLOOD INSURANCE POLICIES) AND THE APPLICABLE PROVISIONS OF
THE SECURITY DOCUMENTS.


 

9.16.                        Appraisals.  At any time that the Security Agents
reasonably request, Holdings and the Borrower will provide the Security Agents
with appraisals or updates thereof of their Inventory from an appraiser selected
and engaged by the Security Agents, and prepared on a basis satisfactory to the
Security Agents, such appraisals and updates to include, without limitation,
information required by applicable law and regulations;
provided, however, (a) only reasonable out-of-pocket costs of two such
appraisals per calendar year shall be at the sole expense of the Credit Parties
and (b) reasonable out-of-pocket costs of three such appraisals per calendar
year shall be at the sole expense of the Credit Parties if a Weekly Reporting
Period has occurred during such calendar year; provided further, however, if an
Event of Default has occurred and is continuing there shall be no limitation as
to the number and frequency of such appraisals during such calendar year at the
sole expense of the Credit Parties.  For purposes of this Section 9.16, it is
understood and agreed that a single appraisal may consist of examinations
conducted at multiple relevant sites and involve one or more relevant Credit
Parties and their assets.  All such appraisals shall be commenced upon
reasonable notice to the Borrower and performed during normal business hours of
the Borrower.

 

9.17.                        Field Examinations.  At any time that the Security
Agents reasonably request, Holdings, the Borrower and the Subsidiaries will
permit upon reasonable notice the Security Agents to conduct field examinations
or updates thereof during normal business hours to ensure the adequacy of
Collateral included in the Borrowing Base and related reporting and control
systems; provided, however, (a) only reasonable costs of two such field
examination per calendar year shall be at the sole expense of the Credit Parties
and (b) reasonable costs of three such field examinations per calendar year
shall be at the sole expense of the Credit Parties if a Weekly Reporting Period
has occurred during such calendar year; provided further, however, if an Event
of Default has occurred and is continuing during any calendar year there shall
be no limitation as to the number and frequency of such field examinations
during such calendar year at the sole expense of the Credit Parties.  For
purposes of this Section 9.17, it is understood and agreed that a single field
examination may consist of examinations conducted at multiple relevant sites and
involve one or more relevant Credit Parties and their assets.

 

9.18.                        Asset Sales; Casualty and Condemnation.  The
Borrower will furnish to the Administrative Agent (for delivery to the Lenders)
prompt written notice of (i) any sale, transfer or other disposition of any
material portion of the Accounts or Inventory outside the ordinary course of
business or (ii) any casualty or other insured damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any material

 

78

--------------------------------------------------------------------------------


 

portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding.

 

9.19.                        Post-Closing Covenant.  The Borrower shall deliver,
furnish and/or cause to be furnished all of the obligations set forth below
within the time periods specified therewith:  within thirty (30) days after the
Effective Date, in each case in form and substance reasonably acceptable to the
Security Agents:

 

(i)                                     Mortgages.  Fully executed counterparts
of Mortgages which Mortgages shall cover each Mortgaged Property (provided
however that, in the case of the Mortgaged Property located at 1799 S. Academy
Boulevard, Colorado Springs, Colorado, such Mortgage shall be delivered to the
extent a landlord consent, waiver and access agreement shall have been obtained
after Borrower shall have used of commercially reasonable efforts to obtain
same), together with evidence that counterparts of all the Mortgages have been
delivered to the Title Company for recording in all places to the extent
necessary or, in the reasonable opinion of the Security Agents, desirable to
effectively create a valid and enforceable second priority mortgage lien on each
Mortgaged Property in favor of the Collateral Agent for its benefit and the
benefit of the Secured Parties, securing the Obligations (provided that in
jurisdictions that impose mortgage recording taxes, such Mortgages shall not
secure indebtedness in an amount exceeding 100% of the fair market value of such
Mortgaged Property, as reasonably determined, in good faith, by the Borrower and
reasonably acceptable to the Security Agents), subject to Permitted Liens of a
type described in clause (iv) of this Section 9.19.

 

(ii)                                  Landlord Agreement.  In the case of the
Mortgaged Properties located at (y) 1799 S. Academy Boulevard, Colorado Springs,
Colorado, and (z) 3100 Fairfax Traffic Way, Kansas City, Kansas, the Borrower
shall use commercially reasonable efforts to obtain a landlord consent, waiver
and access agreement in a form and substance reasonably acceptable to the
Security Agents.

 

(iii)                               Counsel Opinions.  Opinions addressed to the
Administrative Agent, Security Agents and the Lenders, of local counsel in each
jurisdiction where Mortgaged Property is located, in form and substance
reasonably acceptable to the Security Agents.

 

(iv)                              Title Insurance.  With respect to each
Mortgage encumbering any Mortgaged Property, a policy of title insurance (or
commitment to issue such a policy having the effect of a policy of title
insurance) insuring (or committing to insure) the lien of such Mortgage as a
valid and enforceable second priority mortgage or deed of trust lien on the
Mortgaged Property described therein, in an amount not less than 100% of the
fair market value of such Mortgaged Property as reasonably determined, in good
faith, by the Borrower and reasonably acceptable to the Security Agents, (such
policies collectively, the “Mortgage Policies”) issued by such Title Company,
which reasonably assures the Security Agents that the Mortgages on such
Mortgaged Properties are valid and enforceable mortgage liens on the respective
Mortgaged Properties, free and clear of all defects and encumbrances except
(I) Permitted Liens of the type described as (A) survey exceptions,
encumbrances, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or

 

79

--------------------------------------------------------------------------------


 

zoning or other similar restrictions as to the use of real properties or liens
incidental to the conduct of the business of such person or to the ownership of
its properties which were not incurred in connection with debt and which do not
individually or in the aggregate materially adversely affect the value of the
property affected thereby or materially impair the use of such property in the
operation of the business of such person, (B) general real estate taxes and
assessments not yet delinquent or being contested in good faith for which
adequate reserves are maintained in accordance with GAAP; provided that the
Borrower shall bond over or take any other action necessary or required by the
Title Company to delete any exception to title relating to unpaid taxes and
assessments, (C) other liens (not securing Indebtedness) incidental to the
conduct of the business of the Borrower or any of its subsidiaries, as the case
may be, or the ownership of their assets which do not individually or in the
aggregate materially adversely affect the value of the property affected thereby
or materially impair the use of such property in the operation of the business
of the Borrower or its subsidiaries, (D) any warehousemen’s, materialmen’s,
landlord’s or other similar liens arising by law for sums not then due and
payable (or which, if due and payable, are being contested in good faith and
with respect to which adequate reserves are being maintained, to the extent
required by GAAP; provided that the Borrower shall take any and all commercially
reasonable actions necessary or required by the Title Company to delete any
exception to title relating thereto, (E) leases, subleases, licenses or
sublicenses granted to others in the ordinary course of business so long as such
leases, subleases, licenses or sublicenses are subordinate in all respects to
the liens granted and evidenced by the Security Documents and which do not
materially interfere with the ordinary conduct of the business of the Borrower
or any subsidiaries and do not secure any Indebtedness, (II) Liens of the type
described in clauses (a) and (h) of Section 10.2(A) and (III) such other similar
items as the Security Agents may consent to (such consent not to be unreasonably
withheld), and such Mortgage Policies shall otherwise be in form and substance
reasonably satisfactory to the Security Agents and shall include such title
endorsements as the Security Agents shall reasonably request, to the extent
available at commercially reasonably rates (excluding endorsements or coverage
related to creditor’s rights).

 

(v)                                 Survey.  Any and all surveys, opinions of
special counsel, or opinions or reports from architects, engineers or zoning
report companies as may be reasonably necessary to cause the Title Company to
issue the title insurance required pursuant to clause (iv) above.

 

(vi)                              Fixture filings.  Proper fixture filings under
the Uniform Commercial Code on Form UCC-1 for filing under the Uniform
Commercial Code in the appropriate jurisdiction in which the Mortgaged
Properties are located, desirable to perfect the security interests in fixtures
purported to be created by the Mortgages in favor of the Collateral Agent for
its benefit and the benefit of the Secured Parties.

 

(vii)                           Flood Hazard Determination.  A “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Credit Party relating thereto and evidence

 

80

--------------------------------------------------------------------------------


 

of flood insurance in compliance with Section 9.3 of the Credit Agreement, in
the event any such Mortgaged Property is located in a special flood hazard
area).

 

(viii)                        Mortgaged Property Indemnification.  With respect
to each Mortgaged Property, such affidavits, certificates, instruments of
indemnification and other items (including a so-called “gap” indemnification) as
shall be reasonably required to induce the Title Company to issue the Mortgage
Policies and endorsements contemplated above.

 

(ix)                                Collateral Fees and Expenses.  Evidence
reasonably acceptable to the Security Agents and the Secured Parties of payment
by the Borrower of all Mortgage Policy premiums, search and examination charges,
mortgage recording taxes, fees, charges, costs and expenses required for the
recording of the Mortgages, fixture filings and issuance of the Mortgage
Policies referred to above.

 

SECTION 10.                          Negative Covenants

 

Each of Holdings and the Borrower hereby covenant and agree that on the
Effective Date and thereafter until the Final Date:

 

10.1.                        Limitation on Indebtedness.

 

(A)                              THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
OF THE RESTRICTED SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, EXCEPT:

 

(A)                                  INDEBTEDNESS ARISING UNDER THE CREDIT
DOCUMENTS;

 

(B)                                 INDEBTEDNESS OF (I) THE BORROWER TO ANY
RESTRICTED SUBSIDIARY OF THE BORROWER, (II) ANY SUBSIDIARY GUARANTOR TO THE
BORROWER OR ANY RESTRICTED SUBSIDIARY OF THE BORROWER, (III) ANY RESTRICTED
SUBSIDIARY OF THE BORROWER WHICH IS NOT A SUBSIDIARY GUARANTOR TO ANY OTHER
RESTRICTED SUBSIDIARY OF THE BORROWER WHICH IS NOT A SUBSIDIARY GUARANTOR AND
(IV) SUBJECT TO COMPLIANCE WITH THE REQUIREMENTS OF SECTION 10.5, THE BORROWER
OR ANY SUBSIDIARY GUARANTOR TO ANY RESTRICTED SUBSIDIARY OF THE BORROWER WHICH
IS NOT A SUBSIDIARY GUARANTOR; PROVIDED, THAT, ANY INDEBTEDNESS OF THE BORROWER
OR ANY SUBSIDIARY GUARANTOR TO ANY RESTRICTED SUBSIDIARY WHICH IS NOT A
SUBSIDIARY GUARANTOR SHALL BE SUBORDINATED IN RIGHT OF PAYMENT TO THE
OBLIGATIONS FOLLOWING AN EVENT OF DEFAULT;

 

(C)                                  INDEBTEDNESS IN RESPECT OF ANY BANKERS’
ACCEPTANCE, LETTER OF CREDIT, WAREHOUSE RECEIPT OR SIMILAR FACILITIES ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS;

 

(D)                                 GUARANTEE OBLIGATIONS INCURRED BY
(I) RESTRICTED SUBSIDIARIES WHICH ARE NOT SUBSIDIARY GUARANTORS IN RESPECT OF
INDEBTEDNESS OF THE BORROWER OR OTHER RESTRICTED SUBSIDIARIES THAT IS PERMITTED
TO BE INCURRED UNDER THIS AGREEMENT, (II) THE BORROWER OR SUBSIDIARY GUARANTORS
IN RESPECT OF INDEBTEDNESS OF THE BORROWER OR RESTRICTED SUBSIDIARIES THAT ARE
SUBSIDIARY GUARANTORS THAT IS PERMITTED TO BE INCURRED UNDER THIS AGREEMENT
(INCLUDING WHERE THE PARENT IS THE CO-ISSUER OF SUCH INDEBTEDNESS, A GUARANTEE
OF THE OBLIGATIONS OF PARENT THEREUNDER) AND (III) SUBJECT TO COMPLIANCE WITH
THE REQUIREMENTS OF SECTION 10.5, THE BORROWER OR SUBSIDIARY GUARANTORS IN
RESPECT OF INDEBTEDNESS OF RESTRICTED SUBSIDIARIES THAT ARE NOT SUBSIDIARY
GUARANTORS THAT IS PERMITTED TO BE INCURRED

 

81

--------------------------------------------------------------------------------


 

UNDER THIS AGREEMENT, PROVIDED THAT THERE SHALL BE NO GUARANTEE (A) BY A
RESTRICTED FOREIGN SUBSIDIARY OF ANY INDEBTEDNESS OF THE BORROWER OR A
SUBSIDIARY GUARANTOR AND (B) IN RESPECT OF INDEBTEDNESS THAT IS SUBORDINATED TO
THE OBLIGATIONS, UNLESS SUCH GUARANTEE IS MADE BY A GUARANTOR AND SUCH GUARANTEE
IS UNSECURED AND SUBORDINATED TO THE OBLIGATIONS TO THE SAME EXTENT AS THE
INDEBTEDNESS SO GUARANTEED;

 

(E)                                  GUARANTEE OBLIGATIONS INCURRED IN THE
ORDINARY COURSE OF BUSINESS IN RESPECT OF OBLIGATIONS OF SUPPLIERS, CUSTOMERS,
FRANCHISEES, LESSORS AND LICENSEES IN AN AGGREGATE AMOUNT NOT TO EXCEED
$2,000,000 AT ANY TIME OUTSTANDING;

 

(F)                                    (I)  INDEBTEDNESS (INCLUDING INDEBTEDNESS
ARISING UNDER CAPITAL LEASES) (A) INCURRED WITHIN 270 DAYS OF THE ACQUISITION,
CONSTRUCTION OR IMPROVEMENT OF FIXED OR CAPITAL ASSETS TO FINANCE THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF SUCH FIXED OR CAPITAL ASSETS OR
OTHERWISE INCURRED IN RESPECT OF CAPITAL EXPENDITURES AND (B) ARISING UNDER
CAPITAL LEASES, OTHER THAN CAPITAL LEASES IN EFFECT ON THE DATE HEREOF AND
CAPITAL LEASES ENTERED INTO PURSUANT TO SUBCLAUSE (II) BELOW, PROVIDED THAT THE
AGGREGATE AMOUNT OF INDEBTEDNESS INCURRED PURSUANT TO THIS SUBCLAUSE (I) (WHEN
AGGREGATED WITH THE AMOUNT OF REFINANCING INDEBTEDNESS IN RESPECT THEREOF
OUTSTANDING PURSUANT TO SUBCLAUSE (III) BELOW) SHALL NOT EXCEED $75,000,000 AT
ANY TIME OUTSTANDING, (II) INDEBTEDNESS ARISING UNDER CAPITAL LEASES ENTERED
INTO IN CONNECTION WITH PERMITTED SALE LEASEBACKS AND (III) ANY REFINANCING,
REFUNDING, RENEWAL OR EXTENSION OF ANY INDEBTEDNESS SPECIFIED IN SUBCLAUSE
(I) OR (II) ABOVE, PROVIDED THAT THE PRINCIPAL AMOUNT THEREOF IS NOT INCREASED
ABOVE THE PRINCIPAL AMOUNT THEREOF OUTSTANDING IMMEDIATELY PRIOR TO SUCH
REFINANCING, REFUNDING, RENEWAL OR EXTENSION;

 

(G)                                 INDEBTEDNESS OUTSTANDING ON THE EFFECTIVE
DATE (OTHER THAN THE SUBORDINATED NOTES) AND LISTED ON SCHEDULE 10.1 AND ANY
REFINANCING, REFUNDING, RENEWAL OR EXTENSION THEREOF, PROVIDED THAT (I) THE
PRINCIPAL AMOUNT THEREOF IS NOT INCREASED ABOVE THE PRINCIPAL AMOUNT THEREOF
OUTSTANDING IMMEDIATELY PRIOR TO SUCH REFINANCING, REFUNDING, RENEWAL OR
EXTENSION, EXCEPT TO THE EXTENT OTHERWISE PERMITTED HEREUNDER AND (II) THE
DIRECT AND CONTINGENT OBLIGORS WITH RESPECT TO SUCH INDEBTEDNESS ARE NOT
CHANGED;

 

(H)                                 INDEBTEDNESS IN RESPECT OF HEDGE AGREEMENTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS (AND NOT FOR SPECULATIVE
PURPOSES) IN ORDER TO PROTECT THE BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES
AGAINST FLUCTUATIONS IN INTEREST RATES, CURRENCY EXCHANGE RATES OR COMMODITY
PRICES;

 

(I)                                     INDEBTEDNESS IN RESPECT OF THE
SUBORDINATED NOTES AND ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT
THEREOF;

 

(J)                                     (I) INDEBTEDNESS OF A PERSON OR
INDEBTEDNESS ATTACHING TO ASSETS OF A PERSON THAT, IN EITHER CASE, BECOMES A
RESTRICTED SUBSIDIARY OR INDEBTEDNESS ATTACHING TO ASSETS THAT ARE ACQUIRED BY
THE BORROWER OR ANY RESTRICTED SUBSIDIARY, IN EACH CASE AFTER THE EFFECTIVE DATE
AS THE RESULT OF AN INVESTMENT PERMITTED BY SECTION 10.5, PROVIDED THAT (X) SUCH
INDEBTEDNESS EXISTED AT THE TIME SUCH PERSON BECAME A RESTRICTED SUBSIDIARY OR
AT THE TIME SUCH ASSETS WERE ACQUIRED AND, IN EACH CASE, WAS NOT CREATED IN
ANTICIPATION THEREOF AND (Y) SUCH INDEBTEDNESS IS NOT GUARANTEED IN ANY RESPECT
BY THE BORROWER OR ANY

 

82

--------------------------------------------------------------------------------


 

RESTRICTED SUBSIDIARY (OTHER THAN ANY SUCH PERSON THAT SO BECOMES A RESTRICTED
SUBSIDIARY)  AND (II) ANY REFINANCING, REFUNDING, RENEWAL OR EXTENSION OF ANY
INDEBTEDNESS SPECIFIED IN SUBCLAUSE (I) ABOVE, PROVIDED THAT EXCEPT TO THE
EXTENT OTHERWISE PERMITTED HEREUNDER, (X) THE PRINCIPAL AMOUNT OF ANY SUCH
INDEBTEDNESS IS NOT INCREASED ABOVE THE PRINCIPAL AMOUNT THEREOF OUTSTANDING
IMMEDIATELY PRIOR TO SUCH REFINANCING, REFUNDING, RENEWAL  OR EXTENSION AND
(Y) THE DIRECT AND CONTINGENT OBLIGORS WITH RESPECT TO SUCH INDEBTEDNESSES ARE
NOT CHANGED IN RESPECT THEREOF IN AN AGGREGATE PRINCIPAL AMOUNT OUTSTANDING
PURSUANT TO THIS CLAUSE (J) NOT TO EXCEED $20,000,000 AT ANY TIME;

 

(K)                                  (I) THE INITIAL SECURED NOTES,
(II) PERMITTED ADDITIONAL SECURED NOTES, (III) THE INITIAL PIK CONVERTIBLE
NOTES, (IV) PERMITTED ADDITIONAL PIK CONVERTIBLE NOTES, (V) PERMITTED JUNIOR
LIEN OR UNSECURED NOTES AND (VI) PERMITTED REFINANCING INDEBTEDNESS IN RESPECT
OF INDEBTEDNESS SET FORTH IN SUBCLAUSES (I) THROUGH (V) OF THIS CLAUSE (K);

 

(L)                                     INDEBTEDNESS OF RESTRICTED FOREIGN
SUBSIDIARIES IN AN AGGREGATE AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED
$75,000,000 (WHICH AMOUNT SHALL INCLUDE THE AGGREGATE OUTSTANDING AMOUNT AT ANY
TIME OF ANY INDEBTEDNESS OF RESTRICTED FOREIGN SUBSIDIARIES EXISTING AT THE
EFFECTIVE DATE); AND

 

(M)                               ADDITIONAL INDEBTEDNESS, PROVIDED THAT THE
AGGREGATE AMOUNT OF INDEBTEDNESS OUTSTANDING AT ANY TIME PURSUANT TO THIS CLAUSE
(M) SHALL NOT EXCEED $100,000,000.

 

(B)                                NEITHER PARENT NOR HOLDINGS WILL CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS EXCEPT (1) WITH RESPECT TO
PARENT, INDEBTEDNESS IN RESPECT OF CASH COLLATERAL PURSUANT TO THE FORWARD
PURCHASE CONTRACT, THE INITIAL PIK CONVERTIBLE NOTES, ADDITIONAL PIK CONVERTIBLE
NOTES AND ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF, QUALIFIED
PIK SECURITIES AND INDEBTEDNESS REPRESENTING DEFERRED COMPENSATION TO DIRECTORS
AND EMPLOYEES OF PARENT, HOLDINGS, THE BORROWER OR ANY OF THE RESTRICTED
SUBSIDIARIES INCURRED IN THE ORDINARY COURSE OF BUSINESS OR IN CONNECTION WITH
THE TRANSACTIONS AND (2) GUARANTEE OBLIGATIONS OF INDEBTEDNESS PERMITTED BY
CLAUSES (A) AND (K) OF SECTION 10.1(A), THE SUBORDINATED NOTES AND ANY PERMITTED
REFINANCING INDEBTEDNESS OF THE SUBORDINATED NOTES.

 

(C)                                NONE OF PARENT, HOLDINGS OR THE BORROWER
WILL, NOR WILL THEY PERMIT ANY SUBSIDIARY TO, ISSUE ANY PREFERRED STOCK OR OTHER
PREFERRED EQUITY INTERESTS, OTHER THAN, IN THE CASE OF PARENT, QUALIFIED PIK
SECURITIES.

 

10.2.                        Limitation on Liens.

 

(A)                              THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
OF THE RESTRICTED SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
LIEN UPON ANY PROPERTY OR ASSETS OF ANY KIND (REAL OR PERSONAL, TANGIBLE OR
INTANGIBLE) OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, EXCEPT:

 

(A)                                  LIENS ARISING UNDER THE CREDIT DOCUMENTS;

 

(B)                                 PERMITTED LIENS;

 

83

--------------------------------------------------------------------------------


 

(C)                                  LIENS SECURING INDEBTEDNESS PERMITTED
PURSUANT TO SECTION 10.1(A)(F), PROVIDED THAT SUCH LIENS ATTACH AT ALL TIMES
ONLY TO THE ASSETS SO FINANCED, AND LIENS ON THE ASSETS OF FOREIGN SUBSIDIARIES
SECURING INDEBTEDNESS PERMITTED PURSUANT TO SECTION 10.1(A)(L);

 

(D)                                 LIENS EXISTING ON THE EFFECTIVE DATE AND
LISTED ON SCHEDULE 10.2;

 

(E)                                  (I) LIENS SECURING PERMITTED REFINANCING
INDEBTEDNESS AND (II) THE REPLACEMENT, EXTENSION OR RENEWAL OF ANY LIEN
PERMITTED BY CLAUSE (C), (D) OR (F) OF THIS SECTION 10.2(A) UPON OR IN THE SAME
ASSETS THERETOFORE SUBJECT TO SUCH LIEN OR THE REPLACEMENT, EXTENSION OR RENEWAL
(WITHOUT ANY INCREASE IN THE AMOUNT OF INDEBTEDNESS SECURED THEREBY);

 

(F)                                    LIENS EXISTING ON THE ASSETS OF ANY
PERSON THAT BECOMES A RESTRICTED SUBSIDIARY, OR EXISTING ON ASSETS ACQUIRED,
PURSUANT TO AN INVESTMENT PERMITTED PURSUANT TO SECTION 10.5 TO THE EXTENT THE
LIENS ON SUCH ASSETS SECURE INDEBTEDNESS PERMITTED BY SECTION 10.1(A)(J),
PROVIDED THAT SUCH LIENS ATTACH AT ALL TIMES ONLY TO THE SAME ASSETS THAT SUCH
LIENS ATTACHED TO, AND SECURE ONLY THE SAME INDEBTEDNESS THAT SUCH LIENS
SECURED, IMMEDIATELY PRIOR TO SUCH INVESTMENT AND WERE NOT CREATED IN
CONTEMPLATION THEREOF;

 

(G)                                 ADDITIONAL LIENS SO LONG AS THE AGGREGATE
PRINCIPAL AMOUNT OF THE OBLIGATIONS SO SECURED DOES NOT EXCEED $50,000,000 AT
ANY TIME OUTSTANDING LESS THE LESSER OF (X) THE PRINCIPAL AMOUNT OF PERMITTED
ADDITIONAL SECURED NOTES OUTSTANDING IN RELIANCE ON SUBCLAUSE (E)(Y) OF THE
DEFINITION THEREOF AND (Y) $40,000,000; AND

 

(H)                                 LIENS SECURING INDEBTEDNESS PERMITTED BY
SECTION 10.1(A)(K) AND GUARANTEE OBLIGATIONS IN RESPECT THEREOF.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 10.2(A) may at any time attach to any Credit Party’s (1) Accounts, other
than involuntary Permitted Liens and those permitted under clauses (a) or
(h) above or (2) Inventory, other than those permitted under involuntary
Permitted Liens and those permitted under clauses (a) or (h) above.

 

(B)                                NEITHER PARENT NOR HOLDINGS WILL CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY PROPERTY OR ASSET NOW OWNED OR
HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR REVENUES (INCLUDING
ACCOUNTS) OR RIGHTS IN RESPECT THEREOF, EXCEPT (A) LIENS OF THE NATURE SET FORTH
IN THE DEFINITION OF THE TERM “PERMITTED LIENS”, (B) LIENS CREATED UNDER THE
PLEDGE AGREEMENT AND (C) LIENS ON THE COLLATERAL PLEDGED PURSUANT TO THE PLEDGE
AGREEMENT SECURING INDEBTEDNESS PERMITTED BY SECTION 10.1(A)(K) AND GUARANTEE
OBLIGATIONS IN RESPECT THEREOF.

 

10.3.                        Limitation on Fundamental Changes.

 

(A)                              EACH OF HOLDINGS AND THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY OF THE RESTRICTED SUBSIDIARIES TO, ENTER INTO ANY MERGER,
CONSOLIDATION OR AMALGAMATION, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR
SUFFER ANY LIQUIDATION OR DISSOLUTION), OR CONVEY, SELL, LEASE, ASSIGN, TRANSFER
OR OTHERWISE DISPOSE OF, ALL OR SUBSTANTIALLY ALL ITS BUSINESS UNITS, ASSETS OR
OTHER PROPERTIES, EXCEPT THAT:

 

84

--------------------------------------------------------------------------------

 

(A)                                  ANY SUBSIDIARY OF THE BORROWER OR ANY OTHER
PERSON MAY BE MERGED OR CONSOLIDATED WITH OR INTO (I) HOLDINGS, PROVIDED THAT
(A) HOLDINGS SHALL BE THE CONTINUING OR SURVIVING CORPORATION AND (B) NO DEFAULT
WOULD RESULT FROM THE CONSUMMATION OF SUCH MERGER OR CONSOLIDATION OR (II) THE
BORROWER, PROVIDED THAT (I) THE BORROWER SHALL BE THE CONTINUING OR SURVIVING
CORPORATION OR THE PERSON FORMED BY OR SURVIVING ANY SUCH MERGER OR
CONSOLIDATION (IF OTHER THAN THE BORROWER) SHALL BE AN ENTITY ORGANIZED OR
EXISTING UNDER THE LAWS OF THE UNITED STATES OR ANY OF THE FORTY-EIGHT (48)
CONTINENTAL STATES THEREOF (SUCH PERSON OTHER THAN THE BORROWER BEING HEREIN
REFERRED TO AS THE “SUCCESSOR CREDIT PARTY”), (II) THE SUCCESSOR CREDIT PARTY
SHALL EXPRESSLY ASSUME ALL OF THE OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS PURSUANT TO A SUPPLEMENT HERETO OR
THERETO IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, (III) NO
DEFAULT WOULD RESULT FROM THE CONSUMMATION OF SUCH MERGER OR CONSOLIDATION; AND
(IV) THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND THE
SECURITY AGENTS AN OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING
THAT SUCH MERGER OR CONSOLIDATION AND SUCH SUPPLEMENT TO THIS AGREEMENT OR ANY
SECURITY DOCUMENT COMPLY WITH THIS AGREEMENT; PROVIDED FURTHER THAT IF THE
FOREGOING ARE SATISFIED, THE SUCCESSOR CREDIT PARTY WILL SUCCEED TO, AND BE
SUBSTITUTED FOR, THE BORROWER UNDER THIS AGREEMENT;

 

(B)                                 ANY SUBSIDIARY OF THE BORROWER OR ANY OTHER
PERSON MAY BE MERGED, AMALGAMATED OR CONSOLIDATED WITH OR INTO ANY ONE OR MORE
SUBSIDIARIES OF THE BORROWER, PROVIDED THAT (I) IN THE CASE OF ANY MERGER OR
CONSOLIDATION INVOLVING ONE OR MORE RESTRICTED SUBSIDIARIES, (A) A RESTRICTED
SUBSIDIARY SHALL BE THE CONTINUING OR SURVIVING CORPORATION OR (B) THE BORROWER
SHALL TAKE ALL STEPS NECESSARY TO CAUSE THE PERSON FORMED BY OR SURVIVING ANY
SUCH MERGER OR CONSOLIDATION (IF OTHER THAN A RESTRICTED SUBSIDIARY) TO BECOME A
RESTRICTED SUBSIDIARY, (II) IN THE CASE OF ANY MERGER, AMALGAMATION OR
CONSOLIDATION INVOLVING ONE OR MORE SUBSIDIARY GUARANTORS, A SUBSIDIARY
GUARANTOR SHALL BE THE CONTINUING OR SURVIVING CORPORATION OR THE PERSON FORMED
BY OR SURVIVING ANY SUCH MERGER, AMALGAMATION OR CONSOLIDATION (IF OTHER THAN A
SUBSIDIARY GUARANTOR), (A) SHALL BE AN ENTITY ORGANIZED OR EXISTING UNDER THE
LAWS OF THE UNITED STATES OR ANY OF THE FORTY-EIGHT (48) CONTINENTAL STATES
THEREOF AND (B) SHALL EXECUTE A SUPPLEMENT TO THE GUARANTEE AGREEMENT, THE
PLEDGE AGREEMENT AND THE SECURITY AGREEMENT AND ANY APPLICABLE MORTGAGE, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE SECURITY AGENTS IN ORDER TO BECOME
A SUBSIDIARY GUARANTOR AND PLEDGOR, MORTGAGOR AND GRANTOR OF COLLATERAL FOR THE
BENEFIT OF THE SECURED PARTIES, (III) NO DEFAULT WOULD RESULT FROM THE
CONSUMMATION OF SUCH MERGER, AMALGAMATION OR CONSOLIDATION AND (IV) THE BORROWER
SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND THE SECURITY AGENTS AN
OFFICERS’ CERTIFICATE STATING THAT SUCH MERGER, AMALGAMATION OR CONSOLIDATION
AND SUCH SUPPLEMENTS TO ANY SECURITY DOCUMENT COMPLY WITH THIS AGREEMENT;

 

(C)                                  ANY RESTRICTED SUBSIDIARY THAT IS NOT A
SUBSIDIARY GUARANTOR MAY SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY OR
ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE BORROWER OR
ANY OTHER RESTRICTED SUBSIDIARY;

 

(D)                                 ANY SUBSIDIARY GUARANTOR MAY SELL, LEASE,
TRANSFER OR OTHERWISE DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY
LIQUIDATION OR OTHERWISE) TO THE BORROWER OR ANY SUBSIDIARY GUARANTOR;

 

85

--------------------------------------------------------------------------------


 

(E)                                  ANY RESTRICTED SUBSIDIARY MAY LIQUIDATE OR
DISSOLVE IF (X) THE BORROWER DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR
DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER AND IS NOT MATERIALLY
DISADVANTAGEOUS TO THE LENDERS AND (Y) TO THE EXTENT SUCH RESTRICTED SUBSIDIARY
IS A CREDIT PARTY, ANY ASSETS OR BUSINESS NOT OTHERWISE DISPOSED OF OR
TRANSFERRED IN ACCORDANCE WITH SECTION 10.4 OR 10.5, OR, IN THE CASE OF ANY SUCH
BUSINESS, DISCONTINUED WITHOUT BEING DISPOSED OF OR TRANSFERRED, SHALL BE
TRANSFERRED TO, OR OTHERWISE OWNED OR CONDUCTED BY, ANOTHER CREDIT PARTY AFTER
GIVING EFFECT TO SUCH LIQUIDATION OR DISSOLUTION; AND

 

(F)                                    ANY MERGER, DISSOLUTION, LIQUIDATION,
CONSOLIDATION OR DISPOSITION OF A RESTRICTED SUBSIDIARY, THE PURPOSE OF WHICH IS
TO EFFECT (I) A DISPOSITION PERMITTED BY SECTION 10.4 (OTHER THAT
SECTION 10.4(D)) SHALL BE PERMITTED OR (II) ANY INVESTMENT PERMITTED BY
SECTION 10.5 SHALL BE PERMITTED.

 

(B)                                HOLDINGS WILL NOT ENGAGE IN ANY BUSINESS OR
ACTIVITY OTHER THAN (A) THE OWNERSHIP OF ALL THE OUTSTANDING SHARES OF CAPITAL
STOCK OF THE BORROWER, (B) MAINTAINING ITS CORPORATE EXISTENCE (AND CONSUMMATING
ANY MERGER OR CONSOLIDATION PERMITTED BY SECTION 10.3(A)(A)), (C) PARTICIPATING
IN TAX, ACCOUNTING AND OTHER ADMINISTRATIVE MATTERS AS A MEMBER OF THE
CONSOLIDATED GROUP OF PARENT AND ITS SUBSIDIARIES, (D) THE PERFORMANCE OF THE
CREDIT DOCUMENTS TO WHICH IT IS A PARTY, (E) MAKING ANY RESTRICTED PAYMENT
PERMITTED BY SECTION 10.6 OR HOLDING ANY CASH RECEIVED IN CONNECTION WITH
RESTRICTED PAYMENTS MADE BY THE BORROWER IN ACCORDANCE WITH SECTION 10.6 PENDING
APPLICATION THEREOF BY HOLDINGS IN THE MANNER CONTEMPLATED BY SECTION 10.6,
(F) ADOPTING OR ENTERING INTO EMPLOYMENT OR SIMILAR AGREEMENTS WITH CURRENT OR
FORMER EMPLOYEES, DIRECTORS AND INDEPENDENT CONTRACTORS OF PARENT OR ANY OF ITS
SUBSIDIARIES AND SPONSORING OR MAINTAINING EXECUTIVE COMPENSATION AND EMPLOYEE
BENEFIT PLANS, PROGRAMS, ARRANGEMENTS AND POLICIES FOR THE BENEFIT OF CURRENT
AND FORMER DIRECTORS AND EMPLOYEES OF PARENT OR ANY OF ITS SUBSIDIARIES AND
(G) ACTIVITIES INCIDENTAL TO THE BUSINESSES OR ACTIVITIES DESCRIBED IN CLAUSES
(A) TO (F) OF THIS SECTION 10.3(B).  HOLDINGS WILL NOT OWN OR ACQUIRE ANY ASSETS
(OTHER THAN SHARES OF CAPITAL STOCK OF THE BORROWER, CASH AND PERMITTED
INVESTMENTS) OR INCUR ANY LIABILITIES (OTHER THAN INDEBTEDNESS PERMITTED BY
SECTION 10.1(B) AND LIABILITIES IMPOSED BY LAW, INCLUDING TAX LIABILITIES, AND
OTHER LIABILITIES INCIDENTAL TO ITS EXISTENCE AND BUSINESS AND ACTIVITIES
PERMITTED BY THIS AGREEMENT).

 

(C)                                PARENT WILL NOT ENGAGE IN ANY BUSINESS OR
ACTIVITY OTHER THAN (A) THE OWNERSHIP OF ALL THE OUTSTANDING SHARES OF CAPITAL
STOCK OF HOLDINGS, (B) MAINTAINING ITS CORPORATE EXISTENCE, (C) PARTICIPATING IN
TAX, ACCOUNTING AND OTHER ADMINISTRATIVE MATTERS AS A MEMBER OF THE CONSOLIDATED
GROUP OF HOLDINGS AND BORROWER, (D) THE PERFORMANCE OF THE CREDIT DOCUMENTS TO
WHICH IT IS A PARTY, THE FORWARD PURCHASE CONTRACT AND THE PIK CONVERTIBLE NOTE
INDENTURE, (E) HOLDING ANY CASH RECEIVED IN CONNECTION WITH DIVIDENDS MADE BY
HOLDINGS IN ACCORDANCE WITH SECTION 10.6 PENDING APPLICATION THEREOF BY PARENT
IN THE MANNER CONTEMPLATED BY SECTION 10.6, (F) OWNING THE ASSETS SET FORTH ON
SCHEDULE 10.3(C), (G) ACTIVITIES RELATED TO QUALIFIED PIK SECURITIES AND OTHER
PERMITTED CAPITAL STOCK AND (H) ACTIVITIES INCIDENTAL TO THE BUSINESSES OR
ACTIVITIES DESCRIBED IN CLAUSES (A) TO (G) OF THIS SECTION 10.3(C) AND
INDEBTEDNESS AND LIABILITIES DESCRIBED IN THE NEXT SENTENCE.  PARENT WILL NOT
OWN OR ACQUIRE ANY ASSETS (OTHER THAN SHARES OF CAPITAL STOCK OF HOLDINGS, CASH
AND PERMITTED INVESTMENTS) OR INCUR ANY LIABILITIES (OTHER THAN INDEBTEDNESS
PERMITTED BY SECTION 10.1(B) OR LIABILITIES IMPOSED BY LAW, INCLUDING TAX
LIABILITIES, AND OTHER LIABILITIES INCIDENTAL TO ITS EXISTENCE AND BUSINESS AND
ACTIVITIES PERMITTED BY THIS AGREEMENT).

 

86

--------------------------------------------------------------------------------


 

10.4.                        Limitation on Sale of Assets.  The Borrower will
not, and will not permit any of the Restricted Subsidiaries to, (i) convey,
sell, lease, assign, transfer or otherwise dispose of any of its property,
business or assets (including receivables and leasehold interests), whether now
owned or hereafter acquired or (ii) sell to any Person any shares owned by it of
any Restricted Subsidiary’s capital stock, except that:

 

(a)                                  the Borrower and the Restricted
Subsidiaries may sell, transfer or otherwise dispose of used or surplus
equipment, vehicles, inventory and other assets in the ordinary course of
business;

 

(b)                                 the Borrower and the Restricted Subsidiaries
may sell, transfer or otherwise dispose of other assets (other than accounts
receivable) for fair value, provided that (i) the aggregate amount of such
sales, transfers and disposals by the Borrower and the Restricted Subsidiaries,
taken as a whole, pursuant to this clause (b) shall not exceed in the aggregate
$150,000,000, (ii) any consideration in excess of $5,000,000 received by the
Borrower or any Guarantor in connection with such sales, transfers and other
dispositions of assets pursuant to this clause (b) that is in the form of
Indebtedness shall be pledged to the Administrative Agent pursuant to
Section 9.12, (iii) the consideration received for any such sales, transfers and
disposals shall consist of not less than 75% cash consideration; provided that
for the purposes of this clause (iii) the following shall be deemed to be cash: 
(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary assumed by the transferee with respect to
the applicable sale, transfer or disposal, as to which the Borrower and all of
the Restricted Subsidiaries shall have been released by all applicable creditors
in writing, other than liabilities that are by their terms (1) subordinated to
the payment in cash of the Obligations or (2) in the case of a sale by the
Borrower or a Subsidiary Guarantor, not secured by the assets that are the
subject of such sale, transfer or disposal and (B) any securities received by
the Person making such sale, transfer or disposal from the transferee that are
converted by such Person into cash (to the extent of the cash received) within
180 days following the closing of the applicable sale, transfer or disposal and
(iv) after giving effect to any such sale, transfer or disposition, no Default
shall have occurred and be continuing;

 

(c)                                  the Borrower and the Restricted
Subsidiaries may make sales of assets to the Borrower or to any Restricted
Subsidiary, provided that no sale of any assets by the Borrower or any
Subsidiary Guarantor to any Restricted Subsidiary that is not a Subsidiary
Guarantor shall be permitted pursuant to this clause (c);

 

(d)                                 (i) mergers, liquidations and transfers of
all or substantially all assets permitted by Section 10.3, (ii) Investments
permitted by Section 10.5 and (iii) Restricted Payments permitted by
Section 10.6, in each case, shall be permitted;

 

(e)                                  the Borrower and the Restricted
Subsidiaries may sell without recourse Accounts arising in the ordinary course
of business in connection with the compromise, settlement, collection thereof or
conversion of Accounts to notes receivable;

 

87

--------------------------------------------------------------------------------


 

(f)                                    sales, transfers, assignments or other
dispositions resulting from any casualty or condemnation of any assets of the
Borrower or any of its Subsidiaries; and

 

(g)                                 the Borrower and the Restricted Subsidiaries
may effect the unwinding of any Hedge Agreement.

 

10.5.                        Limitation on Investments.  Holdings and the
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
make any advance, loan, extensions of credit or capital contribution to, or
purchase any stock, bonds, notes, debentures or other securities of or any
assets of, or make any other investment (including pursuant to any Guarantee
Obligation with respect to the obligations of another Person) (“Investments”)
in, any Person, except:

 

(a)                                  extensions of trade credit and asset
purchases in the ordinary course of business;

 

(b)                                 Permitted Investments;

 

(c)                                  loans and advances to officers, directors
and employees of Parent or any of its Subsidiaries (i) to finance the purchase
of capital stock of Parent (provided that the amount of such loans and advances
used to acquire such capital stock shall be contributed by Parent to Holdings,
which shall in turn contribute it to the Borrower in cash as common equity) and
(ii) for additional purposes not contemplated by subclause (i) above in an
aggregate principal amount at any time outstanding with respect to this clause
(ii) not exceeding $10,000,000;

 

(d)                                 Investments existing on the date hereof and
listed on Schedule 10.5 and any extensions, renewals or reinvestments with
respect to any return therefrom (including through a repayment, return of
capital, interest or dividends) (but without any increase in the amount thereof
and in the case of any reinvestment, only if such reinvestment is made within 60
days after the date of receipt of any such returned amount);

 

(e)                                  Hedge Agreements permitted by
Section 10.1(A)(h);

 

(f)                                    Investments received in connection with
the bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, customers arising in the
ordinary course of business;

 

(g)                                 Investments to the extent that payment for
such investments is made solely with capital stock of Parent;

 

(h)                                 Investments constituting non-cash proceeds
of sales, transfers and other dispositions of assets to the extent permitted by
Section 10.4;

 

(i)                                     Investments (i) in the Borrower or any
Subsidiary Guarantor, (ii) Investments by any Restricted Subsidiary that is not
a Subsidiary Guarantor in any other Subsidiary that is not a Subsidiary
Guarantor and (iii) Investments by the Borrower or any Subsidiary Guarantor in
any Restricted Subsidiary that is not a Subsidiary Guarantor in an aggregate
principal amount not to exceed $1,000,000 at any time outstanding;

 

88

--------------------------------------------------------------------------------


 

(j)                                     Permitted Acquisitions, provided that
(i) no Event of Default shall have occurred and is continuing after giving
effect to such Permitted Acquisition, (ii) on a Pro Forma Basis (x) the Fixed
Charge Coverage Ratio for the most recently ended Test Period for which
Section 9.1 Financials have been delivered would be at least 1.1 to 1.0,
(y) average daily Availability for the period of sixty (60) consecutive days
(or, if less, the number of days from and including the Effective Date to and
including the date of determination) immediately preceding such Investment has
been and for the period of six consecutive months immediately following such
Investment is projected by the Borrower to be not less than the greater of
(1) 20% of the Total Commitment on the date of such Permitted Acquisition and
(2) $20,000,000 and (z) the fair market value of any assets acquired in any
transaction that are not owned directly by the Borrower or a Subsidiary
Guarantor (including a Person who becomes a Subsidiary Guarantor as a result of
such Permitted Acquisition) shall be deemed to be an Investment not permitted by
this clause (j);

 

(k)                                  other Investments, provided that, at the
time each such Investment is made or otherwise acquired and after giving effect
thereto(i) no Default shall have occurred and be continuing or would result
therefrom, (ii) on a Pro Forma Basis, (x) the Fixed Charge Coverage Ratio for
the most recently ended Test Period is at least 1.25 to 1.00, and (y) average
daily Availability for the period of sixty (60) consecutive days (or, if less,
the number of days from and including the Effective Date to and including the
date of determination) immediately preceding such Investment has been and for
the period of six consecutive months immediately following such Investment is
projected by the Borrower to be not less than the greater of (1) 25% of the
Total Commitment on the date of such Investment and (2) $25,000,000;

 

(l)                                     other Investments in an amount not to
exceed $5,000,000; and

 

(m)                               Investments constituting Restricted Payments
permitted by Section 10.6 and Guarantee Obligations permitted by
Section 10.1(d)(ii).

 

10.6.                        Limitation on Restricted Payments.  None of
Holdings, the Borrower or any Restricted Subsidiary will make any Restricted
Payment, provided that, (a) so long as no Default or Event of Default exists or
would exist after giving effect thereto, Holdings or the Borrower may redeem in
whole or in part any of its capital stock for another class of capital stock or
rights to acquire its capital stock or with proceeds from substantially
concurrent equity contributions or issuances of new shares of its capital stock
(or pay dividends with such proceeds), provided that such other class of capital
stock contains terms and provisions at least as advantageous to the Lenders in
all respects material to their interests as those contained in the capital stock
redeemed thereby, (b) the Borrower and Holdings may declare and pay dividends
and/or make distributions on its capital stock, as applicable the proceeds of
which will be used by Parent or Holdings solely to pay (i) taxes of Parent,
Holdings, the Borrower and the Subsidiaries as part of a consolidated tax filing
group for U.S. federal, state or local tax purposes in an amount not to exceed
the income tax liabilities that would have been payable by the Borrower and its
Restricted Subsidiaries on a stand-alone basis, reduced by any such income taxes
paid or to be paid directly by Borrower or its Restricted Subsidiaries, and
(ii) franchise taxes, administrative and similar expenses related to Parent’s
and Holdings’ existence and ownership of the Borrower, as

 

89

--------------------------------------------------------------------------------


 

applicable, provided that the amount of such dividends pursuant to this
subclause (ii) does not exceed in any fiscal year the amount of such taxes and
expenses payable for such fiscal year (it being understood that such expenses
shall in no event exceed $1,000,000 in the aggregate per fiscal year),
(c) Holdings, the Borrower and the Restricted Subsidiaries may make other
Restricted Payments; provided that (A) both immediately before and immediately
after giving effect to such Restricted Payment, no Event of Default shall have
occurred and be continuing, (B) at the time any Restricted Payment is made on a
Pro Forma Basis, (x) the Fixed Charge Coverage Ratio for the most recently ended
Test Period for which Section 9.1 Financials have been delivered shall not be
less than 1.25 to 1.00 and (y) average daily Availability for the period of
sixty (60) consecutive days (or, if less, the number of days from and including
the Effective Date to and including the date of determination) immediately
preceding such Restricted Payment has been and for the period of six consecutive
months immediately following such Restricted Payment is projected to be not less
than the greater of (1) 25% of the Total Commitment and (2) $25,000,000 and
(C) any amount received by Holdings shall be promptly used by Holdings to make a
Restricted Payment and (d) Holdings, the Borrower and its Restricted
Subsidiaries may make Restricted Payments to repurchase or settle shares of
capital stock of Parent (or options, warrants or stock appreciation rights with
respect to such capital stock or any other equity-based award) in an aggregate
amount not to exceed (x) $15,000,000 prior to the Final Date or (y) $5,000,000
in any twelve month period.

 

10.7.                        Limitations on Debt Payments and Certain
Amendments.

 


(A)                                  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS RESTRICTED SUBSIDIARIES TO, MAKE DIRECTLY OR INDIRECTLY, ANY PAYMENT
OR OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY) OF OR IN
RESPECT OF PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS FOR BORROWED MONEY, OR
ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER
PROPERTY), INCLUDING ANY SINKING FUND OR SIMILAR DEPOSIT, ON ACCOUNT OF THE
PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION, CANCELLATION OR TERMINATION OF
ANY INDEBTEDNESS FOR BORROWED MONEY, EXCEPT:


 

(A)                              payments of Indebtedness created under the
Credit Documents;

 

(B)                                payments of regularly scheduled interest and
principal payments as and when due in respect of any Indebtedness, other than
payments in respect of any Indebtedness that is subordinated to the Obligations
prohibited by the subordination provisions thereof;

 

(C)                                refinancings, replacements and renewals of
Indebtedness to the extent made with (or in exchange for) Permitted Refinancing
Indebtedness (or, in the case of Indebtedness outstanding pursuant to clause
(f), (g) or (j) of Section 10.1(A), with the proceeds of refinancing
Indebtedness incurred pursuant to such clauses);

 

(D)                               payments of secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness on a first lien basis;

 

(E)                                 payments with respect to Indebtedness owed
to the Borrower or any Subsidiary Guarantor;

 

90

--------------------------------------------------------------------------------


 

(F)                                 payments by Restricted Subsidiaries that are
not Subsidiary Guarantors with respect to Indebtedness of such Restricted
Subsidiaries;

 

(G)                                payments with respect to the Initial Secured
Notes and any Permitted Additional Secured Notes made solely from the proceeds
of Notes Priority Collateral to the extent required by the Secured Notes
Documents;

 

(H)                               other payments with respect to Indebtedness;
provided that (A) both immediately before and immediately after giving effect to
such payment, no Event of Default shall have occurred and be continuing and
(B) at the time any payment is made on a Pro Forma Basis, (x) the Fixed Charge
Coverage Ratio for the most recently ended Test Period for which Section 9.1
Financials have been delivered shall not be less than 1.25 to 1.00 and
(y) average daily Availability for the period of sixty (60) consecutive days
(or, if less, the number of days from and including the Effective Date to and
including the date of determination) immediately preceding such payment has been
and for the period of six consecutive months immediately following such payment
is projected by the Borrower to be not less than the greater of (1) 25% of the
Total Commitment and (2) $25,000,000;

 

(I)                                    payments with respect to Indebtedness
made from the proceeds of a substantially concurrent contribution to the equity
of the Borrower (other than proceeds from an Equity Cure); and

 

(J)                                   payments or distributions made with common
stock of Parent or warrants or options to purchase such common stock (including
upon conversion of any Indebtedness).

 


(B)                                 HOLDINGS AND THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY RESTRICTED SUBSIDIARY, TO AMEND, MODIFY OR WAIVE ANY OF ITS
RIGHTS UNDER ANY AGREEMENT GOVERNING OR RELATING TO THE SUBORDINATED NOTES, THE
INITIAL PIK CONVERTIBLE NOTES, ANY PERMITTED ADDITIONAL PIK CONVERTIBLE NOTES,
THE FORWARD PURCHASE CONTRACT OR ANY OTHER INDEBTEDNESS WHICH IS SUBORDINATED TO
THE OBLIGATIONS TO THE EXTENT ANY SUCH AMENDMENT, MODIFICATION OR WAIVER WOULD
BE MATERIALLY ADVERSE TO THE LENDERS.  THE BORROWER WILL NOT AMEND THE TERMS OF
THE INITIAL SECURED NOTES, ANY PERMITTED ADDITIONAL SECURED NOTES OR ANY
PERMITTED JUNIOR LIEN OR UNSECURED NOTES IN A MANNER THAT WOULD ACCELERATE THE
DATE ON WHICH THE BORROWER IS REQUIRED TO MAKE ANY PAYMENT OF PRINCIPAL OR
INTEREST OR ANY OTHER AMOUNT THEREON.


 

10.8.                        Limitations on Sale Leasebacks.  Holdings and the
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
enter into or effect any Sale Leasebacks, other than Permitted Sale Leasebacks.

 

10.9.                        Fixed Charge Coverage Ratio.  During any Minimum
Availability Period, the Borrower will not permit the Fixed Charge Coverage
Ratio for the most recently ended Test Period prior to the commencement of such
Minimum Availability Period or for any Test Period ending during such Minimum
Availability Period to be less than 1.1 to 1.0.

 

For purposes of determining compliance with this Section 10.9 only, any cash
common equity contribution (an “Equity Cure”) to the Borrower by Holdings after
the date on which financial statements are required to be delivered for a Test
Period in accordance with Section 9.1

 

91

--------------------------------------------------------------------------------


 

and on or prior to the day that is 10 days after such date, shall at the request
of the Borrower, be included in the calculation of Consolidated EBITDA solely
for the purposes of determining compliance with this Section 10.9 for such Test
Period and applicable subsequent Test Periods, provided that (a) in each four
fiscal quarter period, there shall be at least two fiscal quarters in respect of
which no Equity Cure is made and (b) the amount of any such Equity Cure shall be
no greater than the amount required to cause the Borrower to be in compliance
with this Section 10.9.

 


SECTION 11.                                                       EVENTS OF
DEFAULT


 

Upon the occurrence of any of the following specified events (each an “Event
of Default”):

 

11.1.                        Payments.  The Borrower shall (a) default in the
payment when due of any principal of the Loans or (b) default, and such default
shall continue for five or more days, in the payment when due of any interest on
the Loans or any Fees or any Unpaid Drawings or of any other amounts owing
hereunder or under any other Credit Document; or

 

11.2.                        Representations, etc.  Any representation, warranty
or statement made or deemed made by any Credit Party herein or in any Credit
Document or any certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

 

11.3.                        Covenants.  Any Credit Party shall (a) (x) default
in the due performance or observance by it of any term, covenant or agreement
contained in Section 9.1(f)(i) or Section 10 or (y) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.1(e), Section 9.16 and Section 9.17 of this Agreement or
Section 4.5(b) of the Security Agreement and such default shall continue
unremedied for a period of at least 5 Business Days after receipt of written
notice by the Borrower from the Administrative Agent, the Security Agents or the
Required Lenders or (b) default in the due performance or observance by it of
any term, covenant or agreement (other than those referred to in Section 11.1 or
11.2 or clause (a) of this Section 11.3) contained in this Agreement or any
Credit Document and such default shall continue unremedied for a period of at
least 30 days after receipt of written notice by the Borrower from the
Administrative Agent or the Required Lenders; or

 

11.4.                        Default Under Other Agreements.  (a) Any of
Holdings, the Borrower or any of the Restricted Subsidiaries shall (i) default
in any payment with respect to any Indebtedness (other than the Obligations) in
excess of $20,000,000 in the aggregate, for Holdings, the Borrower and such
Subsidiaries, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, any such Indebtedness to become due (or to cause
Holdings, the Borrower or any of its Restricted Subsidiaries to purchase any
such Indebtedness) prior to its stated maturity; or (b) without limiting the
provisions of clause (a) above, any such Indebtedness shall be declared

 

92

--------------------------------------------------------------------------------


 

to be due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment or as a mandatory prepayment, prior to the stated
maturity thereof or (c) the Forward Purchase Contract is terminated prior to the
settlement date or one or more conditions precedent to the purchase of the
Initial PIK Convertible Notes by Sealy Holding LLC pursuant to the Forward
Purchase Contract has not been satisfied or becomes impossible to satisfy and
such condition or conditions has not been waived by Sealy Holding LLC; or

 

11.5.                        Bankruptcy, etc.  Holdings, the Borrower or any
Specified Subsidiary shall commence a voluntary case, proceeding or action
concerning itself under (a) Title 11 of the United States Code entitled
“Bankruptcy”, or (b) in the case of any Foreign Subsidiary that is a Specified
Subsidiary, any domestic or foreign law relating to bankruptcy, insolvency
reorganization or relief of debtors legislation of its jurisdiction of
incorporation, in each case as now or hereafter in effect, or any successor
thereto (collectively, the “Bankruptcy Code”); or an involuntary case,
proceeding or action is commenced against any of Holdings, the Borrower or any
Specified Subsidiary and the petition is not controverted within 10 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against any of Holdings, the Borrower or any
Specified Subsidiary and the petition is not dismissed within 60 days after
commencement of the case, proceeding or action; or a custodian (as defined in
the Bankruptcy Code) receiver, receiver manager, trustee or similar person is
appointed for, or takes charge of, all or substantially all of the property of
any of Holdings, the Borrower or any Specified Subsidiary; or any of Holdings,
the Borrower or any Specified Subsidiary commences any other proceeding or
action under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to any of Holdings, the
Borrower or any Specified Subsidiary; or there is commenced against any of
Holdings, the Borrower, or any Specified Subsidiary any such proceeding or
action that remains undismissed for a period of 60 days; or any of Holdings, the
Borrower or any Specified Subsidiary is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding or
action is entered; or any of Holdings, the Borrower or any Specified Subsidiary
suffers any appointment of any custodian receiver, receiver manager, trustee or
the like for it or any substantial part of its property to continue undischarged
or unstayed for a period of 60 days; or any of Holdings, the Borrower or any
Specified Subsidiary makes a general assignment for the benefit of creditors; or
any corporate action is taken by any of Holdings, the Borrower or any Specified
Subsidiary for the purpose of effecting any of the foregoing; or

 

11.6.                        ERISA.  (a) Any Plan shall fail to satisfy the
minimum funding standard required for any plan year or part thereof or a waiver
of such standard or extension of any amortization period is sought or granted
under Section 412 of the Code; any Plan is or shall have been terminated or is
the subject of termination proceedings under ERISA (including the giving of
written notice thereof); an event shall have occurred or a condition shall exist
in either case entitling the PBGC to terminate any Plan or to appoint a trustee
to administer any Plan (including the giving of written notice thereof); any
Plan shall have an accumulated funding deficiency (whether or not waived); any
of Holdings, the Borrower or any Subsidiary or any ERISA Affiliate has incurred
or is likely to incur a liability to or on account of a Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code (including the giving of written notice
thereof); (b) there could result from any event or events set forth in clause
(a) of this Section 11.6 the imposition of a lien, the granting of a security

 

93

--------------------------------------------------------------------------------


 

interest, or a liability, or the reasonable likelihood of incurring a lien,
security interest or liability; and (c) such lien, security interest or
liability will or would be reasonably likely to have a Material Adverse Effect;
or

 

11.7.                        Guarantee.  The Guarantees or any material
provision thereof shall cease to be in full force or effect or any Guarantor
thereunder or any Credit Party shall deny or disaffirm in writing any
Guarantor’s obligations under the Guarantee; or

 

11.8.                        Pledge Agreement.  The Pledge Agreements or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Administrative Agent or any Lender) or any pledgor thereunder or any Credit
Party shall deny or disaffirm in writing any pledgor’s obligations under the
Pledge Agreement; or

 

11.9.                        Security Agreement.  The Security Agreements or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Administrative Agent or any Lender) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement; or

 

11.10.                  Mortgages.  Any Mortgage or any material provision of
any Mortgage relating to any material portion of the Collateral shall cease to
be in full force or effect (other than pursuant to the terms hereof or thereof
or as a result of acts or omissions of the Administrative Agent or any Lender)
or any mortgagor thereunder or any Credit Party shall deny or disaffirm in
writing any mortgagor’s obligations under any Mortgage; or

 

11.11.                  Subordination.  The Obligations of the Borrower, or the
obligations of Holdings or any Subsidiaries pursuant to the Guarantee, shall
cease to constitute senior indebtedness under the subordination provisions of
any document or instrument evidencing the Subordinated Notes or any other
permitted subordinated Indebtedness or such subordination provisions shall be
invalidated or otherwise cease to be legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their terms; or

 

11.12.                  Judgments.  One or more judgments or decrees shall be
entered against the Borrower or any of the Restricted Subsidiaries involving a
liability of $20,000,000 or more in the aggregate for all such judgments and
decrees for the Borrower and the Restricted Subsidiaries (to the extent not paid
or fully covered by insurance provided by a carrier not disputing coverage) and
any such judgments or decrees shall not have been satisfied, vacated, discharged
or stayed or bonded pending appeal within 60 days from the entry thereof; or

 

11.13.                  Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Borrower, the result that would occur

 

94

--------------------------------------------------------------------------------

 

upon the giving of written notice by the Administrative Agent as specified in
clauses (i), (ii) and (iv) below shall occur automatically without the giving of
any such notice):  (i) declare the Total Commitment terminated, whereupon the
Commitments and Swingline Commitment, if any, of each Lender or the Swingline
Lender, as the case may be, shall forthwith terminate immediately and any Fees
theretofore accrued shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest and
fees in respect of all Loans and all Obligations owing hereunder and thereunder
to be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; (iii) terminate any Letter of Credit that may be
terminated in accordance with its terms; (iv) exercise rights and remedies under
the Credit Documents, at law or in equity; and/or (v) direct the Borrower to pay
(and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower, it will pay) to the Administrative Agent, at its Administrative
Agent’s Office, such additional amounts of cash, to be held as security for the
Borrower’s reimbursement obligations for Drawings that may subsequently occur
thereunder, equal to the aggregate Stated Amount of all Letters of Credit issued
and then outstanding.

 


SECTION 12.                                             THE AGENTS


 

12.1.                        Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent, Collateral Agent and
Co-Collateral Agent as the agents of such Lender under this Agreement and the
other Credit Documents, and each such Lender irrevocably authorizes the
Administrative Agent and the Security Agents, in their respective capacities, to
take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to such Agents by the terms of this Agreement and the
other Credit Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against any Agent.  Neither the Joint Lead Arrangers nor the
Syndication Agent, in their respective capacities as such, shall have any
obligations, duties or responsibilities under this Agreement but shall be
entitled to all benefits of this Section 12.

 

12.2.                        Delegation of Duties.  The Administrative Agent and
each Security Agent may execute any of their respective duties under this
Agreement and the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent and the Security
Agents shall not be responsible for the negligence or misconduct of any of their
respective agents or attorneys-in-fact selected by it with reasonable care.

 

12.3.                        Exculpatory Provisions.  Neither the Administrative
Agent nor any Security Agent, nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct) or (b) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower

 

95

--------------------------------------------------------------------------------


 

or any Guarantor or any officer thereof contained in this Agreement or any other
Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent or any
Security Agent under or in connection with, this Agreement or any other Credit
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Credit Document or for any failure
of the Borrower or any Guarantor to perform its obligations hereunder or
thereunder.  Neither the Administrative Agent nor any Security Agent shall be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of the Borrower.

 

12.4.                        Reliance by Administrative Agent and Security
Agents.  The Administrative Agent and each Security Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent or such Security Agent, as the case may be.  The
Administrative Agent and each Security Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  Neither the Administrative Agent nor any Security Agent shall be deemed
to have knowledge of any Secured Cash Management Agreement or Secured Hedge
Agreement unless and until it has received written notice thereof from the
applicable Hedge Bank or Cash Management Bank.

 

12.5.                        Notice of Default.  Neither the Administrative
Agent nor any Security Agent shall be deemed to have knowledge or notice of the
occurrence of any Default hereunder unless the Administrative Agent or such
Security Agent, as the case may be, has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”.  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give notice thereof
to the Lenders.

 

12.6.                        Non-Reliance on Administrative Agent, Security
Agents and Other Lenders.  Each Lender expressly acknowledges that neither the
Administrative Agent nor any Security Agent, nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent or any Security Agent hereinafter taken, including any review of the
affairs of the Borrower or any Guarantor, shall be deemed to constitute any
representation or warranty by the Administrative Agent or any Security Agent to
any Lender.  Each Lender represents to the Administrative Agent and each
Security Agent that it has, independently and without reliance upon the
Administrative Agent, any Security Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Credit Parties and made its own
decision to make its Loans hereunder and enter into this Agreement.  Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, any Security Agent or any other Lender, and based on such
documents and

 

96

--------------------------------------------------------------------------------


 

information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Credit Parties. 
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent and the Security Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Credit Parties that may come into the
possession of the Administrative Agent or any Security Agent or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

12.7.                        Indemnification.  The Lenders agree to indemnify
the Administrative Agent and the Security Agents, each in its capacity as such
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their Applicable
Percentage in effect on the date on which indemnification is sought (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Total Credit Exposure shall have been paid in full, ratably
in accordance with their respective portions of the Total Credit Exposure in
effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent or any Security Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or any Security Agent under
or in connection with any of the foregoing, provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or such Security Agent’s, as the case
may be, gross negligence or willful misconduct.  The agreements in this
Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

12.8.                        Administrative Agent and Security Agents in Their
Individual Capacities.  The Administrative Agent, the Security Agents and their
respective Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with Parent and its Subsidiaries as though the
Administrative Agent and the Security Agents were not the Administrative Agents
and the Security Agents hereunder and under the other Credit Documents.  With
respect to the Loans made by it, the Administrative Agent and each Security
Agent shall have the same rights and powers under this Agreement and the other
Credit Documents as any Lender and may exercise the same as though it were not
the Administrative Agent or a Security Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent and the Security Agents in
their respective individual capacities.

 

12.9.                        Successor Agent.  The Administrative or any
Security Agent may resign as Administrative Agent or Security Agent, as the case
may be, upon 20 days’ prior written notice to the Lenders and the Borrower.  If
the Administrative Agent or any Security Agent shall resign as Administrative
Agent or Security Agent, as the case may be, under this Agreement and

 

97

--------------------------------------------------------------------------------


 

the other Credit Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall be
approved by the Borrower (which approval shall not be unreasonably withheld)
unless an Event of Default has occurred and is continuing under Section 11.1 or
Section 11.5, whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent or a Security Agent, as the case may be,
and the term “Administrative Agent,” “Collateral Agent” or “Co-Collateral
Agent,” as the case may be, shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s or Security
Agents’ rights, powers and duties as Administrative Agent, Collateral Agent or
Co-Collateral Agent, as the case may be, shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or
Security Agent or any of the parties to this Agreement or any holders of the
Loans.  After any retiring Administrative Agent’s or Security Agent’s
resignation as Administrative Agent or Security Agent, as the case may be, the
provisions of this Section 12 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent or a Security
Agent under this Agreement and the other Credit Documents.

 

12.10.                  Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any interest payment
to any Lender an amount equivalent to any applicable withholding tax.  If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason other than the gross negligence or willful misconduct of
the Administrative Agent), such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including penalties and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses.

 

12.11.                  Reports.  Each Lender hereby agrees that (a) it has
requested a copy of each Report prepared by or on behalf of the Administrative
Agent or the Security Agents; (b) the Administrative Agent and the Security
Agents (i) make no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Credit Parties and will rely significantly upon the Credit
Parties’ books and records, as well as on representations of the Credit Parties’
personnel and that the Administrative Agent and the Security Agents undertake no
obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any other Person except as otherwise permitted pursuant to this Agreement;
and (e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent, the Security Agents and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorney fees)
incurred by as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.

 

98

--------------------------------------------------------------------------------


 

12.12.                  Security Agents.  All determinations of the Security
Agents under the Credit Documents shall be made jointly by the Security Agents,
provided that, in the event that the Security Agents cannot agree on any matter
to be determined by the Security Agents, the determination shall be made by the
individual Security Agent asserting the more conservative credit judgment or
declining to permit the requested action for which consent is being sought by
the Borrower, as applicable.  This provision shall be binding upon any successor
Security Agent pursuant to Section 12.9.

 


SECTION 13.                                             [RESERVED]


 


SECTION 14.                                             MISCELLANEOUS


 

14.1.                        Amendments and Waivers.

 


(A)                                  NEITHER THIS AGREEMENT NOR ANY OTHER CREDIT
DOCUMENT, NOR ANY TERMS HEREOF OR THEREOF MAY BE AMENDED, SUPPLEMENTED OR
MODIFIED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 14.1.  THE
REQUIRED LENDERS MAY, OR, WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS, THE
ADMINISTRATIVE AGENT MAY, FROM TIME TO TIME, (A) ENTER INTO WITH THE RELEVANT
CREDIT PARTY OR CREDIT PARTIES WRITTEN AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS
HERETO AND TO THE OTHER CREDIT DOCUMENTS FOR THE PURPOSE OF ADDING ANY
PROVISIONS TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR CHANGING IN ANY
MANNER THE RIGHTS OF THE LENDERS OR OF THE CREDIT PARTIES HEREUNDER OR
THEREUNDER OR (B) WAIVE, ON SUCH TERMS AND CONDITIONS AS THE REQUIRED LENDERS OR
THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, MAY SPECIFY IN SUCH INSTRUMENT,
ANY OF THE REQUIREMENTS OF THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR ANY
DEFAULT AND ITS CONSEQUENCES; PROVIDED, HOWEVER, THAT NO SUCH WAIVER AND NO SUCH
AMENDMENT, SUPPLEMENT OR MODIFICATION SHALL DIRECTLY (I) FORGIVE ANY PORTION OF
ANY LOAN OR WAIVE ANY REQUIRED PREPAYMENT OR CASH COLLATERALIZATION PURSUANT TO
SECTION 5.2(A) OR EXTEND THE FINAL SCHEDULED MATURITY DATE OF ANY LOAN OR REDUCE
THE STATED RATE, OR FORGIVE ANY PORTION, OR EXTEND THE DATE FOR THE PAYMENT, OF
ANY INTEREST OR FEE PAYABLE HEREUNDER (OTHER THAN AS A RESULT OF WAIVING THE
APPLICABILITY OF SECTION 2.8(C)), OR EXTEND THE FINAL EXPIRATION DATE OF ANY
LENDER’S COMMITMENT OR EXTEND THE FINAL EXPIRATION DATE OF ANY LETTER OF CREDIT
BEYOND THE L/C MATURITY DATE (PROVIDED THAT THE ADMINISTRATIVE AGENT MAY MAKE
PROTECTIVE ADVANCES AS SET FORTH IN SECTION 2.1), OR INCREASE THE AGGREGATE
AMOUNT OF THE COMMITMENTS OF ANY LENDER, OR AMEND OR MODIFY ANY PROVISIONS OF
SECTION 14.8(A), IN EACH CASE WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AND ADVERSELY AFFECTED THEREBY, OR (II) AMEND, MODIFY OR WAIVE ANY
PROVISION OF THIS SECTION 14.1 OR REDUCE THE PERCENTAGES SPECIFIED IN THE
DEFINITIONS OF THE TERMS “REQUIRED LENDERS”, “REQUIRED SUPERMAJORITY LENDERS” OR
“APPLICABLE PERCENTAGE” OR CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE BORROWER
OF ITS RIGHTS AND OBLIGATIONS UNDER ANY CREDIT DOCUMENT TO WHICH IT IS A PARTY
(EXCEPT AS PERMITTED PURSUANT TO SECTION 10.3), IN EACH CASE WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY AND ADVERSELY AFFECTED THEREBY, OR (III) AMEND,
MODIFY OR WAIVE ANY PROVISION OF SECTION 12 AS IT RELATES TO THE ADMINISTRATIVE
AGENT WITHOUT THE WRITTEN CONSENT OF THE THEN-CURRENT ADMINISTRATIVE AGENT OR AS
IT RELATES TO THE SECURITY AGENTS WITHOUT THE WRITTEN CONSENT OF BOTH OF THE
THEN-CURRENT SECURITY AGENTS, OR (IV) AMEND, MODIFY OR WAIVE ANY PROVISION OF
SECTION 2.3 RELATING TO LETTERS OF CREDIT, SECTION 2.14 OR SECTION 3 WITHOUT THE
WRITTEN CONSENT OF THE LETTER OF CREDIT ISSUER, OR (V) AMEND, MODIFY OR WAIVE
ANY PROVISIONS HEREOF RELATING TO SWINGLINE LOANS (INCLUDING THE APPLICABLE
PROVISIONS OF SECTION 2.14) WITHOUT THE WRITTEN CONSENT OF THE SWINGLINE

 

99

--------------------------------------------------------------------------------


 


LENDER, OR (VI) INCREASE THE ADVANCE RATES SET FORTH IN THE DEFINITION OF
BORROWING BASE OR ADD NEW CATEGORIES OF ELIGIBLE ASSETS, WITHOUT THE WRITTEN
CONSENT OF BOTH OF THE SECURITY AGENTS AND THE REQUIRED SUPERMAJORITY LENDERS,
OR (VII) RELEASE ALL OR SUBSTANTIALLY ALL OF THE GUARANTORS UNDER THE GUARANTEE
(EXCEPT AS EXPRESSLY PERMITTED BY THE GUARANTEE) OR, EXCEPT AS PERMITTED IN
SECTION 14.1(B), RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL UNDER THE
PLEDGE AGREEMENT, THE SECURITY AGREEMENT AND THE MORTGAGES, IN EACH CASE WITHOUT
THE PRIOR WRITTEN CONSENT OF EACH LENDER, OR (VIII) AMEND SECTION 2.9 SO AS TO
PERMIT INTEREST PERIOD INTERVALS GREATER THAN SIX MONTHS WITHOUT REGARD TO THE
CONSENT OF EACH LENDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AND
ADVERSELY AFFECTED THEREBY, OR (IX) AMEND, MODIFY OR WAIVE THE APPLICATION OF
PROCEEDS PROVISIONS OF SECTION 2.5(B), SECTION 5.2(A) OR SECTION 5.3(C), WITHOUT
THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AND ADVERSELY AFFECTED THEREBY, OR
(X) DECREASE THE AMOUNT OR ALLOCATION OF ANY OPTIONAL OR MANDATORY PREPAYMENT TO
BE RECEIVED BY ANY LENDER HOLDING ANY LOANS WITHOUT THE WRITTEN CONSENT OF SUCH
LENDER, OR (XI) WAIVE ANY CONDITION SET FORTH IN SECTION 6 WITHOUT THE WRITTEN
CONSENT OF EACH INITIAL LENDER.  ANY SUCH WAIVER AND ANY SUCH AMENDMENT,
SUPPLEMENT OR MODIFICATION SHALL APPLY EQUALLY TO EACH OF THE AFFECTED LENDERS
AND SHALL BE BINDING UPON THE BORROWER, SUCH LENDERS, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND ALL FUTURE HOLDERS OF THE AFFECTED LOANS.  IN THE CASE
OF ANY WAIVER, THE BORROWER, THE LENDERS, THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT SHALL BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS
HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS, AND ANY DEFAULT WAIVED SHALL BE
DEEMED TO BE CURED AND NOT CONTINUING, IT BEING UNDERSTOOD THAT NO SUCH WAIVER
SHALL EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT
THEREON.


 


(B)                                 ANY LIENS GRANTED TO THE ADMINISTRATIVE
AGENT BY THE CREDIT PARTIES ON ANY COLLATERAL FOR THE BENEFIT OF THE SECURED
PARTIES SHALL AUTOMATICALLY BE RELEASED (I) UPON THE FINAL DATE,
(II) CONSTITUTING PROPERTY BEING SOLD OR DISPOSED OF (OR PROPERTY OF A
SUBSIDIARY GUARANTOR WHOSE CAPITAL STOCK IS BEING SOLD IN A TRANSACTION THAT
WILL RESULT IN SUCH SUBSIDIARY GUARANTOR BEING RELEASED FROM THE GUARANTEE IN
ACCORDANCE WITH THE TERMS THEREOF) TO THE EXTENT SUCH SALE OR DISPOSITION IS IN
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT AND (III) AS REQUIRED BY THE
INTERCREDITOR AGREEMENT. ADDITIONALLY, THE ADMINISTRATIVE AGENT IS HEREBY
AUTHORIZED IN ITS SOLE DISCRETION TO RELEASE ANY LIENS AS REQUIRED TO EFFECT ANY
SALE OR OTHER DISPOSITION OF SUCH COLLATERAL IN CONNECTION WITH ANY EXERCISE OF
REMEDIES OF THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO SECTION 11. 
EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE, THE ADMINISTRATIVE AGENT WILL NOT
RELEASE ANY LIENS ON COLLATERAL WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF THE
LENDERS AS SECTION 14.1(A); PROVIDED THAT THE ADMINISTRATIVE AGENT MAY IN ITS
DISCRETION, RELEASE ITS LIENS ON COLLATERAL VALUED IN THE AGGREGATE NOT IN
EXCESS OF $2,000,000 DURING ANY CALENDAR YEAR WITHOUT THE PRIOR WRITTEN
AUTHORIZATION OF ANY LENDERS.  ANY SUCH RELEASE SHALL NOT IN ANY MANNER
DISCHARGE, AFFECT, OR IMPAIR THE OBLIGATIONS OR ANY LIENS (OTHER THAN THOSE
EXPRESSLY BEING RELEASED) UPON (OR OBLIGATIONS OF THE CREDIT PARTIES IN RESPECT
OF) ALL INTERESTS RETAINED BY THE CREDIT PARTIES, INCLUDING THE PROCEEDS OF ANY
SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.  IN
CONNECTION WITH ANY RELEASE OF LIENS UNDER THE SECURITY DOCUMENTS, THE
ADMINISTRATIVE AGENT SHALL BE PROTECTED IN RELYING ON A CERTIFICATE OF AN
AUTHORIZED OFFICER TO THE EFFECT THAT SUCH RELEASE IS PERMITTED BY THIS
SECTION 14.1(B).


 

14.2.                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by facsimile transmission), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
days after being deposited in the mail, postage prepaid, or, in the case of
telecopy

 

100

--------------------------------------------------------------------------------


 

notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and in the case of the other parties hereto to such other
address as may be hereafter notified by the respective parties hereto:

 

The Borrower:

Sealy Mattress Company

 

One Office Parkway

 

Trinity, NC 27370

 

Attention: Kenneth L. Walker

 

Fax: 336-861-3786

 

 

 

with a copy to

 

 

 

Kohlberg Kravis Roberts & Co., L.P.

 

9 West 57th Street

 

Suite 4200

 

New York, NY 10019

 

Attention: Brian Carroll

 

Fax: 212-750-0003

 

 

The Administrative Agent or

 

Collateral Agent:

JPMorgan Chase Bank, N.A.

 

1111 Fannin St., Floor 10

 

Houston, TX 77002

 

Attention: Siraz Maknojia

 

Fax: (713) 750-2782

 

 

 

with a copy to

 

 

 

JPMorgan Chase Bank, N.A.,

 

270 Park Avenue, Floor 4

 

New York, New York 10017

 

Attention: Tony Yung

 

Fax: (212) 270-6637

 

 

The Co-Collateral Agent

General Electric Capital Corporation

 

299 Park Avenue

 

New York, New York 10171

 

Attention: Sealy Account Manager

 

Fax: (646) 428-7094

 

 

 

with a copy to:

 

 

 

General Electric Capital Corporation

 

299 Park Avenue

 

New York, New York 10171

 

Attention: Counsel GE Global Sponsor Finance

 

Fax: 646-428-7295

 

101

--------------------------------------------------------------------------------


 

 

and

 

 

 

Winston & Strawn LLP

 

200 Park Avenue

 

New York, New York 10166

 

Attention: William D. Brewer

 

Fax: 212-294-4700

 

provided that any notice, request or demand to or upon the Administrative Agent,
the Security Agents or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

 

14.3.                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
Collateral Agent or any Lender, any right, remedy, power or privilege hereunder
or under the other Credit Documents shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

14.4.                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Credit Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

14.5.                        Payment of Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Agents for all their reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Credit Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of this Agreement
and the transactions contemplated hereby and thereby, including the reasonable
fees, disbursements and other charges of counsel to the Agents, (b) to pay or
reimburse each Lender, each Security Agent and the Administrative Agent for all
its reasonable and documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of counsel to each Lender, of counsel to the
Security Agents and of counsel to the Administrative Agent, (c) to pay,
indemnify and hold harmless each Lender, each Security Agent and the
Administrative Agent from any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, that may be payable or determined to be
payable in connection with the execution, delivery or enforcement of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under, or
otherwise in respect of, this Agreement, the other Credit Documents and any such
other documents, and (d) to pay, indemnify, and hold harmless each Lender, each
Security Agent, the Administrative Agent, their respective Affiliates and their
respective directors,

 

102

--------------------------------------------------------------------------------


 

officers, employees, trustees, agents, attorneys-in-fact from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, including reasonable and documented fees, disbursements and other
charges of counsel, with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents, including any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law or
any actual or alleged presence of Hazardous Materials applicable to the
operations of the Borrower, any of its Subsidiaries or any of the Real Estate
(all the foregoing in this clause (d), collectively, the “indemnified
liabilities”), provided that the Borrower shall have no obligation hereunder to
the Administrative Agent, any Security Agent or any Lender nor any of their
respective directors, officers, employees and agents with respect to indemnified
liabilities arising from (i) the gross negligence or willful misconduct of the
party to be indemnified, (ii) a material breach of any Credit Document by the
party to be indemnified or (iii) disputes solely among Lenders (in their
capacities as such) and not involving any conduct of any Credit Party.  The
agreements in this Section 14.5 shall survive repayment of the Loans and all
other amounts payable hereunder.  Expenses being reimbursed by the Borrower
under this Section include, without limiting the generality of the foregoing,
but in each case subject to the limitations of the foregoing, reasonable
out-of-pocket costs and expenses incurred in connection with:

 

(i)                                     subject to Section 9.16, appraisals and
insurance reviews;

 

(ii)                                  subject to Section 9.17, field
examinations and the preparation of Reports based on the reasonable fees charged
by a third party retained by the Security Agents or the internally allocated
reasonable fees for each Person employed by the Security Agents with respect to
each field examination;

 

(iii)                               taxes, fees and other charges for (A) lien
and title searches and title insurance and (B) recording the Security Documents,
filing financing statements and continuations, and other actions to perfect,
protect, and continue the Administrative Agent’s Liens;

 

(iv)                              sums paid or incurred to take any action
required of any Credit Party under the Credit Documents that such Credit Party
fails to pay or take; and

 

(v)                                 forwarding loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the accounts and
lock boxes, and reasonable costs and expenses of preserving and protecting the
Collateral.

 

All of the foregoing costs and expenses may be charged to the Borrower as
Revolving Credit Loans or to another deposit account to the extent permitted by
Section 5.3(d).

 

14.6.                        Successors and Assigns; Participations and
Assignments.

 


(A)                                  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE LETTER
OF CREDIT ISSUER THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER
MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT

 

103

--------------------------------------------------------------------------------


 


THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR
TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
(INCLUDING ANY AFFILIATE OF THE LETTER OF CREDIT ISSUER THAT ISSUES ANY LETTER
OF CREDIT), PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS
SECTION) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES
OF EACH OF THE ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUER AND THE
LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


 


(B)                                 (I) SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT BE UNREASONABLY WITHHELD; IT BEING UNDERSTOOD
THAT, WITHOUT LIMITATION, THE BORROWER SHALL HAVE THE RIGHT TO WITHHOLD ITS
CONSENT TO ANY ASSIGNMENT IF, IN ORDER FOR SUCH ASSIGNMENT TO COMPLY WITH
APPLICABLE LAW, THE BORROWER WOULD BE REQUIRED TO OBTAIN THE CONSENT OF, OR MAKE
ANY FILING OR REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY) OF:


 

(A)                              the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender (unless increased costs would result therefrom except if an Event of
Default under Section 11.1 or Section 11.5 has occurred and is continuing), an
Approved Fund or, if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing, any other assignee;

 

(B)                                the Administrative Agent, the Swingline
Lender and the Letter of Credit Issuer; and

 

(C)                                provided; however, that, notwithstanding the
foregoing or any other provision of this Agreement, in no event shall Parent,
Holdings, Borrower or any of their Subsidiaries be permitted to be a Lender or a
Participant hereunder.

 

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

 

(A)                              except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 and integral multiples of $1,000,000 in excess thereof, or if
less, all of such Lender’s remaining Loans and Commitments unless each of the
Borrower and the Administrative Agent otherwise consents, provided that no such
consent of the Borrower shall be required if an Event of Default under
Section 11.1 or Section 11.5 has occurred and is continuing; provided further
that contemporaneous assignments to a single assignee made by Affiliate Lenders
shall be aggregated for purposes of meeting the minimum assignment amount
requirements stated above;

 

104

--------------------------------------------------------------------------------

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, provided that only one such fee
shall be payable in the event of simultaneous assignments to or from two or more
Approved Funds; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in a
form approved by the Administrative Agent (the “Administrative Questionnaire”);

 

For the purpose of this Section 14.6(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
advised or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers, advises or manages a
Lender.

 

(III)                               SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO PARAGRAPH (B)(V) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, THE ASSIGNEE THEREUNDER SHALL BE A
PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.10, 2.11, 3.5, 5.4 AND 14.5).  ANY ASSIGNMENT OR TRANSFER
BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY
WITH THIS SECTION 14.6 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE
BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE
WITH PARAGRAPH (C) OF THIS SECTION.

 

(IV)                              THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR
THIS PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNT (AND STATED INTEREST) OF THE LOANS AND ANY
PAYMENT MADE BY THE LETTER OF CREDIT ISSUER UNDER ANY LETTER OF CREDIT OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND THE
BORROWER, THE ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUER AND THE LENDERS
SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE
TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWER, THE LETTER OF CREDIT ISSUER AND ANY LENDER, AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

105

--------------------------------------------------------------------------------


 

(V)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT
REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT
SUCH ASSIGNMENT AND ACCEPTANCE AND RECORD THE INFORMATION CONTAINED THEREIN IN
THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT
UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)                                  (I) ANY LENDER MAY, WITHOUT THE CONSENT OF
THE BORROWER, THE ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUER OR THE
SWINGLINE LENDER, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS
AND THE LOANS OWING TO IT), PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER
THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUER AND
THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, PROVIDED THAT SUCH AGREEMENT OR
INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE
PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE
FIRST PROVISO TO SECTION 14.1(A) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO
PARAGRAPH (C)(II) OF THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT
SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.10, 2.11, 3.5 AND 5.4 (SUBJECT
TO THE REQUIREMENTS OF SUCH SECTIONS) TO THE SAME EXTENT AS IF IT WERE A LENDER
AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS
SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION  14.8(B) AS THOUGH IT WERE A LENDER,
PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 14.8(A) AS THOUGH IT
WERE A LENDER.


 

(II)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.10 OR 5.4 THAN THE APPLICABLE LENDER
WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO
SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS
MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT  (NOT TO BE UNREASONABLY WITHHELD
OR DELAYED; IT BEING UNDERSTOOD THAT, WITHOUT LIMITATION, THE BORROWER SHALL
HAVE THE RIGHT TO WITHHOLD ITS CONSENT TO ANY PARTICIPATION IF THE PARTICIPANT
WOULD BE ENTITLED, ON THE DATE OF THE SALE OF THE PARTICIPATION, TO RECEIVE ANY
GREATER PAYMENT UNDER SECTION 2.10 OR 5.4 THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT).

 

(III)                               EACH LENDER THAT SELLS A PARTICIPATION
SHALL, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWER, MAINTAIN A
REGISTER ON WHICH IT ENTERS THE NAME AND ADDRESS OF EACH PARTICIPANT AND THE
PRINCIPAL AMOUNTS (AND STATED INTEREST) OF EACH PARTICIPANT’S INTEREST IN THE
LOANS OR OTHER OBLIGATIONS UNDER THIS AGREEMENT (THE “PARTICIPANT REGISTER”). 
THE ENTRIES IN THE PARTICIPANT REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR, AND SUCH LENDER SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE
PARTICIPANT REGISTER AS THE OWNER OF SUCH PARTICIPATION FOR ALL PURPOSES OF THIS
AGREEMENT NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.  ANY SUCH PARTICIPANT

 

106

--------------------------------------------------------------------------------


 

REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE ADMINISTRATIVE AGENT AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 


(D)                                 ANY LENDER MAY, WITHOUT THE CONSENT OF THE
BORROWER OR THE ADMINISTRATIVE AGENT, AT ANY TIME PLEDGE OR ASSIGN A SECURITY
INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE
OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST, PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.  IN ORDER TO FACILITATE SUCH PLEDGE OR ASSIGNMENT, THE
BORROWER HEREBY AGREES THAT, UPON REQUEST OF ANY LENDER AT ANY TIME AND FROM
TIME TO TIME AFTER THE BORROWER HAS MADE ITS INITIAL BORROWING HEREUNDER, THE
BORROWER SHALL PROVIDE TO SUCH LENDER, AT THE BORROWER’S OWN EXPENSE, A
PROMISSORY NOTE, IN FORM REASONABLY SATISFACTORY TO EACH INITIAL LENDER, AS THE
CASE MAY BE, EVIDENCING THE REVOLVING CREDIT LOANS AND SWINGLINE LOANS,
RESPECTIVELY, OWING TO SUCH LENDER.


 


(E)                                  SUBJECT TO COMPLIANCE WITH SECTION 14.16,
THE BORROWER AUTHORIZES EACH LENDER TO DISCLOSE TO ANY PARTICIPANT, SECURED
CREDITOR OF SUCH LENDER OR ASSIGNEE (EACH, A “TRANSFEREE”) AND ANY PROSPECTIVE
TRANSFEREE ANY AND ALL CONFIDENTIAL INFORMATION (INCLUDING ANY AND ALL FINANCIAL
INFORMATION) IN SUCH LENDER’S POSSESSION CONCERNING THE BORROWER AND ITS
AFFILIATES THAT HAS BEEN DELIVERED TO SUCH LENDER BY OR ON BEHALF OF THE
BORROWER AND ITS AFFILIATES PURSUANT TO THIS AGREEMENT OR WHICH HAS BEEN
DELIVERED TO SUCH LENDER BY OR ON BEHALF OF THE BORROWER AND ITS AFFILIATES IN
CONNECTION WITH SUCH LENDER’S CREDIT EVALUATION OF THE BORROWER AND ITS
AFFILIATES PRIOR TO BECOMING A PARTY TO THIS AGREEMENT.


 

14.7.                        Replacements of Lenders under Certain
Circumstances.  The Borrower shall be permitted to replace any Lender that (a)
requests reimbursement for amounts owing pursuant to Section 2.10, 2.12, 3.5 or
5.4, (b) is affected in the manner described in Section 2.10(a)(iii) and as a
result thereof any of the actions described in such Section is required to be
taken, (c) becomes a Defaulting Lender, with a replacement bank or other
financial institution or (d) in connection with any proposed amendment, waiver
or consent requiring the consent of “each Lender” or “each Lender affected
thereby” pursuant to Section 14.1(a), does not consent when the consent of the
Required Lenders has been obtained, but the consent of other remaining Lenders
has not been obtained, provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) the Borrower shall repay (or
the replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts) pursuant to Section 2.8, 2.10, 2.11,
2.13, 3.3, 3.5, 4.1, 5.4 or 14.5, as the case may be, owing to such replaced
Lender prior to the date of replacement, (iv) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent, (v)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 14.6 (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein) and
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent, the Collateral Agent or any other Lender
shall have against the replaced Lender.

 

107

--------------------------------------------------------------------------------


 

14.8.                        Adjustments; Set-off.

 


(A)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN, IF ANY
LENDER (A “BENEFITED LENDER”) SHALL AT ANY TIME RECEIVE ANY PAYMENT OF ALL OR
PART OF ITS LOANS, OR INTEREST THEREON, OR RECEIVE ANY COLLATERAL IN RESPECT
THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF, PURSUANT TO EVENTS OR
PROCEEDINGS OF THE NATURE REFERRED TO IN SECTION 11.5, OR OTHERWISE), IN A
GREATER PROPORTION THAN ANY SUCH PAYMENT TO OR COLLATERAL RECEIVED BY ANY OTHER
LENDER, IF ANY, IN RESPECT OF SUCH OTHER LENDER’S LOANS, OR INTEREST THEREON,
SUCH BENEFITED LENDER SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS A
PARTICIPATING INTEREST IN SUCH PORTION OF EACH SUCH OTHER LENDER’S LOAN, OR
SHALL PROVIDE SUCH OTHER LENDERS WITH THE BENEFITS OF ANY SUCH COLLATERAL, OR
THE PROCEEDS THEREOF, AS SHALL BE NECESSARY TO CAUSE SUCH BENEFITED LENDER TO
SHARE THE EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH
EACH OF THE LENDERS; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH
EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER,
SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED,
TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.


 


(B)                                 AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, IN ADDITION TO ANY RIGHTS AND REMEDIES OF
THE LENDERS PROVIDED BY LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR
NOTICE TO THE BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER
TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND
PAYABLE BY THE BORROWER HEREUNDER (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE) TO SET-OFF AND APPROPRIATE AND APPLY AGAINST SUCH
AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR
FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY
CURRENCY, IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT,
MATURED OR UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR
AGENCY THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER.  EACH LENDER
AGREES PROMPTLY TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY
SUCH SET-OFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.


 

14.9.                        Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

14.10.                  Severability.  Any provision of any Credit Document that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

14.11.                  Integration.  This Agreement and the other Credit
Documents represent the agreement of the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Collateral Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents.

 

108

--------------------------------------------------------------------------------


 

14.12.                  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

14.13.                  Submission to Jurisdiction; Waivers.  Each Credit Party
hereby irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Credit
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York located in the State, County and City of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address set forth in Section 14.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding any special, exemplary, punitive or consequential damages.

 

14.14.                  Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Credit
Documents;

 

(b)                                 neither the Administrative Agent, any
Security Agent nor any Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Credit Documents, and the relationship between the Administrative Agent, the
Security Agents and the Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

109

--------------------------------------------------------------------------------


 

(c)                                  no joint venture is created hereby or by
the other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

14.15.                  WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

14.16.                  Confidentiality.  The Administrative Agent, each
Security Agent and each Lender shall hold all non-public information furnished
by or on behalf of the Borrower in connection with such Lender’s evaluation of
whether to become a Lender hereunder or obtained by such Lender, such Security
Agent or the Administrative Agent pursuant to the requirements of this Agreement
(“Confidential Information”), confidential in accordance with its customary
procedure for handling confidential information of this nature and (in the case
of a Lender that is a bank) in accordance with safe and sound banking practices
and in any event may make disclosure as required or requested by any
governmental agency or representative thereof or pursuant to legal process or to
such Lender’s, Security Agent’s or the Administrative Agent’s attorneys, or to
any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual party agrees to be
bound by the provisions of this Section 14.16.) or independent auditors or
Affiliates, provided that unless specifically prohibited by applicable law or
court order, each Lender, each Security Agent and the Administrative Agent shall
notify the Borrower of any request by any governmental agency or representative
thereof (other than any such request in connection with an examination of the
financial condition of such Lender by such governmental agency) for disclosure
of any such non-public information prior to disclosure of such information, and
provided further that in no event shall any Lender, Security Agent or the
Administrative Agent be obligated or required to return any materials furnished
by the Borrower or any Subsidiary of the Borrower.  Each Lender, each Security
Agent and the Administrative Agent agrees that it will not provide to
prospective Transferees or to prospective direct or indirect contractual
counterparties in swap agreements to be entered into in connection with Loans
made hereunder any of the Confidential Information unless such Person is advises
of and agrees to be bound by the provisions of this Section 14.16.

 

14.17.                  USA PATRIOT Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.

 

[Signature Pages Follow]

 

110

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

 

SEALY MATTRESS COMPANY

 

 

 

 

 

By:

/s/ Kenneth L. Walker

 

 

Name:

Kenneth L. Walker

 

 

Title:

Vice President

 

 

 

General Counsel & Secretary

 

 

 

 

 

SEALY MATTRESS CORPORATION

 

 

 

 

 

By:

/s/ Kenneth L. Walker

 

 

Name:

Kenneth L. Walker

 

 

Title:

Vice President

 

 

 

General Counsel & Secretary

 

 

 

 

 

SEALY CORPORATION

 

 

 

 

 

By:

/s/ Kenneth L. Walker

 

 

Name:

Kenneth L. Walker

 

 

Title:

Vice President

 

 

 

General Counsel & Secretary

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Collateral Agent,

 

Letter of Credit Issuer and as a Lender

 

 

 

 

 

By:

/s/ Tony Yung

 

 

Name:

Tony Yung

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

as Co-Collateral Agent and a Lender

 

 

 

 

 

By:

/s/ Philip F. Carfora

 

 

Name:

Philip F. Carfora

 

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.

 

as a Lender

 

 

 

 

 

By:

/s/ Thomas M. Halsch

 

 

Name:

Thomas M. Halsch

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.

 

as a Lender

 

 

 

 

 

By:

/s/ William Getz

 

 

Name:

William Getz

 

 

Title:

Deputy General Manager

 

--------------------------------------------------------------------------------
